Exhibit 10.1

 

 

 

AMENDED AND RESTATED TERM LOAN AGREEMENT

dated as of

31 August 2012

among

 

LOGO [g407686img1.jpg]

SMITHFIELD FOODS, INC.,

certain Subsidiary Guarantors that may from time to time be party hereto,

the lenders from time to time party hereto,

and

 

LOGO [g407686img2.jpg]

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK

NEDERLAND”, NEW YORK BRANCH,

as Administrative Agent

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I      

DEFINITIONS

        1   

Section 1.01

   Defined Terms      1   

Section 1.02

   Classification of Loans and Borrowings      26   

Section 1.03

   Terms Generally      26   

Section 1.04

   Accounting Terms; GAAP      27    ARTICLE II      

THE LOANS

        27   

Section 2.01

   Loan      27   

Section 2.02

   Loans and Borrowings      27   

(a)

   Types      27   

(b)

   Minimum Amounts      27   

(c)

   Certain Limits on Interest Periods      27   

Section 2.03

   Interest Elections      27   

(a)

   Interest Election Requests      27   

(b)

   Notification by Borrower      28   

(c)

   Content of Notifications      28   

(d)

   Notice by Administrative Agent to Lenders      28   

(e)

   Certain Presumptions      28   

Section 2.04

   Repayment of Loans; Evidence of Debt      28   

(a)

   Repayment of Loans      28   

(b)

   Maintenance of Accounts by Lenders      29   

(c)

   Maintenance of Accounts by Administrative Agent      29   

(d)

   Effect of Entries      29   

(e)

   Promissory Notes      29   

Section 2.05

   Prepayment of Loans      29   

(a)

   Voluntary Prepayments      29   

(b)

   Notification of Prepayments      29   

Section 2.06

   Prepayment Fee      29   

Section 2.07

   Interest      30   

(a)

   ABR Borrowings      30   

(b)

   Eurodollar Borrowings      30   

(c)

   Default Rate      30   

(d)

   Interest Payment Dates      30   

(e)

   Computation      30   

Section 2.08

   Alternate Rate of Interest      30   

Section 2.09

   Increased Costs      31   

(a)

   Change in Law      31   

(b)

   Capital Requirements      31   

(c)

   Certificate from Lenders, etc.      31   

(d)

   Retroactive Requests      31   

Section 2.10

   Break Funding Payments      31   

 

Page i of vi



--------------------------------------------------------------------------------

Section 2.11

   Taxes      32   

(a)

   Payment for Taxes      32   

(b)

   Other Taxes      32   

(c)

   Indemnification by Borrower      32   

(d)

   Receipts      32   

(e)

   Exemptions      33   

(f)

   Refunds or Credits      33   

Section 2.12

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs      33   

(a)

   Manner of Payment      33   

(b)

   Payments on Non-Business Days      34   

(c)

   Pro Rata Treatment      34   

(d)

   Manner of Application if Insufficient Funds      34   

(e)

   Sharing of Payments      34   

(f)

   Presumption by Administrative Agent      34   

(g)

   Return of Proceeds      35   

Section 2.13

   Mitigation Obligations; Replacement of Lenders      35   

(a)

   Change of Lending Office      35   

(b)

   Replacement of Lenders      35    ARTICLE III      

REPRESENTATIONS AND WARRANTIES

     36   

Section 3.01

   Organization; Powers      36   

Section 3.02

   Authorization; Enforceability      36   

Section 3.03

   Governmental Approvals; No Conflicts      36   

Section 3.04

   Financial Condition; No Material Adverse Change      36   

(a)

   Financial Statements      36   

(b)

   N~Heading 3~o Material Adverse Change      36   

(c)

   No Material Undisclosed Liabilities      36   

Section 3.05

   Properties      37   

(a)

   Title to Properties      37   

(b)

   Intellectual Property      37   

Section 3.06

   Litigation and Environmental Matters      37   

(a)

   Litigation      37   

(b)

   Environmental Matters      37   

(c)

   Disclosed Matters      37   

Section 3.07

   Compliance with Laws and Agreements      37   

Section 3.08

   Investment Company Status      38   

Section 3.09

   Taxes      38   

Section 3.10

   ERISA      38   

Section 3.11

   Disclosure      38   

Section 3.12

   Margin Regulations      38   

Section 3.13

   Material Agreements and Liens      38   

(a)

   Indebtedness      38   

(b)

   Liens      39   

Section 3.14

   Subsidiaries, etc.      39   

(a)

   Subsidiaries      39   

(b)

   Investments      39   

Section 3.15

   Labor Matters      39   

Section 3.16

   Insurance      39   

 

Page ii of vi



--------------------------------------------------------------------------------

ARTICLE IV   

CONDITIONS

     39   

Section 4.01

   Effective Date      39   

(a)

   Execution of Agreement      39   

(b)

   Corporate Documents      40   

(c)

   Opinion of Counsel to the Borrower      40   

(d)

   Fees, etc.      40   

(e)

   Approvals      40   

(f)

   Senior Notes due 2022      40   

(g)

   Release of the Collateral      40   

(h)

   Release of Subsidiary Guarantors      40   

(i)

   Default; Representations and Warranties      40   

(j)

   Additional Information      41    ARTICLE V      

AFFIRMATIVE COVENANTS

     41   

Section 5.01

   Financial Statements and Other Information      41   

(a)

   Annual Audited Financial Statements      41   

(b)

   Quarterly Financial Statements      41   

(c)

   Compliance Statements      42   

(d)

   Accountant No Default Certificate      42   

(e)

   Other Reports      42   

(f)

   Other Information      42   

Section 5.02

   Notices of Material Events      42   

Section 5.03

   Existence; Conduct of Business      43   

Section 5.04

   Payment of Obligations      43   

Section 5.05

   Maintenance of Properties      43   

Section 5.06

   Insurance      43   

Section 5.07

   Compliance with Laws      44   

Section 5.08

   Books and Records; Inspection Rights      44   

Section 5.09

   Use of Proceeds      44   

Section 5.10

   General Further Assurances      44    ARTICLE VI      

NEGATIVE COVENANTS

     44   

Section 6.01

   Limitation on Restricted Payments      44   

(a)

   Restricted Payments      44   

(b)

   Additional Permissions      46   

Section 6.02

   Limitation on Sale/Leaseback Transactions      47   

Section 6.03

   Limitation on Restrictions on Distributions from Restricted Subsidiaries     
48   

Section 6.04

   Limitation on Sales of Assets      49   

(a)

   Asset Dispositions      49   

(b)

   Binding Commitment to Purchase      50   

(c)

   Application to the Loan; Offer to Purchase      50   

(d)

   Items Deemed Cash      51   

(e)

   Securities Law Compliance      51   

 

Page iii of vi



--------------------------------------------------------------------------------

Section 6.05

   Limitation on Transactions with Affiliates      52   

(a)

   Limitation      52   

(b)

   Additional Permissions      52   

Section 6.06

   Change of Control      53   

(a)

   Require Repayment      53   

(b)

   Repayment of Other Indebtedness      53   

(c)

   Change of Control Offer      53   

(d)

   Withdrawal of Acceptance      53   

(e)

   Payment      53   

(f)

   Securities Law Compliance      53   

Section 6.07

   Limitation on the Sale or Issuance of Capital Stock of Restricted
Subsidiaries      54   

Section 6.08

   Limitation on Liens and Guarantees      54   

(a)

   Limitation of Liens      54   

(b)

   Limitation on Issuances of Guarantees of Indebtedness by Restricted
Subsidiaries      54   

Section 6.09

   Limitation on Lines of Business      55   

Section 6.10

   Effectiveness of Covenants      55   

Section 6.11

   Merger and Consolidation      55   

(a)

   Borrower Merger and Consolidation      55   

(b)

   Subsidiary Guarantors      56   

Section 6.12

   Fiscal Periods      57   

Section 6.13

   Limitation on Indebtedness      57   

(a)

   Incurrence Test      57   

(b)

   Additional Permitted Indebtedness      57   

(c)

   Limitation of Refinancing by Borrower of Subordinated Indebtedness      59   

(d)

   Limitation of Refinancing by a Subsidiary Guarantor of Subordinated
Indebtedness and Indebtedness of Non-Guarantor Restricted Subsidiaries      59
  

(e)

   Limitation on Unrestricted Subsidiaries      59   

(f)

   Determining Compliance with this Section 6.13      59   

(g)

   Dollar Equivalents      60   

Section 6.14

   Minimum Interest Coverage Ratio      60    ARTICLE VII      

SUBSIDIARY GUARANTEE

     60   

Section 7.01

   Guaranty      60   

Section 7.02

   Guaranty of Payment      60   

Section 7.03

   No Discharge or Diminishment of Subsidiary Guarantee      61   

Section 7.04

   No Setoff or Counterclaim      61   

Section 7.05

   No Impairment      61   

Section 7.06

   Defenses Waived      61   

Section 7.07

   Rights of Subrogation      62   

Section 7.08

   Reinstatement; Stay of Acceleration      62   

Section 7.09

   Information      62   

Section 7.10

   Taxes      62   

Section 7.11

   Maximum Liability      62   

Section 7.12

   Contribution      63   

Section 7.13

   Liability Cumulative      63   

Section 7.14

   Release      63   

 

Page iv of vi



--------------------------------------------------------------------------------

ARTICLE VIII   

EVENTS OF DEFAULT

     64    ARTICLE IX      

THE ADMINISTRATIVE AGENT

     66   

Section 9.01

   Appointment      66   

Section 9.02

   Rights as a Lender      66   

Section 9.03

   Limitation of Duties and Immunities      66   

Section 9.04

   Event of Default; Direction of the Required Lenders      67   

Section 9.05

   Reliance on Third Parties      67   

Section 9.06

   Sub-Agents      67   

Section 9.07

   Successor Agent      67   

Section 9.08

   Independent Credit Decisions      68    ARTICLE X      

MISCELLANEOUS

     68   

Section 10.01

   Notices      68   

(a)

   Notice Address      68   

(b)

   Electronic Notification      68   

(c)

   Change of Notice Address      68   

(d)

   Electronic Transmission System      68   

(e)

   Communications Through the Platform      69   

Section 10.02

   Waivers; Amendments      69   

(a)

   Waivers      69   

(b)

   Amendment to Loan Documents      69   

Section 10.03

   Expenses; Indemnity: Damage Waiver      70   

(a)

   Expenses      70   

(b)

   Indemnification by Borrower      70   

(c)

   Indemnification by Lenders      70   

(d)

   No Consequential Damages, etc.      70   

(e)

   Payment Due Dates      71   

Section 10.04

   Successors and Assigns      71   

(a)

   Assignments Generally      71   

(b)

   Assignment by Lenders      71   

(c)

   Participations      72   

(e)

   Pledges by Lenders      73   

(f)

   No Assignments to Borrower and Affiliates      73   

Section 10.05

   Survival      73   

Section 10.06

   Counterparts; Integration; Effectiveness; Amendment and Restatement      74
  

Section 10.07

   Severability      74   

Section 10.08

   Right of Setoff      74   

Section 10.09

   Governing Law; Jurisdiction; Consent to Service of Process      74   

(a)

   Governing Law      74   

(b)

   Submission to Jurisdiction      75   

(c)

   Waiver of Forum Matters      75   

(d)

   Service of Process      75   

Section 10.10

   WAIVER OF JURY TRIAL      75   

 

Page v of vi



--------------------------------------------------------------------------------

Section 10.11

   Headings      75   

Section 10.12

   Confidentiality      75   

Section 10.13

   Acknowledgments      76   

Section 10.14

   Construction      76   

Section 10.15

   Independence of Covenants      76   

Section 10.16

   USA PATRIOT Act Notice      76   

 

Page vi of vi



--------------------------------------------------------------------------------

INDEX TO EXHIBITS

 

Exhibit

       

Description of Exhibit

A

   –            Form of Assignment and Assumption

B

   –            Form of Compliance Certificate

C

   –            Form of Interest Election Request

D

      Form of Joinder Agreement

 

INDEX TO SCHEDULES

 

Schedule

       

Description of Schedule

Schedule 3.06

   –            Disclosed Matters

Schedule 3.13

   –            Material Agreements and Liens

Schedule 3.14

   –            Subsidiaries and Investments



--------------------------------------------------------------------------------

AMENDED AND RESTATED TERM LOAN AGREEMENT

AMENDED AND RESTATED TERM LOAN AGREEMENT, dated as of August 31, 2012 (this
“Agreement”), among SMITHFIELD FOODS, INC., a Virginia corporation (the
“Borrower”), the subsidiary guarantors which may from time to time be party
hereto, each of the lenders that is a party hereto or that, pursuant to
Section 10.04 hereof, shall become a “Lender” hereunder (individually, a
“Lender” and, collectively, the “Lenders”), and COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK NEDERLAND”, NEW YORK BRANCH (in its
capacity as administrative agent for the Lenders hereunder, together with its
successors in such capacity, the “Administrative Agent”).

RECITALS

Borrower and certain of its subsidiaries as guarantors (the “Existing Subsidiary
Guarantors”) entered into that certain Term Loan Agreement, dated as of July 2,
2009, with the lenders named therein, and Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A. “Rabobank Nederland”, New York Branch, as
administrative agent for the lenders (as the same has been modified by that
certain First Amendment to Term Loan Agreement, dated as of June 9, 2011, the
“Existing Term Loan Agreement”), pursuant to which the lenders under the
Existing Term Loan Agreement made a loan in the original principal amount of
$200,000,000 to the Borrower which is outstanding as of the Effective Date.

The Borrower has advised the Administrative Agent and the Lenders that the
Borrower issued $1,000,000,000 of its 6.625% Senior Notes due 2022 (the “Senior
Notes due 2022”). The proceeds of the Senior Notes due 2022 were used to
purchase or redeem the Senior Secured Notes (as defined in the Existing Term
Loan Agreement).

In connection with the purchase and redemption of all of the Senior Secured
Notes and Sections 7.14 and 9.09 of the Existing Term Loan Agreement: (a) all
the Existing Subsidiary Guarantors have been automatically and unconditionally
released and discharged from all their respective obligations under the Existing
Term Loan Agreement and as a result are no longer parties thereto and (b) all
the Liens securing the Obligations (as defined in the Existing Term Loan
Agreement) have been released and discharged.

The Borrower has requested that the lenders under the Existing Term Loan
Agreement and the Administrative Agent amend and restate the Existing Term Loan
Agreement in its entirety to give effect to the release of the Existing
Subsidiary Guarantors and the Liens on the Collateral (as defined in the
Existing Term Loan Agreement) and implement the other modifications set forth
herein. The Lenders and the Administrative Agent have agreed to do so on the
terms and conditions set forth herein.

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABL Credit Facility” means that certain Second Amended and Restated Credit
Agreement dated as of June 9, 2011 among the Borrower, the subsidiaries that
guarantee obligations under such agreement, the lenders parties thereto and
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch, as administrative agent (or its successor in such capacity), and as
it may be amended, supplemented or otherwise modified from time to time and any
renewal, increase, extension,

 

Page 1



--------------------------------------------------------------------------------

refunding, restructuring, replacement or refinancing thereof in whole or in part
(whether with the original administrative agent and lenders or another
administrative agent or agents or one or more other lenders and whether provided
under the original ABL Credit Facility or one or more other credit or other
agreements or indentures).

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquired Indebtedness” means Indebtedness (i) of a Person or any of its
Subsidiaries existing at the time such Person becomes a Restricted Subsidiary or
(ii) assumed in connection with the acquisition of assets from such Person, in
each case whether or not Incurred by such Person in connection with, or in
anticipation or contemplation of, such Person becoming a Restricted Subsidiary
of the Borrower or such acquisition. Acquired Indebtedness shall be deemed to
have been Incurred, with respect to clause (i) of the preceding sentence, on the
date such Person becomes a Restricted Subsidiary and, with respect to clause
(ii) of the preceding sentence, on the date of consummation of such acquisition
of assets.

“Act” has the meaning assigned to such term in Section 10.16.

“Additional Assets” means: (i) any property or assets (other than Indebtedness
and Capital Stock) to be used by the Borrower or a Restricted Subsidiary in a
Related Business, (ii) the Capital Stock of a Person that becomes a Restricted
Subsidiary as a result of the acquisition of such Capital Stock by the Borrower
or another Restricted Subsidiary or (iii) Capital Stock constituting a minority
interest in any Person that at such time is or will thereupon become a
Restricted Subsidiary; provided, however, that, in the case of clauses (ii) and
(iii) of this definition, such Restricted Subsidiary is primarily engaged in a
Related Business.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (i) the LIBO Rate for such Interest Period
multiplied by (ii) the Statutory Reserve Rate.

“Administrative Agent” has the meaning assigned to such term in the preamble.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” of any specified Person means (i) any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person, (ii) any Person who is a director or officer
(a) of such Person, (b) of any Subsidiary of such Person or (c) of any Person
described in clause (i) above and (iii) any beneficial owner of shares
representing 5% or more of the total voting power of the Voting Stock (on a
fully diluted basis) of the Borrower or of rights or warrants to purchase such
Voting Stock (whether or not currently exercisable) and any Person who would be
an Affiliate of any such beneficial owner pursuant to clauses (i) and (ii). For
the purposes of this definition, “control” when used with respect to any Person
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing. Notwithstanding the foregoing, no Person (other
than the Borrower or any Subsidiary of the Borrower) in whom a Receivables
Entity makes an Investment in connection with a Qualified Receivables
Transaction shall be deemed to be an Affiliate of the Borrower or any of its
Subsidiaries solely by reason of such Investment.

 

Page 2



--------------------------------------------------------------------------------

“Affiliate Transaction” has the meaning assigned to such term in
Section 6.05(a).

“Agreement” has the meaning assigned to such term in the preamble.

“Alternate Base Rate” means, for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greater of (i) the Base Rate in
effect on such day and (ii) the Federal Funds Effective Rate in effect on such
day plus  1/2 of 1%. Any change in the Alternate Base Rate due to a change in
the Base Rate or the Federal Funds Effective Rate shall be effective from and
including the opening of business on the effective date of such change in the
Base Rate or the Federal Funds Effective Rate, respectively.

“Announced Asset Disposition” has the meaning assigned to such term in
Section 6.04(a)(iii)(B).

“Applicable Margin” means:

(a) with respect to ABR Borrowings, 3.00%; and

(b) with respect to Eurodollar Borrowings, 4.00%.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Loans represented by the outstanding principal amount of the Loans such
Lender holds.

“Approved Fund” has the meaning assigned to such term in Section 10.04(b).

“Asset Disposition” means any sale, lease, transfer or other issuance or
disposition (or series of related sales, leases, transfers, issuance or
dispositions that are part of a common plan) of shares of Capital Stock of a
Subsidiary (other than directors’ qualifying shares), property or other assets
(each referred to for the purposes of this definition as a “disposition”) by the
Borrower or any of its Restricted Subsidiaries (including any disposition by
means of a sale and leaseback, merger, consolidation or similar transaction, but
excluding any disposition by means of any pledge of assets or stock by the
Borrower or any of its Subsidiaries otherwise permitted under this Agreement,
and any transaction or series of related transactions from which the Borrower or
any of its Subsidiaries receives an aggregate consideration of less than
$500,000) other than (i) a disposition by a Restricted Subsidiary to the
Borrower or by the Borrower or a Restricted Subsidiary to a Wholly–Owned
Subsidiary, (ii) a disposition of assets held for resale in the ordinary course
of business, (iii) the sale of Temporary Cash Investments in the ordinary course
of business, (iv) the sale or other disposition of damaged, worn, unneeded or
obsolete equipment in the ordinary course of business, (v) for purposes of
Section 6.04 only, a disposition subject to Section 6.01, (vi) the sale of other
assets so long as the fair market value of the assets disposed of pursuant to
this clause (vi) does not exceed $5,000,000 in the aggregate in any Fiscal Year
and $50,000,000 in the aggregate prior to the Maturity Date, (vii) any
disposition of assets pursuant to and in accordance with the provisions of
Section 6.06 and/or Section 6.11, (viii) sales or other dispositions of assets
for consideration at least equal to the fair market value of the assets sold or
disposed of, to the extent that the consideration received would constitute
Additional Assets or an Investment in a Permitted Joint Venture that in each
case complies with Section 6.01 and (ix) sales of accounts receivable and
related assets of the type specified in the definition of “Qualified Receivables
Transaction” to a Receivables Entity for the fair market value thereof,
including cash in an amount at least equal to 75% of the book value thereof as
determined in accordance with GAAP.

“Assignee” has the meaning assigned to such term in Section 10.04(b)(i).

 

Page 3



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Attributable Debt” in respect of a Sale/Leaseback Transaction means, as at the
time of determination, the present value (discounted at the interest rate
assumed in making calculations in accordance with FAS 13) of the total
obligations of the lessee for rental payments during the remaining term of the
lease included in such Sale/Leaseback Transaction (including any period for
which such lease has been extended).

“Average Life” means, as of the date of determination, with respect to any
Indebtedness or Preferred Stock, the quotient obtained by dividing (i) the sum
of the products of the numbers of years from the date of determination to the
dates of each successive scheduled principal payment of such Indebtedness or
redemption or similar payment with respect to such Preferred Stock multiplied by
the amount of such payment by (ii) the sum of all such payments.

“Bankruptcy Law” means title 11 of the United States Code or any similar federal
or state law for the relief of debtors.

“Base Rate” means the rate of interest per annum quoted from time to time by
Rabobank as its base rate in effect at its principal office in New York City;
each change in the Base Rate shall be effective from and including the date such
change is quoted as being effective.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means the Board of Directors of the Borrower or any
committee thereof duly authorized to act on behalf of such Board of Directors
with respect to the relevant matter.

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of a company to have been duly adopted by the Board of
Directors of such company and to be in full force and effect on the date of such
certification, and delivered to the Administrative Agent.

“Borrower” has the meaning assigned to such term in the preamble.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Base” means, as of the date of determination, an amount equal to the
sum, without duplication of (i) 80% of the net book value of the Borrower’s and
its Restricted Subsidiaries’ accounts receivable at such date and (ii) 80% of
the net book value of the Borrower’s and its Restricted Subsidiaries’
inventories at such date. Net book value shall be determined in accordance with
GAAP and shall be that reflected on the most recent available balance sheet (it
being understood that the accounts receivable and inventories of an acquired
business may be included if such acquisition has been completed on or prior to
the date of determination); provided that an amount of accounts receivable and
inventory of the kind included in the definition of Foreign Borrowing Base that
would be necessary to be included in the Foreign Borrowing Base in order to
Incur the aggregate principal amount of Indebtedness in excess of $400,000,000
outstanding under Section 6.13(b)(ix) on the date of determination shall be
excluded from any calculation of the Borrowing Base.

 

Page 4



--------------------------------------------------------------------------------

“Business Day” means any day (i) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and (ii) if such day relates to a Borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurodollar Borrowing, or to a notice by the
Borrower with respect to any such Borrowing, payment, prepayment, continuation,
conversion, or Interest Period, that is also a day on which dealings in deposits
denominated in Dollars are carried out in the London interbank market.

“Capital Stock” of any Person means (i) with respect to any Person that is a
corporation, any and all shares, interests, rights to purchase, warrants,
options, participations or other equivalents of or interests in (however
designated) equity of such Person, including any Common Stock or Preferred
Stock, and (ii) with respect to any Person that is not a corporation, any and
all partnership or other Equity interests of such Person but in each case
excluding any debt securities convertible into such equity.

“Capitalized Lease Obligations” means an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes in accordance with GAAP, and the amount of Indebtedness represented by
such obligation shall be the capitalized amount of such obligation determined in
accordance with GAAP, and the Stated Maturity thereof shall be the date of the
last payment of rent or any other amount due under such lease.

“Cash Equivalents” means (i) securities issued or directly and fully guaranteed
or insured by the United States government or any agency or instrumentality
thereof, (ii) certificates of deposit, time deposits and eurodollar time
deposits with maturities of one year or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any commercial bank having capital and surplus in
excess of $500,000,000 and the commercial paper of the holding company of which
is rated at least “A–1” or the equivalent thereof by S&P or “P–1” or the
equivalent thereof by Moody’s, (iii) repurchase obligations for underlying
securities of the types described in clauses (i) and (ii) entered into with any
financial institution meeting the qualifications specified in clause (ii) above,
(iv) commercial paper rated “A–1” or the equivalent thereof by S&P or “P–1” or
the equivalent thereof by Moody’s and in each case maturing within one year
after the date of acquisition thereof,(v) investment funds investing 95% of
their assets in securities of the type described in clauses (i)–(iv) above.

“Change in Law” means (i) the adoption of any law, rule or regulation after the
date of this Agreement, (ii) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (iii) compliance by any Lender (or, for purposes of
Section 2.09(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement. Notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued. Basel III is a global regulatory standard on bank capital
adequacy, stress testing and market liquidity risk agreed upon by the members of
the Basel Committee on Banking Supervision in 2010-11.

 

Page 5



--------------------------------------------------------------------------------

“Change of Control” means the occurrence of any of the following events:

(i) any sale, transfer or other conveyance, whether direct or indirect, of all
or substantially all of the fair market value of the Borrower’s assets on a
consolidated basis, in one transaction or a series of related transactions, to
any Person or Persons other than the Borrower or one or more of its Restricted
Subsidiaries;

(ii) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act), other than one or more Permitted Holders, is or becomes
the “beneficial owner” (as defined in Rules 13d–3 and 13d–5 under the Exchange
Act), directly or indirectly, of more than 50% of the Voting Stock of the
Borrower (or its successor by merger, consolidation or purchase of all or
substantially all of its assets);

(iii) during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors (together with any
new directors whose election by such Board of Directors or whose nomination for
election by Borrower’s shareholders was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors then in office; or

(iv) the adoption of a plan relating to the liquidation or dissolution of the
Borrower.

“Change of Control Offer” has the meaning assigned to such term in
Section 6.06(c).

“Change of Control Payment Date” has the meaning assigned to such term in
Section 6.06(c)(iii).

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” means with respect to any Person, any and all shares, interest or
other participations in, and other equivalents (however designated and whether
voting or nonvoting) of such Person’s common stock whether or not outstanding on
the Effective Date, and includes, without limitation, all series and classes of
such common stock.

“Compliance Certificate” means a certificate duly executed by a Financial
Officer substantially in the form of Exhibit B

“Consolidated Coverage Ratio” as of any date of determination means the ratio of
(i) the aggregate amount of EBITDA of the Borrower and its Restricted
Subsidiaries for the period of the most recent four consecutive fiscal quarters
ending prior to the date of such determination for which consolidated financial
statements of the Borrower are available to (ii) Consolidated Interest Expense
of the Borrower and its Restricted Subsidiaries for such four consecutive fiscal
quarters; provided, however, that:

(a) if the Borrower or any Restricted Subsidiary has Incurred any Indebtedness
since the beginning of such period that remains outstanding on such date of
determination or if the transaction giving rise to the need to calculate the
Consolidated Coverage Ratio is an Incurrence of Indebtedness, EBITDA and
Consolidated Interest Expense for such period shall be calculated after giving
effect on a pro forma basis to such Indebtedness as if such Indebtedness had
been Incurred on the first day of such period and the discharge of any other
Indebtedness repaid, repurchased, defeased or otherwise discharged with the
proceeds of such new Indebtedness as if such discharge had occurred on the first
day of such period,

 

Page 6



--------------------------------------------------------------------------------

(b) if since the beginning of such period the Borrower or any Restricted
Subsidiary shall have made any Asset Disposition, the EBITDA for such period
shall be reduced by an amount equal to the EBITDA (if positive) directly
attributable to the assets that are the subject of such Asset Disposition for
such period or increased by an amount equal to the EBITDA (if negative) directly
attributable thereto for such period and Consolidated Interest Expense for such
period shall be reduced by an amount equal to the Consolidated Interest Expense
directly attributable to any Indebtedness of the Borrower or any Restricted
Subsidiary repaid, repurchased, defeased or otherwise discharged (to the extent
the related commitment is permanently reduced) with respect to the Borrower and
its continuing Restricted Subsidiaries in connection with such Asset Disposition
for such period (or, if the Capital Stock of any Restricted Subsidiary is sold,
the Consolidated Interest Expense for such period directly attributable to the
Indebtedness of such Restricted Subsidiary to the extent the Borrower and its
continuing Restricted Subsidiaries are no longer liable for such Indebtedness
after such sale),

(c) if since the beginning of such period the Borrower or any Restricted
Subsidiary (by merger or otherwise) shall have made an Investment in any
Restricted Subsidiary (or any Person that becomes a Restricted Subsidiary) or an
acquisition of assets, including any Investment in a Restricted Subsidiary or
any acquisition of assets occurring in connection with a transaction causing a
calculation to be made hereunder, which constitutes all or substantially all of
an operating unit of a business, EBITDA and Consolidated Interest Expense for
such period shall be calculated after giving pro forma effect thereto as if such
Investment or acquisition occurred on the first day of such period and without
regard to clause (ii) of the definition of Consolidated Net Income, and

(d) if since the beginning of such period any Person (that subsequently became a
Restricted Subsidiary or was merged with or into the Borrower or any Restricted
Subsidiary since the beginning of such period) shall have made any Asset
Disposition or any Investment or acquisition of assets that would have required
an adjustment pursuant to clause (b) or (c) above if made by the Borrower or a
Restricted Subsidiary during such period, EBITDA and Consolidated Interest
Expense for such period shall be calculated after giving pro forma effect
thereto as if such Asset Disposition, Investment or acquisition of assets
occurred on the first day of such period.

For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be determined in good faith by a
responsible Financial Officer of the Borrower. Any such pro forma calculation
may include, without limitation, (1) adjustments calculated in accordance with
Regulation S-X under the Securities Act and (2) adjustments calculated to give
effect to any Pro Forma Cost Savings If any Indebtedness bears a floating rate
of interest and is being given pro forma effect, the interest expense on such
Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Interest Rate Agreement applicable to such Indebtedness if such
Interest Rate Agreement has a remaining term as at the date of determination in
excess of 12 months).

“Consolidated Interest Expense” means, for any period, the total interest
expense (excluding (w) amortization of deferred financing fees and debt issuance
costs, (x) debt discount (other than discounts that accrete by the terms of such
instrument), (y) capitalized interest and (z) any non-cash interest expense
attributable to the amortization of the discount attributable to the equity
component of convertible debt securities) of the Borrower and its Restricted
Subsidiaries, determined in accordance with GAAP, plus, to the extent incurred
by the Borrower and its Restricted Subsidiaries in such period but not included
in such interest expense, (i) interest expense attributable to Capitalized Lease
Obligations and imputed interest with respect to Attributable Debt,
(ii) interest actually paid by the Borrower or any Restricted Subsidiary under
any Guarantee of Indebtedness or other obligation of any other Person, (iii) net
losses associated with Hedging Obligations (or minus net gains associated with
Hedging Obligations) with respect to interest rates, (iv) the cash contributions
to any employee stock ownership plan or similar trust to the

 

Page 7



--------------------------------------------------------------------------------

extent such contributions are used by such plan or trust to pay interest or fees
to any Person (other than the Borrower) in connection with Indebtedness Incurred
by such plan or trust, and (v) Receivables Fees. For purposes of the foregoing,
gross interest expense shall be determined after giving effect to any net
payments made or received by the Borrower and its Restricted Subsidiaries with
respect to Interest Rate Agreements.

“Consolidated Net Income” means, for any period, without duplication, the
consolidated net income (loss) of the Borrower and its Restricted Subsidiaries;
provided, however, that there shall not be included in such Consolidated Net
Income:

(i) any net income (loss) of any Person if such Person is not a Restricted
Subsidiary, except that (A) subject to the limitations contained in clauses
(iii) through (v) below, the Borrower’s equity in the net income of any such
Person for such period shall be included in such Consolidated Net Income up to
the aggregate amount of cash actually distributed by such Person during such
period to the Borrower or a Restricted Subsidiary as a dividend or other
distribution (subject, in the case of a dividend or other distribution to a
Restricted Subsidiary, to the limitations contained in clause (ii) below) and
(B) the Borrower’s equity in a net loss of any such Person for such period shall
be included in determining such Consolidated Net Income to the extent the
Borrower has funded such net loss,

(ii) solely for the purpose of determining the amount available for Restricted
Payments under Section 6.01(a)(iv)(C)(II), any net income (loss) of any
Restricted Subsidiary if such Restricted Subsidiary is subject to restrictions,
directly or indirectly, on the payment of dividends or the making of
distributions by such Restricted Subsidiary, directly or indirectly, to the
Borrower, except that (A) subject to the limitations contained in clauses
(iii) through (v) below, the Borrower’s equity in the net income of any such
Restricted Subsidiary for such period shall be included in such Consolidated Net
Income up to the aggregate amount of cash distributed by such Restricted
Subsidiary during such period to the Borrower or another Restricted Subsidiary
as a dividend (subject, in the case of a dividend that could have been made to
another Restricted Subsidiary, to the limitation contained in this clause) and
(B) the Borrower’s equity in a net loss of any such Person for such period shall
be included in determining such Consolidated Net Income to the extent the
Borrower has funded such net loss,

(iii) any gain or loss realized upon the sale or other disposition of any asset
of the Borrower or its Restricted Subsidiaries (including pursuant to any
Sale/Leaseback Transaction) that is not sold or otherwise disposed of in the
ordinary course of business and any gain or loss realized upon the sale or other
disposition of any Capital Stock of any Person; provided that this clause
(iii) shall not be applicable with respect to calculating the amount of
Consolidated Net Income in clause 6.01(a)(iv)(C)(II),

(iv) any extraordinary gain or loss, and

(v) the cumulative effect of a change in accounting principles.

“Convertible Notes” means the Borrower’s 4% Senior Convertible Notes due 2013.

“Currency Agreement” means in respect of a Person any foreign exchange contract,
currency swap agreement or other similar agreement as to which such Person is a
party or a beneficiary.

“Custodian” means any receiver, trustee, assignee, liquidator, custodian or
similar official under any Bankruptcy Law.

“Debt Facilities” means the Borrower’s debt facilities (including, without
limitation, the Public Bond Documents, the ABL Credit Facility and this
Agreement) or commercial paper facilities with banks

 

Page 8



--------------------------------------------------------------------------------

or other institutional lenders providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables to such lenders
or to special purpose entities formed to borrow from such lenders against such
receivables) or letters of credit or issuances of debt securities, in each case,
as amended, restated, supplemented, modified, renewed, refunded, replaced or
refinanced in whole or in part from time to time (and whether or not with the
original trustee, administrative agent, holders and lenders or another trustee,
administrative agent or agents or other holders or lenders and whether provided
under the Public Bond Documents, the ABL Credit Facility or this Agreement, or
any other credit agreement or other agreement or indenture).

“Default” means any event or condition which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.

“Designated Non-cash Consideration” means the fair market value of non–cash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with an Asset Disposition that is so designated as Designated
Non-cash Consideration pursuant to an Officers’ Certificate, setting forth the
basis of such valuation, executed by the Financial Officer of the Borrower, less
the amount of Cash Equivalents received in connection with a subsequent sale of
such Designated Non-cash Consideration.

“Disclosed Matters” means the presently pending actions, suits and proceedings
and the presently existing environmental matters disclosed in Schedule 3.06.

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person that by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable or exercisable) or upon the
happening of any event (i) matures or is mandatorily redeemable pursuant to a
sinking fund obligation or otherwise, (ii) is convertible or exchangeable for
Indebtedness or Disqualified Stock or (iii) is redeemable at the option of the
holder thereof, in whole or in part, in each case on or prior to 123 days after
the Maturity Date; provided, that any Capital Stock that would not constitute
Disqualified Stock but for provisions thereof giving holders thereof the right
to require such Person to repurchase or redeem such Capital Stock upon the
occurrence of an “asset sale” or “change of control” occurring prior to the
Maturity Date shall not constitute Disqualified Stock if the “asset sale” or
“change of control” provisions applicable to such Capital Stock are no more
favorable to the holders of such Capital Stock than the provisions contained in
Sections 6.04 and 6.06 and such Capital Stock specifically provides that such
Person will not repurchase or redeem any such stock pursuant to such provision
prior to the Borrower’s repayment of the Loans as are required to be repaid
pursuant to Sections 6.04 and 6.06.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of a State of the United States of America or the District of Columbia.

“EBITDA” means, for any period, the Consolidated Net Income for such period,
plus, without duplication and to the extent included in calculating such
Consolidated Net Income, (i) income tax expense, (ii) Consolidated Interest
Expense, (iii) depreciation expense, (iv) amortization of intangibles and
impairment charges recorded in connection with the application of Financial
Accounting Standard No. 142 “Goodwill and Other Intangibles,” and (v) other
non-cash charges or non-cash losses (other than non-cash charges to the extent
they represent an accrual of or reserve for cash charges in any future period or
amortization of a prepaid expense that was paid in a prior period), less,
without duplication, non-cash items increasing Consolidated Net Income of such
Person for such period (excluding any items which represent the reversal of any
accrual of, or cash reserve for, anticipated cash charges recorded in any prior
period); provided, that if any Restricted Subsidiary is not directly or
indirectly owned 100% by the

 

Page 9



--------------------------------------------------------------------------------

Borrower, EBITDA shall be reduced (to the extent not otherwise reduced in
accordance with GAAP) by an amount equal to (A) the amount of the EBITDA
attributable to such Restricted Subsidiary multiplied by (B) the quotient of
(1) the number of shares of outstanding common Equity Interests of such
Restricted Subsidiary not owned directly or indirectly by the Borrower on the
last day of such period by the Borrower divided by (2) the total number of
shares of outstanding common Equity Interests of such Restricted Subsidiary on
the last day of such period.

“EDGAR” means the Electronic Data Gathering, Analysis, and Retrieval computer
system for the receipt, acceptance, review and dissemination of documents
submitted to the SEC in electronic format.

“Effective Date” has the meaning specified in Section 4.01.

“Effective Date of the Existing Term Loan Agreement” means the date on which the
obligation of the lenders under the Existing Term Loan Agreement to make the
loans thereunder became effective pursuant to the terms of the Existing Term
Loan Agreement, which date is July 2, 2009.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (i) violation of any Environmental Law,
(ii) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (iii) exposure to any Hazardous Materials,
(iv) the release or threatened release of any Hazardous Materials into the
environment or (v) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (i) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived;
(iii) the filing pursuant to Section 412(d) of the Code or Section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (iv) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (v) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any

 

Page 10



--------------------------------------------------------------------------------

notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (vi) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (vii) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Events of Default” has the meaning assigned to such term in Article VIII.

“Excess Proceeds” has the meaning assigned to such term in Section 6.04(c).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (i) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (ii) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which the
Borrower is located and (iii) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.13(b)), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply
with Section 2.11(e), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.11(a).

“Existing Term Loan Agreement” has the meaning assigned to such term in the
Recitals.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief financial officer, principal accounting
officer, vice president of finance, treasurer or controller of the Borrower.

“Fiscal Year” means the fiscal year of the Borrower ending on the Sunday closest
to April 30 of each year or such other fiscal year as may be determined by the
Borrower and the Board of Directors and of which the Administrative Agent shall
receive written notice.

“Foreign Borrowing Base” means, as of the date of determination, an amount equal
to the sum, without duplication, of (i) 80% of the net book value of the
Borrower’s Foreign Subsidiaries’ accounts

 

Page 11



--------------------------------------------------------------------------------

receivable at such date, (ii) 80% of the net book value of the Borrower’s
Foreign Subsidiaries’ inventories at such date, and (iii) 60% of the net book
value of the Borrower’s Foreign Subsidiaries’ property, plant and equipment at
such date. Net book value shall be determined in accordance with GAAP and shall
be that reflected on the most recent available balance sheet (it being
understood that the accounts receivable, inventories and property, plant and
equipment of an acquired business may be included if such acquisition has been
completed on or prior to the date of determination); provided that an amount of
accounts receivable and inventory of the kind included in the definition of
Borrowing Base that would be necessary to be included in the Borrowing Base in
order to Incur the aggregate amount of Indebtedness in excess of $2,250,000,000
outstanding under clause (b)(i) of Section 6.12 on the date of determination
shall be excluded from any calculation of the Foreign Borrowing Base.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means, with respect to any Person, any Restricted
Subsidiary of such Person that is not organized or existing under the laws of
the United States of America, any state or territory thereof or the District of
Columbia and any Restricted Subsidiary of such Foreign Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect on the Effective Date of the Existing Term Loan Agreement,
including those set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or in
such other statements by such other entity as approved by a significant segment
of the accounting profession. All ratios and computations based on GAAP
contained in this Agreement shall be computed in conformity with GAAP.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guaranteed Obligations” has the meaning assigned to such term in Section 7.01.

“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness or other nonfinancial
obligation of any other Person and any obligation, direct or indirect,
contingent or otherwise, of such Person (i) to purchase or pay (or advance or
supply funds for the purchase or payment of) such Indebtedness or such other
obligation of such other Person (whether arising by virtue of partnership
arrangements, or by agreement to keep–well, to purchase assets, goods,
securities or services, to take–or–pay, or to maintain financial statement
conditions or otherwise) or (ii) entered into for purposes of assuring in any
other manner the obligee of such Indebtedness or other obligation of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part); provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
term “Guarantee” used as a verb has a corresponding meaning.

“Guarantor Subordinated Indebtedness” means, with respect to a Subsidiary
Guarantor, any Indebtedness of such Subsidiary Guarantor (whether outstanding on
the Effective Date or thereafter Incurred) which is expressly subordinate in
right of payment to the obligations of such Subsidiary Guarantor under its
Subsidiary Guarantee pursuant to a written agreement.

 

Page 12



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Obligations” of any Person means the obligations of such Person
pursuant to any Interest Rate Agreement or Currency Agreement.

“Incur” means issue, assume, Guarantee, incur or otherwise become liable for;
provided, however, that any Indebtedness or Capital Stock of a Person existing
at the time such Person becomes a Subsidiary (whether by merger, consolidation,
acquisition or otherwise) shall be deemed to be Incurred by such Subsidiary at
the time it becomes a Subsidiary. Any Indebtedness issued at a discount
(including Indebtedness on which interest is payable through the issuance of
additional Indebtedness) shall be deemed incurred at the time of original
issuance of the Indebtedness at the initial accreted amount thereof.

“Indebtedness” means, with respect to any Person on any date of determination
(without duplication): (i) the principal of and premium (if any) in respect of
indebtedness of such Person for borrowed money, (ii) the principal of and
premium (if any) in respect of obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments, (iii) all obligations of such
Person in respect of letters of credit or other similar instruments (including
reimbursement obligations with respect thereto) (other than obligations with
respect to letters of credit securing obligations (other than obligations
described in clauses (i), (ii) and (v)) entered into in the ordinary course of
business of such Person to the extent that such letters of credit are not drawn
upon or, if and to the extent drawn upon, such drawing is reimbursed no later
than the third Business Day following receipt by such Person of a demand for
reimbursement following payment on the letter of credit), (iv) all obligations
of such Person to pay the deferred and unpaid purchase price of property or
services (except Trade Payables), which purchase price is due more than six
months after the date of placing such property in final service or taking final
delivery and title thereto or the completion of such services, (v) all
Capitalized Lease Obligations and Attributable Debt of such Person, (vi) the
redemption, repayment or other repurchase amount of such Person with respect to
any Disqualified Stock or, with respect to any Subsidiary of the Borrower, any
Preferred Stock (but excluding, in each case, any accrued dividends), (vii) all
Indebtedness of other Persons secured by a Lien on any asset of such Person,
whether or not such Indebtedness is assumed by such Person; provided, however,
that the amount of Indebtedness of such Person shall be the lesser of (A) the
fair market value of such asset at such date of determination and (B) the amount
of such Indebtedness of such other Persons, (viii) all Indebtedness of other
Persons to the extent Guaranteed by such Person and (ix) to the extent not
otherwise included in this definition, net Hedging Obligations of such Person
(such obligations to be equal at any time to the termination value of such
agreement or arrangement giving rise to such Hedging Obligation that would be
payable by such Person at such time).

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned to such term in Section 10.03(b).

“Information” has the meaning assigned to such term in Section 10.12.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in substantially the form of Exhibit C hereto in accordance
with Section 2.05.

“Interest Payment Date” means (i) with respect to any ABR Loan, the last day of
each March, June, September and December and (ii) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part.

 

Page 13



--------------------------------------------------------------------------------

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the day that is one, two,
or three months thereafter, as the Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, (ii) any
Interest Period that commences on the last Business Day of a calendar month,
shall end on the last Business Day of the last calendar month of such Interest
Period and (iii) no Interest Period shall extend beyond the Maturity Date. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Interest Rate Agreement” means with respect to any Person any interest rate
protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement or other similar agreement
or arrangement as to which such Person is party or a beneficiary.

“Investment” in any Person means any direct or indirect advance, loan (other
than advances to customers in the ordinary course of business that are, in
conformity with GAAP, recorded as accounts receivable on the balance sheet of
the Borrower or its Restricted Subsidiaries) or other extension of credit
(including by way of Guarantee or similar arrangement) or capital contribution
to (by means of any transfer of cash or other property to others or any payment
for property or services for the account or use of others), or any purchase or
acquisition of Capital Stock, Indebtedness or other similar instruments issued
by such Person. For purposes of the definition of “Unrestricted Subsidiary” and
Section 6.01, “Investment” shall include: (i) the portion (proportionate to the
Borrower’s equity interest in such Subsidiary) of the fair market value of the
net assets of any Subsidiary of the Borrower at the time that such Subsidiary is
designated an Unrestricted Subsidiary; provided, however, that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the Borrower shall
be deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary in an amount (if positive) equal to (x) the Borrower’s “Investment”
in such Subsidiary at the time of such redesignation less (y) the portion
(proportionate to the Borrower’s equity interest in such Subsidiary) of the fair
market value of the net assets of such Subsidiary at the time of such
redesignation; and (ii) any property transferred to or from an Unrestricted
Subsidiary shall be valued at its fair market value at the time of such
transfer, in each case as determined in good faith either by the Board of
Directors or Senior Management.

“Investment Grade Status” with respect to the Borrower, shall occur when the
Senior Notes due 2022 (or any Refinancing Indebtedness incurred to refund,
refinance, replace or repay the Senior Notes due 2022) receive a rating of
“BBB–” or higher from S&P and a rating of “Baa3” or higher from Moody’s.

“Joinder Agreement” means the Joinder Agreement in the form of Exhibit D hereto.

“Lenders” has the meaning assigned to such term in the preamble.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Bloomberg L.P. (the “Service”) Page
BBAM1/(Official BBA USD Dollar Libor Fixings) or any successor or substitute
page of such Service, or any successor to or substitute for such Service,
providing rate quotations comparable to those currently provided on such page of
such Service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in an amount equal to the relevant Borrowing in the London interbank market) at
approximately 11:00 a.m., London time, two London Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such

 

Page 14



--------------------------------------------------------------------------------

Interest Period. In the event that such rate is not available at such time for
any reason, then the LIBO Rate with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate (rounded upwards, if necessary, to the
next 1/16 of 1%) at which dollar deposits of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
Rabobank in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two London Business Days prior to the
commencement of such Interest Period.

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof, any option or other agreement to sell,
or any filing of, or any agreement to give any security interest).

“Loan” means the advance made by a Lender pursuant to Section 2.01 of the
Existing Term Loan Agreement which is outstanding on the Effective Date and, as
provided in Section 2.01 hereof, is the Loan hereunder.

“Loan Amount” has the meaning assigned to such term in Section 6.04(c).

“Loan Documents” means this Agreement, any promissory notes evidencing Loans
hereunder and all other documentation now or hereafter executed by or on behalf
of any Obligor or any employee of any Obligor and/or delivered in favor of the
Administrative Agent or any Lender pursuant to or in connection with any of the
foregoing.

“London Business Day” means any day that is a day on which dealings in deposits
denominated in Dollars are carried out in the London interbank market.

“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, operations, property or condition, financial or otherwise, of the
Borrower and its Subsidiaries taken as a whole, (ii) the ability of the
Obligors, taken as a whole, to perform their obligations under the Loan
Documents to which they are a party, or (iii) the rights of or benefits
available to the Administrative Agent or the Lenders thereunder.

“Maturity Date” means May 1, 2018.

“Maximum Liability” has the meaning assigned to such term in Section 7.11.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Available Cash” from an Asset Disposition means cash payments received
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or otherwise, but only as and when
received, but excluding any other consideration received in the form of
assumption by the acquiring Person of Indebtedness or other obligations relating
to the properties or assets that are the subject of such Asset Disposition or
received in any other non–cash form) therefrom, in each case net of (i) all
legal, title and recording tax expenses, commissions and other fees and expenses
incurred (including fees and expenses of counsel, accountants and investment
bankers), and all Federal, state, provincial, foreign and local taxes required
to be paid or accrued as a liability under GAAP, as a consequence of such Asset
Disposition, (ii) all payments made on any Indebtedness that is secured by any
assets subject to such Asset Disposition, in accordance with the terms of any
Lien upon such assets, or that must by its terms, or in order to obtain a
necessary consent to such Asset Disposition, or by applicable law, be repaid out
of the proceeds from such Asset Disposition, (iii) all distributions and

 

Page 15



--------------------------------------------------------------------------------

other payments required to be made to minority interest holders in Subsidiaries
or joint ventures as a result of such Asset Disposition, (iv) appropriate
amounts to be provided by the seller as a reserve, in accordance with GAAP,
against any liabilities associated with the assets disposed of in such Asset
Disposition and retained by the Borrower or any Restricted Subsidiary after such
Asset Disposition and (v) any portion of the purchase price from an Asset
Disposition placed in escrow (whether as a reserve for adjustment of the
purchase price, or for satisfaction of indemnities in respect of such Asset
Disposition); provided, however, that, in the cases of clauses (iv) and (v),
upon reversal of any such reserve or the termination of any such escrow, Net
Available Cash shall be increased by the amount of such reversal or any portion
of funds released from escrow to the Borrower or any Restricted Subsidiary.

“Net Cash Proceeds” means, with respect to any issuance or sale of Capital Stock
or Indebtedness, the cash proceeds of such issuance or sale net of attorneys’
fees, accountants’ fees, underwriters’ or placement agents’ fees, discounts or
commissions and brokerage, consultant and other fees actually incurred in
connection with such issuance or sale and net of taxes paid or payable as a
result thereof.

“Non-Guarantor Restricted Subsidiary” means any Restricted Subsidiary that is
not a Subsidiary Guarantor.

“Non-Paying Subsidiary Guarantor” has the meaning assigned to such term in
Section 7.12.

“Non-Recourse Indebtedness” means Indebtedness (i) as to which neither the
Borrower nor any of its Restricted Subsidiaries (a) is liable or provides credit
support pursuant to any undertaking, agreement or instrument that would
constitute Indebtedness or (b) is directly or indirectly liable and (ii) no
default with respect to which would permit (upon notice, lapse of time or both)
any holder of any other Indebtedness of the Borrower or any of its Restricted
Subsidiaries to declare a default on such Indebtedness or cause the payment
thereof to be accelerated or payable prior to its Stated Maturity.

“Obligations” means all obligations, indebtedness, and liabilities of the
Borrower and each other Obligor to the Administrative Agent and the Lenders
arising pursuant to any of the Loan Documents, whether now existing or hereafter
arising, whether direct, indirect, related, unrelated, fixed, contingent,
liquidated, unliquidated, joint, several, or joint and several, including,
without limitation, the obligation of the Borrower to repay the Loans, interest
on the Loans, and all fees, costs, and expenses (including attorneys’ fees and
expenses) provided for in the Loan Documents. The term Obligations includes any
and all post-petition interest and expenses (including attorneys’ fees) whether
or not allowed under any bankruptcy, insolvency, or other similar law.

“Obligor” means the Borrower, each Subsidiary Guarantor, each other Person
granting Liens to secure the Obligations and each other Person who is otherwise
obligated for all or any part of the Obligations.

“Offer” has the meaning assigned to such term in Section 6.04(c)(i).

“Officer” means any one of the Chairman of the Board, the Chief Executive
Officer, the President, the Chief Operating Officer, any Vice President, the
Treasurer, the Secretary or the Controller of the Borrower.

“Officers’ Certificate” means a certificate signed by two or more Officers;
provided, however, that an Officers’ Certificate given pursuant to this
Agreement shall be signed by any one of the principal executive officer,
Financial Officer or principal accounting officer of the Borrower.

 

Page 16



--------------------------------------------------------------------------------

“Opinion of Counsel” means a written opinion from legal counsel who is
reasonably acceptable to the Administrative Agent. The counsel may be an
employee of or counsel to the Borrower or the Administrative Agent.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Pari Passu Indebtedness” means Indebtedness that ranks equally in right of
payment to the Loans.

“Pari Passu Offer” has the meaning assigned to such term in Section 6.04(e).

“Participant” has the meaning set forth in Section 10.04(c).

“Paying Subsidiary Guarantor” has the meaning assigned to such term in
Section 7.12.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Employee Payments” means Restricted Payments by the Borrower or any
Restricted Subsidiary in respect of (i) the repurchase of Capital Stock by the
Borrower or any Restricted Subsidiary from an employee of the Borrower or any
Restricted Subsidiary or their assigns, estates or heirs upon the death,
retirement or termination of such employee or (ii) loans or advances to
employees of the Borrower or any of its Subsidiaries made in the ordinary course
of business.

“Permitted Holders” means Joseph W. Luter, III or any Person the majority of the
equity interests of which is beneficially owned by Joseph W. Luter, III.

“Permitted Investment” means an Investment by the Borrower or any Restricted
Subsidiary in (i) a Restricted Subsidiary, the Borrower or a Person that will,
upon the making of such Investment, become a Restricted Subsidiary; provided,
however, that the primary business of such Restricted Subsidiary is a Related
Business, (ii) another Person if as a result of such Investment such other
Person is merged or consolidated with or into, or transfers or conveys all or
substantially all its assets to, the Borrower or a Restricted Subsidiary;
provided, however, that the primary business of such Person is a Related
Business, (iii) Temporary Cash Investments, (iv) receivables owing to the
Borrower or any Restricted Subsidiary, if created or acquired in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms; provided, however, that such trade terms may include such
concessionary trade terms as the Borrower or any such Restricted Subsidiary
deems reasonable under the circumstances, (v) securities received as
consideration in Asset Dispositions made in compliance with Section 6.04 with
the exception of securities received as consideration for Asset Dispositions of
any property, plant, equipment or other facility closed and designated in
accordance with clause (a)(ii) of Section 6.04, (vi) Investments in existence on
the Effective Date of the Existing Term Loan Agreement (but not in excess of the
amount of such Investments in existence on the Effective Date of the Existing
Term Loan Agreement without giving effect to increases or decreases attributable
to accounting for the net income of such Investments or subsequent changes in
value), (vii) any Investment by the Borrower or a Wholly–Owned Subsidiary in a
Receivables Entity or any Investment by a Receivables Entity in any other Person
in connection with a Qualified Receivables Transaction; provided that any
Investment in a Receivables Entity is in the form of a Purchase Money Note or an
Equity Interest and (viii) additional Investments in a Related Business since
the Effective Date of the Existing Term Loan Agreement having an aggregate fair
market value, taken together with all other Investments made

 

Page 17



--------------------------------------------------------------------------------

pursuant to this clause (viii) since the Effective Date of the Existing Term
Loan Agreement that are at that time outstanding, not to exceed 20% of Total
Assets at the time of such Investment (with the fair market value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value).

“Permitted Joint Venture” means any Person in which the Borrower or a Restricted
Subsidiary owns, directly or indirectly, an ownership interest (other than a
Subsidiary) and whose primary business is related, ancillary or complementary to
any of the businesses of the Borrower and its Restricted Subsidiaries at the
time of determination.

“Permitted Liens” means, with respect to any Person:

(i) Liens securing Indebtedness Incurred pursuant to clause (b)(i) of
Section 6.13;

(ii) pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits or cash or United
States government bonds to secure surety or appeal bonds to which such Person is
a party, or deposits as security for contested taxes or import or customs duties
or for the payment of rent, in each case Incurred in the ordinary course of
business;

(iii) Liens imposed by law, including carriers’, warehousemen’s and mechanics’
Liens, in each case for sums not yet due or being contested in good faith by
appropriate proceedings if a reserve or other appropriate provisions, if any, as
shall be required by GAAP shall have been made in respect thereof;

(iv) Liens for taxes, assessments or other governmental charges not yet subject
to penalties for non–payment or which are being contested in good faith by
appropriate proceedings provided appropriate reserves required pursuant to GAAP
have been made in respect thereof;

(v) Liens in favor of issuers of surety or performance bonds or letters of
credit or bankers’ acceptances issued pursuant to the request of and for the
account of such Person in the ordinary course of its business; provided,
however, that such instruments do not secure the payment of Indebtedness;

(vi) encumbrances, easements or reservations of, or rights of others for,
licenses, rights of way, sewers, electric lines, telegraph and telephone lines
and other similar purposes, or zoning or other restrictions as to the use of
real properties or liens incidental to the conduct of the business of such
Person or to the ownership of its properties which do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person;

(vii) Liens securing Hedging Obligations so long as the related Indebtedness is,
and is permitted to be under this Agreement, secured by a Lien on the same
property securing such Hedging Obligation;

(viii) leases and subleases of real property which do not materially interfere
with the ordinary conduct of the business of the Borrower or any of its
Restricted Subsidiaries;

(ix) judgment Liens not giving rise to an Event of Default so long as such Lien
is adequately bonded and any appropriate legal proceedings which may have been
duly initiated for the review of such judgment have not been finally terminated
or the period within which such proceedings may be initiated has not expired;

 

Page 18



--------------------------------------------------------------------------------

(x) Liens for the purpose of securing the payment of all or a part of the
purchase price of, or Capitalized Lease Obligations with respect to, assets or
property acquired or constructed in the ordinary course of business, provided
that:

(a) the aggregate principal amount of Indebtedness secured by such Liens is
otherwise permitted to be Incurred under this Agreement and does not exceed the
cost of the assets or property so acquired or constructed; and

(b) such Liens are created within 180 days of construction or acquisition of
such assets or property and do not encumber any other assets or property of the
Borrower or any Restricted Subsidiary other than such assets or property and
assets affixed or appurtenant thereto;

(xi) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s Liens, rights of set–off or similar rights and remedies as
to deposit accounts or other funds maintained with a depositary institution;
provided that:

(a) such deposit account is not a dedicated cash collateral account and is not
subject to restrictions against access by the Borrower in excess of those set
forth by regulations promulgated by the Federal Reserve Board; and

(b) such deposit account is not intended by the Borrower or any Restricted
Subsidiary to provide collateral to the depository institution;

(xii) Liens arising from UCC financing statement filings regarding operating
leases entered into by the Borrower and its Restricted Subsidiaries in the
ordinary course of business;

(xiii) Liens existing on the Effective Date (excluding Liens permitted under
clause (i));

(xiv) Liens on property or shares of stock of a Person at the time such Person
becomes a Restricted Subsidiary; provided, however, that such Liens are not
created, incurred or assumed in connection with, or in contemplation of, such
other Person becoming a Restricted Subsidiary; provided further, however, that
any such Lien may not extend to any other property owned by the Borrower or any
Restricted Subsidiary;

(xv) Liens on property at the time the Borrower or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into the Borrower or any Restricted Subsidiary; provided,
however, that such Liens are not created, incurred or assumed in connection
with, or in contemplation of, such acquisition; provided further, however, that
such Liens may not extend to any other property owned by the Borrower or any
Restricted Subsidiary;

(xvi) Liens securing Indebtedness or other obligations of a Restricted
Subsidiary owing to the Borrower or a Wholly-Owned Subsidiary (other than a
Receivables Entity);

(xvii) Liens securing Indebtedness incurred after the Effective Date and any
Refinancing Indebtedness relating thereto (excluding any Liens securing any
other Indebtedness Incurred after such Effective Date permitted under other
clauses hereof) in an aggregate principal amount at any one time outstanding not
to exceed the greater of (A) $500,000,000 and (B) 7.0% of Total Assets;

 

Page 19



--------------------------------------------------------------------------------

(xviii) Liens securing Refinancing Indebtedness (other than Liens Incurred under
clauses (i) and (xvii) above) incurred to refinance Indebtedness that was
previously so secured; provided that any such Lien is limited to all or part of
the same property or assets (plus improvements, accessions, proceeds or
dividends or distributions in respect thereof) that secured (or, under the
written arrangements under which the original Lien arose, could secure) the
Indebtedness being refinanced or is in respect of property that is the security
for a Permitted Lien hereunder;

(xix) Liens on assets transferred to a Receivables Entity or on assets of a
Receivables Entity, in either case incurred in connection with a Qualified
Receivables Transaction; and

(xx) Liens securing Indebtedness Incurred under Section 6.13(b)(ix);

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning assigned to such term in Section 10.01(d).

“Preferred Stock” as applied to the Capital Stock of any corporation, means
Capital Stock of any class or classes (however designated) that is preferred as
to the payment of dividends, or as to the distribution of assets upon any
voluntary or involuntary liquidation or dissolution of such corporation, over
shares of Capital Stock of any other class of such corporation.

“Prepayment Fee” has the meaning assigned to such term in Section 2.06.

“Prior European Facility” means the Multicurrency Revolving Facility Agreement
dated August 22, 2006 among the Borrower, Smithfield Capital Europe BV, the
subsidiary guarantors party thereto, BNP Paribas and Societe General Corporate &
Investment Banking, as Arrangers, the lenders party thereto, and Sociéte
Générale as Agent and Security Agent.

“Pro Forma Cost Savings” means, without duplication, with respect to any period,
the net reduction in costs and other operating improvements or synergies that
have been realized or are reasonably anticipated to be realized in good faith
with respect to a pro forma event within twelve months of the date of such pro
forma event and that are reasonable and factually supportable, as if all such
reductions in costs had been effected as of the beginning of the period of
calculation, decreased by any incremental expenses incurred or to be incurred
during such period of calculation in order to achieve such reduction in costs.
Pro Forma Cost Savings described in the preceding sentence shall be accompanied
by an Officers’ Certificate delivered to the Administrative Agent from the
Borrower’s chief financial officer that outlines the specific actions taken or
to be taken and the net cost reductions and other operating improvements or
synergies achieved or to be achieved from each such action and certifies that
such cost reductions and other operating improvements or synergies meet the
criteria set forth in the preceding sentence.

“Public Bond Documents” means, collectively, the following instruments and
agreements:

(i) the Indenture, dated as of May 21, 2003, between the Borrower and SunTrust
Bank, as trustee, relating to the Senior Notes due 2013;

 

Page 20



--------------------------------------------------------------------------------

(ii) the Indenture-Senior Debt Securities, dated as of June 1, 2007, between the
Borrower and U.S. Bank National Association, as trustee;

(iii) the First Supplemental Indenture, dated as of June 22, 2007, between the
Borrower and U.S. Bank National Association, as trustee, relating to the Senior
Notes due 2017;

(iv) the Second Supplemental Indenture dated July 8, 2008, between the Borrower
and U.S. Bank National Association, as trustee, relating to the Convertible
Notes; and

(v) the Third Supplemental Indenture dated August 1, 2012, between the Borrower
and U.S. Bank National Association, as trustee, relating to the Senior Notes due
2022.

“Purchase Money Note” means a promissory note of a Receivables Entity evidencing
a line of credit, which may be irrevocable, from the Borrower or any Subsidiary
of the Borrower in connection with a Qualified Receivables Transaction to a
Receivables Entity, which note shall be repaid from cash available to the
Receivables Entity, other than amounts required to be established as reserves
pursuant to agreements, amounts paid to investors in respect of interest,
principal and other amounts owing to such investors and amounts owing to such
investors and amounts paid in connection with the purchase of newly generated
receivables.

“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by the Borrower or any of its Subsidiaries
pursuant to which the Borrower or any of its Subsidiaries may sell, convey or
otherwise transfer to (i) a Receivables Entity (in the case of a transfer by the
Borrower or any of its Subsidiaries) and (ii) any other Person (in the case of a
transfer by a Receivables Entity), or may grant a security interest in, any
accounts receivable (whether now existing or arising in the future) of the
Borrower or any of its Subsidiaries, and any assets related thereto including,
without limitation, all collateral securing such accounts receivable, all
contracts and all guarantees or other obligations in respect of such accounts
receivable, proceeds of such accounts receivable and other assets which are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving accounts receivable.

“Qualified Stock” means any Capital Stock that is not Disqualified Stock.

“Rabobank” means Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
Nederland”, New York Branch.

“Receivables Entity” means a Wholly–Owned Subsidiary of the Borrower (or another
Person in which the Borrower or any Subsidiary of the Borrower makes an
Investment and to which the Borrower or any Subsidiary of the Borrower transfers
accounts receivable and related assets) which engages in no activities other
than in connection with the financing of accounts receivable and which is
designated by the Board of Directors of the Borrower (as provided below) as a
Receivables Entity, (a) no portion of the Indebtedness or any other obligations
(contingent or otherwise) of which (i) is guaranteed by the Borrower or any
Subsidiary of the Borrower (excluding guarantees of obligations (other than the
principal of, and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (ii) is recourse to or obligates the Borrower or any Subsidiary
of the Borrower in any way other than pursuant to Standard Securitization
Undertakings or (iii) subjects any property or asset of the Borrower or any
Subsidiary of the Borrower, directly or indirectly, contingently or otherwise,
to the satisfaction thereof, other than pursuant to Standard Securitization
Undertakings, (b) with which neither the Borrower nor any Subsidiary of the
Borrower has any material contract, agreement, arrangement or understanding
(except in connection with a Purchase Money Note or Qualified Receivables
Transaction) other than on terms no less favorable to the Borrower or such
Subsidiary than those that might be obtained at the time from

 

Page 21



--------------------------------------------------------------------------------

Persons that are not Affiliates of the Borrower, other than fees payable in the
ordinary course of business in connection with servicing accounts receivable,
and (c) to which neither the Borrower nor any Subsidiary of the Borrower has any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results. Any such designation
by the Board of Directors of the Borrower shall be evidenced to the
Administrative Agent by filing with the Administrative Agent a certified copy of
the resolution of the Board of Directors of the Borrower giving effect to such
designation and an Officers’ Certificate certifying that such designation
complied with the foregoing conditions.

“Receivables Fees” means any fees or interest paid to purchasers or lenders
providing the financing in connection with a Qualified Receivables Transaction
or a factoring or similar agreement, including any such amounts paid by
discounting the face amount of Receivables or participations therein transferred
in connection with a Qualified Receivables Transaction, factoring agreement or
other similar agreement, regardless of whether any such transaction is
structured as on-balance sheet or off-balance sheet or through a Restricted
Subsidiary or an Unrestricted Subsidiary.

“Recourse Indebtedness” means Indebtedness that is not Non-Recourse
Indebtedness.

“Refinancing Indebtedness” means Indebtedness that is Incurred to refund,
refinance, replace, renew, repay or extend (including pursuant to any defeasance
or discharge mechanism) (collectively, “refinances”, and “refinanced” shall have
a correlative meaning) any Indebtedness existing on the Effective Date (or, in
the case of the Prior European Facility, on the Effective Date of the Existing
Term Loan Agreement) or Incurred in compliance with this Agreement (including
Indebtedness of the Borrower that refinances Indebtedness of any Restricted
Subsidiary (to the extent permitted by this Agreement) and Indebtedness of any
Restricted Subsidiary that refinances Indebtedness of another Restricted
Subsidiary (except that a Subsidiary Guarantor shall not refinance Indebtedness
of a Restricted Subsidiary that is not a Subsidiary Guarantor)) including
Indebtedness that refinances Refinancing Indebtedness; provided, however, that
(i) the Refinancing Indebtedness has a Stated Maturity no earlier than the
Stated Maturity of the Indebtedness being refinanced, (ii) the Refinancing
Indebtedness has an Average Life at the time such Refinancing Indebtedness is
Incurred that is equal to or greater than the Average Life of the Indebtedness
being refinanced, (iii) such Refinancing Indebtedness is Incurred in an
aggregate principal amount (or if issued with original issue discount, an
aggregate issue price) that is equal to or less than the aggregate principal
amount (or if issued with original issue discount, the aggregate accreted value)
then outstanding of the Indebtedness being refinanced, plus fees, underwriting
discounts, premiums, unpaid accrued interest and other costs and expenses
incurred in connection with such Refinancing Indebtedness and (iv) if the
Indebtedness being refinanced is subordinated in right of payment to the Loans
or the Subsidiary Guarantee, such Refinancing Indebtedness is subordinated in
right of payment to the Loans or the Subsidiary Guarantee on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded; provided further, however, that Refinancing Indebtedness shall not
include (x) Indebtedness of a Restricted Subsidiary that refinances Indebtedness
of the Borrower or (y) Indebtedness of the Borrower or a Restricted Subsidiary
that refinances Indebtedness of an Unrestricted Subsidiary.

“Register” has the meaning set forth in Section 10.04(b)(iv).

“Regulation U” means Regulation U of the Board as in effect from time to time.

“Related Business” means any business which is the same as or related,
complementary or ancillary to any of the businesses of the Borrower and its
Restricted Subsidiaries on the Effective Date of the Existing Term Loan
Agreement.

 

Page 22



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders holding more than 50% of the
total Loans.

“Restricted Investment” means any Investment other than a Permitted Investment.

“Restricted Payment” has the meaning assigned to such term in
Section 6.01(a)(iv).

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Sale/Leaseback Transaction” means any direct or indirect arrangement relating
to property now owned or hereafter acquired by the Borrower or a Restricted
Subsidiary whereby the Borrower or such Restricted Subsidiary transfers such
property to a Person and the Borrower or such Restricted Subsidiary leases it
from such Person, other than leases between the Borrower and a Wholly–Owned
Subsidiary or between Wholly–Owned Subsidiaries.

“S&P” means Standard & Poor’s Ratings Services.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Senior Management” means with respect to the Borrower or any of its
Subsidiaries, as the case may be, any one of the Chairman of the Board, the
Chief Executive Officer, the President and the Chief Operating Officer or any
combination of the foregoing.

“Senior Notes due 2013” means the Borrower’s 7-3/4% Senior Notes due 2013.

“Senior Notes due 2017” means the Borrower’s 7-3/4% Senior Notes due 2017.

“Senior Notes due 2022” has the meaning assigned to such term in the Recitals.

“Senior Notes due 2022 Documents” means any agreement or instrument governing or
evidencing the Senior Notes due 2022.

“Significant Subsidiary” means any Restricted Subsidiary that is a “Significant
Subsidiary” of the Borrower within the meaning of Rule 1-02 under Regulation S-X
promulgated by the SEC.

“Solvent” means, when used with respect to the Borrower and its Subsidiaries, as
of any date of determination, (i) the aggregate value of all properties of the
Borrower and its Subsidiaries at their present fair saleable value (i.e., the
amount which may be realized within a reasonable time, considered to be six
months to one year, either through collection or sale at the regular market
value, regular market value to mean the amount which could be obtained for the
property in question within such period by a capable and diligent business
person from an interested buyer who is willing to purchase under ordinary
selling conditions), exceeds the aggregate amount of all the debts and
liabilities (including contingent, subordinated, unmatured and unliquidated
liabilities) of the Borrower and its Subsidiaries, (ii) the Borrower and its
Subsidiaries will not, on a consolidated basis, have an unreasonably small
capital with which to conduct their business operations as contemplated to be
conducted and (iii) the Borrower and its Subsidiaries will have, on a
consolidated basis, sufficient cash flow to enable them to pay their debts as
they mature.

 

Page 23



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc., and its successors.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary of the
Borrower which are reasonably customary in an accounts receivable transaction.

“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase of such
security at the option of the holder thereof upon the happening of any
contingency beyond the control of the issuer, unless such contingency has
occurred).

“Statutory Reserve Rate” means for any day (or for the Interest Period for any
Eurodollar Borrowing), a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
arithmetic mean of the aggregate of the maximum reserve percentages (including
any marginal, special, emergency or supplemental reserves) expressed as a
decimal established by the Board to which the Administrative Agent is subject
for eurocurrency funding (currently referred to as “Eurodollar liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Subordinated Indebtedness” means any Indebtedness of the Borrower (whether
outstanding on the Effective Date or thereafter Incurred) which is subordinate
or junior in right of payment to the Loans pursuant to a written agreement.

“Subsidiary” of any Person means any corporation, association, limited liability
company, partnership or other business entity of which more than 50% of the
total voting power of shares of Capital Stock or other interests (including
partnership or joint venture interests) entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
(i) such Person or (ii) one or more Subsidiaries of such Person.

“Subsidiary Guarantee” means, individually, any Guarantee of payment of the
Obligations by a Subsidiary Guarantor pursuant to the terms of this Agreement or
otherwise, and, collectively, all such Guarantees.

“Subsidiary Guarantor” means each Restricted Subsidiary that has issued a
Subsidiary Guarantee under this Agreement at any time after the Effective Date;
provided that upon release or discharge of such Restricted Subsidiary from its
Subsidiary Guarantee in accordance with the terms hereof, such Restricted
Subsidiary ceases to be a Subsidiary Guarantor. As of the Effective Date there
are no Subsidiary Guarantors.

“Successor Borrower” has the meaning assigned thereto in Section 6.11(a)(i).

 

Page 24



--------------------------------------------------------------------------------

“Successor Guarantor” has the meaning assigned thereto in Section 6.11(b)(i).

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Temporary Cash Investments” means any of the following: (i) any Investment in
direct obligations (x) of the United States of America or any agency thereof or
obligations Guaranteed by the United States of America or any agency thereof or
(y) of any foreign country recognized by the United States of America rated at
least “A” by S&P or “A–1” by Moody’s, (ii) Investments in time deposit accounts,
certificates of deposit and money market deposits maturing within 180 days of
the date of acquisition thereof issued by a bank or trust company that is
organized under the laws of the United States of America, any state thereof or
any foreign country recognized by the United States of America having capital
and surplus aggregating in excess of $250,000,000.00 (or the foreign currency
equivalent thereof) and whose long–term debt is rated “A” by S&P or “A–1” by
Moody’s, (iii) repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (i) or (ii) above entered
into with a bank meeting the qualifications described in clause (ii) above,
(iv) Investments in commercial paper, maturing not more than 270 days after the
date of acquisition, issued by a corporation (other than an Affiliate of the
Borrower) organized and in existence under the laws of the United States of
America or any foreign country recognized by the United States of America with a
rating at the time as of which any Investment therein is made of “P–1” (or
higher) according to Moody’s or “A–1” (or higher) according to S&P,
(v) Investments in securities with maturities of six months or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States of America, or by any political subdivision or
taxing authority thereof, and rated at least “A” by S&P or “A” by Moody’s and
(vi) any money market deposit accounts issued or offered by a domestic
commercial bank or a commercial bank organized and located in a country
recognized by the United States of America, in each case, having capital and
surplus in excess of $250,000,000.00 (or the foreign currency equivalent
thereof), or investments in money market funds complying with the risk limiting
conditions of Rule 2a–7 (or any short–term successor rule) of the SEC, under the
Investment Borrower Act of 1940, as amended.

“Total Assets” means, with respect to any Person, the total consolidated assets
of such Person and its Restricted Subsidiaries, as shown on the most recent
published balance sheet of such Person.

“Trade Payables” means, with respect to any Person, any accounts payable or any
indebtedness or monetary obligation to trade creditors created, assumed or
Guaranteed by such Person arising in the ordinary course of business in
connection with the acquisition of goods or services.

“Transactions” means the execution, delivery and performance by each Obligor of
Loan Documents to which it is a party and the use of the proceeds of the Loans.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unrestricted Subsidiary” means (i) any Subsidiary of the Borrower that at the
time of determination shall be designated an Unrestricted Subsidiary by the
Board of Directors in the manner

 

Page 25



--------------------------------------------------------------------------------

provided below and (ii) any Subsidiary of an Unrestricted Subsidiary. The Board
of Directors may designate any Restricted Subsidiary of the Borrower (including
any newly acquired or newly formed Subsidiary of the Borrower) to be an
Unrestricted Subsidiary unless such Subsidiary owns any Capital Stock of, or
owns or holds any Lien on any property of, the Borrower or any Restricted
Subsidiary (except a Restricted Subsidiary which upon such designation becomes
an Unrestricted Subsidiary in accordance with this Agreement); provided that
(i) such designation would be permitted under Section 6.01, (ii) no portion of
the Indebtedness or any other obligation (contingent or otherwise) of such
Subsidiary (A) is Guaranteed by the Borrower or any Restricted Subsidiary,
(B) is Recourse Indebtedness or (C) subjects any property or asset of the
Borrower or any Restricted Subsidiary, directly or indirectly, contingently or
otherwise, to the satisfaction thereof, and (iii) no default or event of default
with respect to any Indebtedness of such Subsidiary would permit any holder of
any Indebtedness of the Borrower or any Restricted Subsidiary to declare such
Indebtedness of the Borrower or any Restricted Subsidiary due and payable prior
to its maturity. The Board of Directors may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary; provided, that immediately after
giving effect to such designation (x) the Borrower could Incur $1.00 of
additional Indebtedness under Section 6.13(a) and (y) no Default or Event of
Default shall have occurred and be continuing. Any such designation by the Board
of Directors shall be evidenced to the Administrative Agent by promptly filing
with the Administrative Agent a copy of the Board Resolution giving effect to
such designation and an Officers’ Certificate that such designation complied
with the foregoing provisions.

“Voting Participant” has the meaning assigned to such term in Section 10.04(c).

“Voting Participant Notification” has the meaning assigned to such term in
Section 10.04(c).

“Voting Stock” of an entity means all classes of Capital Stock of such entity
then outstanding and normally entitled to vote in the election of directors or
all interests in such entity with the ability to control the management or
actions of such entity.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Wholly–Owned Subsidiary” means a Restricted Subsidiary, 80% or more of the
Capital Stock of which (other than directors’ qualifying shares) is owned
directly or indirectly by the Borrower.

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan” or “ABR Loan”). Borrowings also may be classified and referred to by Type
(e.g., a “Eurodollar Borrowing” or “ABR Borrowing”).

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, replaced or otherwise modified (subject to any restrictions on
such amendments, supplements, replacements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and

 

Page 26



--------------------------------------------------------------------------------

Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

ARTICLE II

THE LOANS

Section 2.01 Loan. Rabobank as the sole Lender under the Existing Term Loan
Agreement advanced $200,000,000 as the “Loan” thereunder, which “Loan” is
outstanding as of the Effective Date and is the “Loan” and “Loans” under the
terms of this Agreement. Once repaid or prepaid, the Loans may not be
reborrowed.

Section 2.02 Loans and Borrowings.

(a) Types. Subject to Section 2.08, each Borrowing shall be comprised entirely
of ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

(b) Minimum Amounts. At the commencement of each Interest Period for any
Eurodollar Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000. At the time that
each ABR Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000. Borrowings
of more than one Type may be outstanding at the same time; provided, that there
shall not at any time be more than a total of nine Eurodollar Borrowings
outstanding.

(c) Certain Limits on Interest Periods. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

Section 2.03 Interest Elections.

(a) Interest Election Requests. The Borrowing outstanding on the Effective Date
shall be of the Type in effect under the Existing Term Loan Agreement as of the
Effective Date and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as determined pursuant to the Existing Term Loan Agreement. From
and after the Effective Date, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar

 

Page 27



--------------------------------------------------------------------------------

Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.03. Subject to the foregoing, the Borrower may elect different options
with respect to different portions of the affected Borrowing, in which case each
such portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Borrower, then
(i) no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing, and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period therefor.

(b) Notification by Borrower. To make an election pursuant to this Section 2.03,
the Borrower shall notify the Administrative Agent of such election by telephone
by: (i), in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before the date of the proposed election and
(ii) in the case of an ABR Borrowing, not later than 11:00 a.m., New York City
time, one Business Day before the date of the proposed election. Each such
telephonic request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request and signed by the Borrower.

(c) Content of Notifications. Each telephonic and written Interest Election
Request shall specify the following information: the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing); the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day; whether the resulting Borrowing
is to be an ABR Borrowing or a Eurodollar Borrowing; and if the resulting
Borrowing is a Eurodollar Borrowing, the Interest Period to be applicable
thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”. If any such
Interest Election Request requests a Eurodollar Borrowing but does not specify
an Interest Period, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.

(d) Notice by Administrative Agent to Lenders. Promptly following receipt of an
Interest Election Request, the Administrative Agent shall advise each applicable
Lender of the details thereof and of such Lender’s portion of each resulting
Borrowing.

(e) Certain Presumptions. If the Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.

Section 2.04 Repayment of Loans; Evidence of Debt.

(a) Repayment of Loans. The Borrower hereby unconditionally promises to pay to
the Administrative Agent for the account of the Lenders the unpaid principal
amount of the Loans in installments as follows:

(i) an installment in the amount of $25,000,000, due and payable on
June 9, 2015; and

(ii) one final installment in the amount of all outstanding principal, due and
payable on the Maturity Date.

 

Page 28



--------------------------------------------------------------------------------

(b) Maintenance of Accounts by Lenders. Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

(c) Maintenance of Accounts by Administrative Agent. The Administrative Agent
shall maintain accounts in which it shall record (i) the amount of each Loan
made hereunder and Type thereof and the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

(d) Effect of Entries. The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section 2.04 shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided, that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

(e) Promissory Notes. Any Lender may request that Loans made by it be evidenced
by a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

Section 2.05 Prepayment of Loans.

(a) Voluntary Prepayments. The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to
(i) prior notice in accordance with paragraph (b) of this Section 2.05; (ii) the
payment of any Prepayment Fee due in accordance with Section 2.06; and (iii) the
payment of any amounts due under Section 2.10 and provided that the aggregate
principal amount of any prepayment that does not result in the prepayment of a
Borrowing in full shall be in an integral multiple of $1,000,000.

(b) Notification of Prepayments. The Borrower shall notify the Administrative
Agent by telephone (confirmed by telecopy) of any prepayment hereunder (i) in
the case of prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before the date of prepayment, and (ii) in
the case of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York
City time, one Business Day before the date of prepayment. Each such notice
shall be irrevocable and shall identify the Borrowing to be prepaid, the
prepayment date and the principal amount of such Borrowing or portion thereof to
be prepaid. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.02. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.10.

Section 2.06 Prepayment Fee. If Borrower voluntarily or pursuant to Section 6.06
(but not including pursuant to Section 6.04), prepays or repays the Loans in
full or in part prior to June 9, 2013,

 

Page 29



--------------------------------------------------------------------------------

Borrower shall pay to Administrative Agent, for benefit of the Lenders, as
liquidated damages and compensation for the costs of making funds available to
Borrower under this Agreement, and not as a penalty, an amount determined by
multiplying one percent (1%) by the principal amount being prepaid or repaid
(the fees payable hereunder, herein the “Prepayment Fees”). The Prepayment Fees
payable hereunder shall be paid on the date of the corresponding prepayment or
repayment, in Dollars and immediately available funds, to the Administrative
Agent for distribution to the Lenders. Fees paid shall not be refundable under
any circumstances.

Section 2.07 Interest.

(a) ABR Borrowings. The Loans comprising each ABR Borrowing shall bear interest
at the Alternate Base Rate plus the Applicable Margin.

(b) Eurodollar Borrowings. The Loans comprising each Eurodollar Borrowing shall
bear interest at the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin.

(c) Default Rate. Notwithstanding the foregoing, if any principal of or interest
on any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section 2.07 or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section 2.07.

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Maturity Date;
provided that (i) interest accrued pursuant to paragraph (c) of this
Section 2.07 shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(e) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate and
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

Section 2.08 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

 

Page 30



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Borrower and the
affected Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and such Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or the
continuation of any Borrowing as, a Eurodollar Borrowing, shall be ineffective
and (ii) all such Borrowings (unless prepaid) shall be continued as, or
converted to, an ABR Borrowing.

Section 2.09 Increased Costs.

(a) Change in Law. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender in Dollars, such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender, in Dollars, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.

(c) Certificate from Lenders, etc. A certificate of a Lender setting forth the
amount or amounts, in Dollars, necessary to compensate such Lender or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section 2.09 shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within ten days after receipt thereof.

(d) Retroactive Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.09 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided, that the Borrower shall
not be required to compensate a Lender pursuant to this Section 2.09 for any
increased costs or reductions incurred more than 270 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

Section 2.10 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest

 

Page 31



--------------------------------------------------------------------------------

Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Loan on the date specified in any notice delivered pursuant hereto or
(d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.13, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurodollar Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits of a comparable amount and period from other banks in the Eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section 2.10 shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten days after receipt thereof.

Section 2.11 Taxes.

(a) Payment for Taxes. Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided, that if the Borrower shall
be required to deduct any Indemnified Taxes or Other Taxes from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 2.11) the Administrative Agent or Lender (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

(b) Other Taxes. In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by Borrower. The Borrower shall indemnify the Administrative
Agent and each Lender, within ten days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent or such Lender, as the case may be, on or with respect to any payment by
or on account of any obligation of the Borrower hereunder (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.11) and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(d) Receipts. As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

Page 32



--------------------------------------------------------------------------------

(e) Exemptions. Upon becoming a party to this Agreement, each Foreign Lender
represents and warrants to the Borrower that it is, on the date such Foreign
Lender becomes a party hereto, entitled to complete exemption from withholding
tax under the laws of the jurisdiction in which the Borrower is located, or
under any treaty to which such jurisdiction is a party, for payments made to it
by the Borrower hereunder. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is located, or any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement shall deliver to the Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Borrower as will permit such
payments to be made without withholding or at a reduced rate.

(f) Refunds or Credits. If any Lender or the Administrative Agent (i) receives a
refund from a taxation authority in respect of any Indemnified Taxes or Other
Taxes with respect to which the Borrower has paid additional amounts hereunder
or (ii) claims any credit or other tax benefit (such credit to include any
increase in any foreign tax credit) with respect to any Taxes or Other Taxes for
which it has been indemnified by the Borrower and with respect to which the
Borrower has paid additional amounts hereunder which refund, credit or other tax
benefit in the sole judgment of such Lender or the Administrative Agent is
directly attributable to any such Indemnified Tax or Other Tax paid, such Lender
or the Administrative Agent shall promptly pay over to the Borrower the amount
of such refund, credit or other tax benefit (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund or credit), net of
all out-of-pocket expenses (including any taxes on a refund or on interest
received or credited) which such Lender or the Administrative Agent certifies
that it has reasonably determined to have been incurred in connection with
obtaining such refund, credit or other tax benefit; provided, however, that
(i) the Borrower agrees to repay, upon the request of such Lender or the
Administrative Agent, the amount paid over to the Borrower (plus penalties,
interest or other charges) to such Lender or the Administrative Agent in the
event such Lender or the Administrative Agent is required to repay such refund
or credit to such tax authority, (ii) such Lender or the Administrative Agent,
as the case may be, shall have no obligation to cooperate with respect to any
contest (or continue to cooperate with respect to any contest), or to seek or
claim any refund, credit or other tax benefit if such Lender or the
Administrative Agent determines that its interest would be materially adversely
affected by so cooperating (or continuing to cooperate) or by seeking or
claiming any such refund, credit or other tax benefit and (iii) the Borrower
shall not have any right to examine the tax returns or other records of any
Lender or the Administrative Agent or to obtain any information with respect
thereto by reason of the provisions of this Section or any judgment or
determination made by any Lender or the Administrative Agent pursuant to this
Section.

Section 2.12 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Manner of Payment. The Borrower shall make each payment (including
prepayment) required to be made by it hereunder and under the other Loan
Documents (whether of principal, interest, fees or of amounts payable under
Section 2.09, Section 2.10 or Section 2.11, or otherwise) prior to 12:00 noon,
New York, New York time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent
pursuant to the instructions provided by the Administrative Agent, except that
payments pursuant to Section 2.09, Section 2.10, Section 2.11 and Section 10.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute, in like funds, any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.

 

Page 33



--------------------------------------------------------------------------------

(b) Payments on Non-Business Days. If any payment hereunder (other than payments
on the Eurodollar Loans) becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

(c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) the
conversion and continuation of Loans of a particular Type (other than
conversions provided for by Section 2.08 hereof) shall be made pro rata among
the Lenders according to the amounts of their Loans; (ii) each payment or
prepayment of principal of Loans shall be made for account of the Lenders and
each payment of the Prepayment Fee, pro rata in accordance with the respective
unpaid principal amounts of the Loans held by them; and (iii) each payment of
interest on Loans by the Borrower shall be made for account of the Lenders pro
rata in accordance with the amounts of interest on such Loans then due and
payable to the Lenders.

(d) Manner of Application if Insufficient Funds. If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, interest and fees then due hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.

(e) Sharing of Payments. If any Lender shall, by exercising any right of set-off
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided, that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or the other Loan Documents or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(f) Presumption by Administrative Agent. Unless the Administrative Agent shall
have received notice from the Borrower prior to the date on which any payment is
due to the Administrative Agent for the account of the Lenders that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with

 

Page 34



--------------------------------------------------------------------------------

interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

(g) Application of Proceeds. All amounts received under the Subsidiary Guarantee
shall first be applied as payment of the accrued and unpaid fees of the
Administrative Agent hereunder and then to all other unpaid or unreimbursed
Obligations (including reasonable attorneys’ fees and expenses) owing to the
Administrative Agent in its capacity as Administrative Agent only and then any
remaining amount of such proceeds shall be distributed to the Lenders, pro rata
in accordance with the respective unpaid amounts of Obligations, until all the
Obligations have been paid and satisfied in full or cash collateralized.

(h) Return of Proceeds. If at any time payment, in whole or in part, of any
amount distributed by the Administrative Agent hereunder is rescinded or must
otherwise be restored or returned by the Administrative Agent as a preference,
fraudulent conveyance, or otherwise under any bankruptcy, insolvency, or similar
law, then each Person receiving any portion of such amount agrees, upon demand,
to return the portion of such amount it has received to the Administrative Agent
together with a pro rata portion of any interest paid by or other charges
imposed on the Administrative Agent in connection with such rescinded or
restored payment.

Section 2.13 Mitigation Obligations; Replacement of Lenders.

(a) Change of Lending Office. If any Lender requests compensation under
Section 2.09, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.11, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.09 or
Section 2.11, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.09, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.11, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.04), all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided, that
(i) the Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.09 or payments required
to be made pursuant to Section 2.11, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

Page 35



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

Section 3.01 Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

Section 3.02 Authorization; Enforceability. The Transactions are within the
Obligors’ corporate powers and have been duly authorized by all necessary
corporate and, if required, shareholder action. Each of this Agreement and the
other Loan Documents has been duly executed and delivered by each Obligor and
constitutes a legal, valid and binding obligation of such Obligor, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

Section 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, (b) will not violate any applicable law
or regulation or the charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority,
(c) are permitted by the ABL Credit Facility and the Public Bond Documents and
will not otherwise violate or result in a default under any of the Public Bond
Documents, the ABL Credit Facility or any other indenture, agreement or other
instrument binding upon the Borrower or any of its Subsidiaries or its assets,
or give rise to a right thereunder to require any payment to be made by the
Borrower or any of its Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries.

Section 3.04 Financial Condition; No Material Adverse Change.

(a) Financial Statements. The Borrower has heretofore furnished to the Lenders
its consolidated balance sheet, statements of income, shareholders equity and
cash flows and pro forma information as of and for the Fiscal Year ended
April 29, 2012, reported on by Ernst & Young LLP, independent public
accountants. Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Borrower
and its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments.

(b) No Material Adverse Change. Since April 29, 2012, there has been no event,
development or circumstance that has had or could reasonably be expected to have
a Material Adverse Effect.

(c) No Material Undisclosed Liabilities. The Borrower does not have on the date
of this Agreement any contingent liabilities, liabilities for taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments in each case that are material, except as referred to or
reflected in the balance sheets as at April 29, 2012.

 

Page 36



--------------------------------------------------------------------------------

Section 3.05 Properties.

(a) Title to Properties. Borrower and its Subsidiaries has good and indefeasible
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for defects in title that do not materially
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes, free of all Liens other
than those permitted by Section 6.08.

(b) Intellectual Property. Each of Borrower and its Subsidiaries owns, or is
licensed to use, all trademarks, trade names, copyrights, patents and other
intellectual property material to its business as currently conducted except as
could not reasonably be expected to result in a Material Adverse Effect. The use
by the Borrower and its Subsidiaries of all other trademarks, trade names,
copyrights, patents and other intellectual property does not (except as could
not reasonably be expected to result in a Material Adverse Effect) infringe,
dilute, misappropriate, or otherwise violate in any respect (“Infringe”) upon
the rights of any other Person in a manner that could reasonably be expected to
materially impair the value of such intellectual property, taken as a whole,
and, except as could not reasonably be expected to result in a Material Adverse
Effect, no other Person is Infringing the intellectual property of the Borrower
or any other its Subsidiaries. The Borrower’s and its Subsidiaries’ rights in
and to any such intellectual property that is material to their business as
currently conducted are not subject to any licensing agreement or similar
arrangement that restricts the use thereof, other than restrictions that do not
materially interfere with their ability to conduct their business as currently
conducted.

Section 3.06 Litigation and Environmental Matters.

(a) Litigation. There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which an adverse determination is reasonably likely and
that, if adversely determined, could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement, the other Loan Documents or the Transactions.

(b) Environmental Matters. Except with respect to any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither the Borrower nor any of its Subsidiaries
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

(c) Disclosed Matters. Since the Effective Date of the Existing Term Loan
Agreement, there has been no change in the status of the Disclosed Matters that,
individually or in the aggregate, has resulted in, or materially increased the
likelihood of, a Material Adverse Effect. As of the Effective Date the Borrower
does not believe that the Disclosed Matters individually or in the aggregate are
reasonably likely to have a Material Adverse Effect.

Section 3.07 Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default or Event of Default
has occurred and is continuing.

 

Page 37



--------------------------------------------------------------------------------

Section 3.08 Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

Section 3.09 Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

Section 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87), individually and in the
aggregate, did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of such Plan
or Plans by an amount which could reasonably be expected to result in a Material
Adverse Effect.

Section 3.11 Disclosure. The Borrower and its Subsidiaries have disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
they are subject, and all other matters known to them, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect. None of the Prospectus Supplement dated July 18, 2012 in respect of
Senior Notes due 2022, nor any other report, financial statement, certificate or
other information furnished by or on behalf of the any Obligor to the
Administrative Agent or any Lender in connection with the Transactions or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

Section 3.12 Margin Regulations. Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose, whether immediate, incidental
or ultimate, of “buying” or “carrying” “margin stock” within the meaning of each
of the quoted terms under Regulation U as now and from time to time hereafter in
effect, and no part of the proceeds of any extension of credit hereunder will be
used to “buy” or “carry” any “margin stock”.

Section 3.13 Material Agreements and Liens.

(a) Indebtedness. Part A of Schedule 3.13 hereto is a complete and correct list,
as of July 29, 2012, of each credit agreement, loan agreement, indenture, note
purchase agreement, guarantee, letter of credit or other arrangement providing
for or otherwise relating to any Indebtedness or any extension of credit (or
commitment for any extension of credit) to, or guarantee by, the Borrower or any
of its Subsidiaries the aggregate principal or face amount of which equals or
exceeds (or may equal or exceed) $20,000,000 and the aggregate principal or face
amount outstanding or that may become outstanding under each such arrangement is
correctly described in Part A of said Schedule 3.13.

 

Page 38



--------------------------------------------------------------------------------

(b) Liens. Part B of Schedule 3.13 hereto is a complete and correct list, as of
July 29, 2012, of each Lien securing Indebtedness described in Part A of
Schedule 3.13 of any Person covering any property of the Borrower or any of its
Subsidiaries, and the aggregate Indebtedness secured (or which may be secured)
by each such Lien and the property covered by each such Lien is correctly
described in Part B of said Schedule 3.13.

Section 3.14 Subsidiaries, etc.

(a) Subsidiaries. Set forth in Part A of Schedule 3.14 hereto is a complete and
correct list, as of July 29, 2012, of all of the Subsidiaries of the Borrower,
together with, for each Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding ownership interests in such Subsidiary,
(iii) the nature of the ownership interests held by each such Person and the
percentage of ownership of such Subsidiary represented by such ownership
interests and (iv) whether such Subsidiary is a Restricted Subsidiary or an
Unrestricted Subsidiary. Except as disclosed in Part A of Schedule 3.14 hereto,
(x) each of the Borrower and its Subsidiaries owns, free and clear of Liens, and
has the unencumbered right to vote, all outstanding ownership interests in each
Person shown to be held by it in Part A of Schedule 3.14 hereto, (y) all of the
issued and outstanding capital stock of each such Person organized as a
corporation is validly issued, fully paid and nonassessable and (z) there are no
outstanding Equity Interests with respect to such Person.

(b) Investments. Set forth in Part B of Schedule 3.14 hereto is a complete and
correct list, as of April 29, 2012 or July 29, 2012 (as applicable), of all
Investments with a value in excess of $5,000,000 (other than Investments
disclosed in Part A of said Schedule 3.14 hereto and Investments of the type
permitted pursuant to clauses (a), (f), (g), (h), (k), (l) and (n) of
Section 6.04 of the ABL Credit Facility) held by the Borrower or any of its
Subsidiaries in Person and, for each such Investment, (x) the identity of the
Person or Persons holding such Investment and (y) the nature of such Investment.
Except as disclosed in Part B of Schedule 3.14 hereto, each of the Borrower and
its Subsidiaries owns, free and clear of all Liens, all such Investments.

Section 3.15 Labor Matters. On and as of the Effective Date, there are no
material strikes, lockouts or slowdowns against the Borrower or any of its
Subsidiaries pending or, to the knowledge of the Borrower, threatened, which
could reasonably be expected to result in a Material Adverse Effect.

Section 3.16 Insurance. The Summary of Insurance for Smithfield Foods, Inc.
dated June 3, 2009 prepared by Marsh USA Inc., a copy of which has been provided
to the Administrative Agent, sets forth a description of all insurance
maintained by or on behalf of the Obligors as of the Effective Date of the
Existing Term Loan Agreement. As of the Effective Date, all premiums in respect
of such insurance that are due and payable have been paid. The Borrower believes
that the insurance maintained by or on behalf of the Borrower and its
Subsidiaries is adequate.

ARTICLE IV

CONDITIONS

Section 4.01 Effective Date. This Agreement shall not be effective to amend and
restate the Existing Term Loan Agreement in its entirety as provided herein
until the date (the “Effective Date”) on which each of the following conditions
is satisfied (or waived in accordance with Section 10.02):

(a) Execution of Agreement. The Administrative Agent (or its counsel) shall have
received from the Borrower and each Lender either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include telecopy or other electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

 

Page 39



--------------------------------------------------------------------------------

(b) Corporate Documents. The Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the Borrower, the authorization of the Transactions and any other legal matters
relating to the Borrower, this Agreement, the other Loan Documents or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.

(c) Opinion of Counsel to the Borrower. The Administrative Agent shall have
received a favorable written opinion (addressed to the Administrative Agent and
the Lenders and dated the Effective Date) of counsel for the Borrower,
addressing the matters relating to the Borrower set forth in Sections 3.01,
3.02, 3.03 and 3.08 and covering such other matters relating to the Borrower,
this Agreement, the other Loan Documents or the Transactions as the Required
Lenders shall reasonably request (and the Borrower hereby requests such counsel
to deliver such opinion).

(d) Fees, etc. The Administrative Agent shall have received reimbursement or
payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder.

(e) Approvals. All governmental and third party approvals necessary, or as
reasonably determined by the Administrative Agent and the Borrower, advisable in
connection with the Transactions shall have been obtained and be in full force
and effect.

(f) Senior Notes due 2022. The Administrative Agent shall have received evidence
that the Borrower shall have received proceeds of at least $1,000,000,000 in
consideration for the issuance of the Senior Notes due 2022. The Administrative
Agent shall have received true and accurate copies of all the Senior Notes due
2022 Documents.

(g) Release of the Collateral. The Administrative Agent shall have received
evidence that all of the following conditions are met: (i) the Senior Secured
Notes (as such term is defined in the Existing Term Loan Agreement) have been
repaid in full; (ii) all Liens securing the repayment of such Senior Secured
Notes have been unconditionally released; and (iii) no Indebtedness of the
Borrower is or is required to be secured by a Lien on any portion of the
Collateral (as defined in the Existing Term Loan Agreement) other than the
Indebtedness secured pursuant to the terms of the ABL Credit Facility,
Indebtedness arising in connection with a Qualified Receivables Transaction
secured by the Liens permitted by the definition of the term Qualified
Receivable Transaction and Indebtedness secured by Permitted Liens of the type
described in clauses (x) and (xix) of the definition thereof;

(h) Release of Subsidiary Guarantors. The Administrative Agent shall have
received evidence that: (i) each Subsidiary Guarantor (as defined in the
Existing Term Loan Agreement) shall have been released and discharged in full
from all of its obligations under its Guarantees of the Senior Secured Notes (as
such term is defined in the Existing Term Loan Agreement); and (ii) as of the
Effective Date, no Restricted Subsidiary Guarantees any other unsecured
Indebtedness of the Borrower or any other Subsidiary;

(i) Default; Representations and Warranties. No Default nor any Event of Default
(as each such term is defined in the Existing Term Loan Agreement) shall exist
immediately prior to the Effective Date and all representations and warranties
set forth herein shall be true and correct on and as of the Effective Date,
except to the extent that such representations and warranties relate
specifically to another date; and

 

Page 40



--------------------------------------------------------------------------------

(j) Additional Information. The Administrative Agent shall have received shall
have received such additional documentation and information as the
Administrative Agent or its legal counsel may reasonably request.

The Administrative Agent shall notify the Borrower and the Lenders of the date
when it receives all documents required to be delivered and all fees required to
be paid under this Section 4.01 which date shall be the “Effective Date”, and
such notice shall be conclusive and binding. If the Effective Date does not
occur on or prior to August 31, 2012, this Agreement shall not amend and
restated the Existing Term Loan Agreement.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the principal of and interest on each Loan and all fees payable hereunder
shall have been paid in full, the Borrower covenants and agrees with the Lenders
that:

Section 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a) Annual Audited Financial Statements. On or before the date such financial
statements are required to be filed with the SEC (or, if such financial
statements are not required to be filed with the SEC, on or before the date that
is 90 days after the end of each Fiscal Year of the Borrower), the following:

(i) the audited consolidated balance sheet and related statements of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries as of
the end of and for such year, setting forth in each case in comparative form the
corresponding consolidated figures for the previous Fiscal Year, all reported on
by Ernst & Young LLP or other independent public accountants of recognized
national standing (without a “going concern” or like modification, qualification
or exception and without any modification, qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied (excluding copies of any such
financial statements that are publicly available from the SEC on EDGAR, so long
as a notification has been sent to the Administrative Agent within two days
after such financial statements become publicly available, stating that such
financial statements have been filed with the SEC and are publicly available on
EDGAR), and

(ii) the unaudited consolidated balance sheet and related statements of
operations and cash flows of the Borrower and its Restricted Subsidiaries as of
the end of and for such year, certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its Restricted Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

(b) Quarterly Financial Statements. On or before the date such financial
statements are required to be filed with the SEC (or, if such financial
statements are not required to be filed with the SEC, on or before the date that
is 45 days after the end of each of the first three fiscal quarters of each
Fiscal Year of the Borrower), the unaudited consolidated balance sheet and
related statements of operations and cash flows of the Borrower and its
Subsidiaries (and, separately stated, of the Borrower and its Restricted
Subsidiaries without comparative data) as of the end of and for such fiscal
quarter and the then elapsed portion of the Fiscal Year, setting forth in each
case in comparative form the

 

Page 41



--------------------------------------------------------------------------------

corresponding consolidated figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous Fiscal
Year certified by one of its Financial Officers and presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries (and of the Borrower and its Restricted
Subsidiaries, as the case may be) on a consolidated basis in accordance with
GAAP consistently applied, subject to normal year-end adjustments and the
absence of footnotes (excluding copies of any such financial statements that are
publicly available from the SEC on EDGAR, so long as a notification has been
sent to the Administrative Agent within two days after such financial statements
become publicly available, stating that such financial statements have been
filed with the SEC and are publicly available on EDGAR);

(c) Compliance Statements. Concurrently with any delivery of financial
statements under clause (a) or (b) above, a Compliance Certificate executed by a
Financial Officer of the Borrower certifying (i) as to whether a Default or
Event of Default has occurred and, if a Default or Event of Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto and (ii) setting forth reasonably detailed
calculations demonstrating compliance (to the extent required) with the covenant
contained in Section 6.14;

(d) Accountant No Default Certificate. Concurrently with any delivery of
financial statements under clause (a) above, to the extent not available in the
Borrower’s Annual Report on Form 10-K or Quarterly Report on Form 10-Q, in
either case filed with the SEC, a certificate of the accounting firm that
reported on such financial statements stating whether they obtained knowledge
during the course of their examination of such financial statements of any
Default or Event of Default (which certificate may be limited to the extent
required by accounting rules or guidelines);

(e) Other Reports. Promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed
(excluding copies of any reports, statements or other materials that are
publicly available from the SEC on EDGAR, so long as a notification has been
sent to the Administrative Agent within two days after such reports, statements
or other materials become publicly available, stating that such reports,
statements and/or other materials have been filed with the SEC and are publicly
available on EDGAR) by the Borrower or any Subsidiary with the SEC, or any
Governmental Authority succeeding to any or all of the functions of the SEC, or
with any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be; and

(f) Other Information. Promptly following any request therefor, such other
information regarding the operations, business affairs and financial condition
of the Borrower or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request,

provided that information required to be delivered pursuant to this Sections
5.01(a), (b) and (e) shall be deemed to have been delivered on the date on which
such information has been posted on the SEC website on the Internet
(www.sec.gov), or at another website accessible by the Lenders without charge
that has been identified by written notice from the Borrower to the
Administrative Agent.

Section 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default or Event of Default;

 

Page 42



--------------------------------------------------------------------------------

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Obligor or any
Affiliate thereof that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

Section 5.03 Existence; Conduct of Business. Subject to Sections 6.06 and 6.11,
the Borrower will do or cause to be done all things necessary to preserve and
keep in full force and effect its corporate existence and that of each
Restricted Subsidiary and the corporate rights (charter and statutory) licenses
and franchises of the Borrower and each Restricted Subsidiary; provided,
however, that the Borrower shall not be required to preserve any such existence
(except the Borrower), right, license or franchise if the Board of Directors of
the Borrower shall determine that the preservation thereof is no longer
desirable in the conduct of the business of the Borrower and each of its
Restricted Subsidiaries, taken as a whole, and that the loss thereof is not, and
will not be, disadvantageous in any material respect to the Lenders

Section 5.04 Payment of Obligations. The Borrower will pay or discharge or cause
to be paid or discharged, before the same shall become delinquent, (i) all
material taxes, assessments and governmental charges levied or imposed upon the
Borrower or any Subsidiary or upon the income, profits or property of the
Borrower or any Subsidiary and (ii) all lawful claims for labor, materials and
supplies, which, if unpaid, might by law become a material liability or lien
upon the property of the Borrower or any Restricted Subsidiary; provided,
however, that the Borrower shall not be required to pay or discharge or cause to
be paid or discharged any such tax, assessment, charge or claim whose amount,
applicability or validity is being contested in good faith by appropriate
proceedings and for which appropriate reserves, if necessary (in the good faith
judgment of management of the Borrower) are being maintained in accordance with
GAAP.

Section 5.05 Maintenance of Properties. The Borrower will cause all material
properties owned by the Borrower or any Restricted Subsidiary or used or held
for use in the conduct of its business or the business of any Restricted
Subsidiary to be maintained and kept in normal condition, repair and working
order and will cause to be made all necessary repairs, renewals, replacements,
betterments and improvements thereof, all as in the judgment of the Borrower may
be necessary so that the business carried on in connection therewith may be
properly conducted at all times; provided, however, that nothing in this Section
shall prevent the Borrower or any of its Restricted Subsidiaries from
discontinuing the maintenance of any of such properties if such discontinuance
is, in the judgment of the Borrower, desirable in the conduct of its business or
the business of any Restricted Subsidiary and not adverse in any material
respect to the Lenders.

Section 5.06 Insurance. To the extent available at commercially reasonable
rates, the Borrower will maintain, and will cause its Restricted Subsidiaries to
maintain, insurance with responsible carriers against such risks and in such
amounts, and with such deductibles, retentions, self-insured amounts and
co-insurance provisions, as are customarily carried by similar businesses, of
similar size in their country of organization, including professional and
general liability, property and casualty loss, workers’ compensation and
interruption of business insurance. In the event the Borrower determines that

 

Page 43



--------------------------------------------------------------------------------

insurance satisfying the first sentence of this Section 5.06 is not available at
commercially reasonable rates, it shall provide an Officers’ Certificate to such
effect to the Administrative Agent and the Administrative Agent may conclusively
rely on the determinations set forth therein.

Section 5.07 Compliance with Laws. The Borrower shall comply, and shall cause
each of its Restricted Subsidiaries to comply, with all applicable statutes,
rules, regulations, orders and restrictions of the United States of America, all
states and municipalities thereof, and of any governmental regulatory authority,
in respect of the conduct of their respective businesses and the ownership of
their respective properties, except for such noncompliances as would not in the
aggregate have a Material Adverse Effect.

Section 5.08 Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Restricted Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Restricted Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.

Section 5.09 Use of Proceeds. The proceeds of the Loans were used to repay all
indebtedness outstanding under the Credit Agreement dated August 29, 2008 among
the Borrower, Rabobank as the only lender and Rabobank as administrative agent
and for other general corporate purposes of the Borrower and its Restricted
Subsidiaries. No part of the proceeds of any Loan was used, directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.

Section 5.10 General Further Assurances. Borrower will, and will cause each
Subsidiary who is an Obligor to, execute any and all further documentation and
take all such further actions, which may be required under any applicable law,
or which the Administrative Agent may reasonably request, to effectuate the
transactions contemplated by the Loan Documents, all at the expense of the
Borrower.

ARTICLE VI

NEGATIVE COVENANTS

Until the principal of and interest on each Loan and all fees payable hereunder
have been paid in full, the Borrower covenants and agrees with the Lenders that:

Section 6.01 Limitation on Restricted Payments.

(a) Restricted Payments. The Borrower will not, and will not permit any
Restricted Subsidiary, directly or indirectly, to:

(i) declare or pay any dividend or make any distribution on or in respect of its
Capital Stock, as applicable (including any payment in connection with any
merger or consolidation involving the Borrower or its Restricted Subsidiaries)
except (x) dividends or distributions payable solely in Capital Stock of the
Borrower (other than Disqualified Stock) or in options, warrants or other rights
to purchase such Capital Stock of the Borrower and (y) dividends or
distributions payable to the Borrower or a Restricted Subsidiary (and, if such
Restricted Subsidiary is not directly or indirectly owned 100% by the Borrower,
to its other stockholders on a pro rata basis),

 

Page 44



--------------------------------------------------------------------------------

(ii) purchase, redeem, retire or otherwise acquire for value any of the Capital
Stock of the Borrower held by Persons other than the Borrower or any Restricted
Subsidiary of the Borrower,

(iii) purchase, repurchase, redeem, prepay interest, defease or otherwise
acquire or retire for value, prior to scheduled maturity, scheduled repayment or
scheduled sinking fund payment, any Subordinated Indebtedness or Guarantor
Subordinated Indebtedness (other than (a) Indebtedness of the Borrower owing to
and held by any Wholly-Owned Subsidiary or Indebtedness of a Subsidiary
Guarantor owing to and held by the Borrower or any other Wholly-Owned
Subsidiary, (b) the redemption, purchase, repurchase or other acquisition or
retirement for value of Subordinated Indebtedness or Guarantor Subordinated
Indebtedness purchased in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case due within one year of the
date of purchase, repurchase or acquisition, (c) repayments from time to time of
advances outstanding under revolving credit facilities, (d) repayments of
Indebtedness of Foreign Subsidiaries that is Guaranteed by the Borrower or
(e) repayments following the occurrence of a default or event of default under
an indenture or other agreement relating to Indebtedness), or

(iv) make any Restricted Investment in any Person (any such dividend,
distribution, purchase, redemption, repurchase, defeasance, other acquisition,
retirement or Investment referred to in clauses (i) through (iv) being herein
referred to as a “Restricted Payment”),

if at the time the Borrower or such Restricted Subsidiary makes such Restricted
Payment:

(A) a Default or an Event of Default shall have occurred and be continuing (or
would result from the Restricted Payment);

(B) the Borrower could not Incur at least an additional $1.00 of Indebtedness
under Section 6.13(a); or

(C) the aggregate amount of such Restricted Payment and all other Restricted
Payments (the amount so expended, if other than in cash, to be determined in
good faith by the Board of Directors, whose determination shall be conclusive
and evidenced by a resolution of the Board of Directors) declared or made
subsequent to August 4, 2004 would exceed the sum of:

(I) $300,000,000.00;

(II) 50% of the Consolidated Net Income accrued during the period (treated as
one accounting period) commencing on August 4, 2004 to the end of the most
recent fiscal quarter ending prior to the date of such Restricted Payment as to
which financial results are available (but in no event ending more than 135 days
prior to the date of such Restricted Payment) (or, in case such Consolidated Net
Income shall be a deficit, minus 100% of such deficit);

(III) 100% of the aggregate Net Cash Proceeds received by the Borrower from the
issuance or sale of its Capital Stock (other than Disqualified Stock) or other
cash capital contributions subsequent to August 4, 2004 (other than (a) an
issuance or sale to a Subsidiary of the Borrower and other than an issuance or
sale to an employee stock ownership plan or other trust established by the
Borrower or any of its Subsidiaries for the benefit of their employees to the
extent the purchase by such plan or trust is financed by Indebtedness of such
plan or trust and for which the Borrower or any Restricted Subsidiary is the
lender or is liable as guarantor or otherwise and (b) Net Cash Proceeds received
by the Borrower from the issuance and sale of its Capital Stock (other than
Disqualified Stock) or other cash capital contributions to the extent applied to
redeem Indebtedness (including the Loans) pursuant to equity claw back
provisions);

 

Page 45



--------------------------------------------------------------------------------

(IV) the fair market value (as determined in good faith by the Board of
Directors of the Borrower) of shares of the Borrower’s Qualified Stock issued to
acquire Additional Assets from a third party;

(V) the sum of (i) the amount by which Indebtedness of the Borrower or its
Restricted Subsidiaries is reduced on the Borrower’s balance sheet upon the
conversion or exchange (other than (a) by a Subsidiary of the Borrower or
(b) any conversion of the Convertible Notes) subsequent to August 4, 2004, of
any Indebtedness of the Borrower or its Restricted Subsidiaries convertible or
exchangeable for Capital Stock of the Borrower (other than Disqualified Stock)
(less the amount of any cash or other property (other than Capital Stock)
distributed by the Borrower upon such conversion or exchange) and (ii) the
aggregate Net Cash Proceeds received by the Borrower (less any contingent
amounts that the Borrower may be required to refund or return) upon the
conversion or exchange (other than (a) by a Subsidiary of the Borrower or
(b) any conversion of the Convertible Notes) subsequent to August 4, 2004 of any
Indebtedness of the Borrower or its Restricted Subsidiaries convertible or
exchangeable for Capital Stock (other than Disqualified Stock);

(VI) the amount equal to the net reduction in Investments since August 4, 2004
in Unrestricted Subsidiaries resulting from (i) repayments of loans or advances
or other transfers of assets to the Borrower or any Restricted Subsidiary from
Unrestricted Subsidiaries or (ii) the redesignation of Unrestricted Subsidiaries
as Restricted Subsidiaries (valued in each case as provided in the definition of
“Investment”) not to exceed, in the case of any Unrestricted Subsidiary, the
amount of Investments previously made by the Borrower or any Restricted
Subsidiary in such Unrestricted Subsidiary, which amount was treated as a
Restricted Payment (and, with respect to clauses (i) and (ii), without
duplication of any amounts included in Consolidated Net Income); and

(VII) to the extent that any Restricted Investment that was made after August 4,
2004 is sold for cash or otherwise liquidated or repaid for cash, the lesser of
(A) the net proceeds of such sale, liquidation or repayment and (B) the net book
value of such Restricted Investment.

(b) Additional Permissions. So long as there is no Default or Event of Default
continuing, the provisions of the foregoing paragraph (a) will not prohibit:

(i) any purchase, defeasance or redemption of Capital Stock, Disqualified Stock,
Subordinated Indebtedness or Guarantor Subordinated Indebtedness made by
exchange for, or out of the proceeds of the substantially concurrent sale of,
the Capital Stock of the Borrower (other than Disqualified Stock and other than
Capital Stock issued or sold to one of the Borrower’s Subsidiaries or an
employee stock ownership plan or other trust established by the Borrower or any
of its Subsidiaries for the benefit of their employees to the extent the
purchase by such plan or trust is financed by Indebtedness by such plan or trust
and for which the Borrower or any Restricted Subsidiary is the lender or is
liable as a guarantor or otherwise); provided, however, that (A) such purchase,
defeasance or redemption shall be excluded in subsequent calculations of the
amount of Restricted Payments and (B) the Net Cash Proceeds from such sale of
Capital Stock shall be excluded in calculations under
Section 6.01(a)(iv)(C)(II);

(ii) (A) any purchase, defeasance or redemption of Subordinated Indebtedness or
Guarantor Subordinated Indebtedness made by exchange for, or out of the proceeds
of the substantially concurrent sale of, Subordinated Indebtedness or (B) any
purchase, defeasance or redemption of Guarantor Subordinated Indebtedness made
by exchange for, or out of the proceeds of the

 

Page 46



--------------------------------------------------------------------------------

substantially concurrent sale of Guarantor Subordinated Indebtedness that in
each case constitutes Refinancing Indebtedness; provided, however, that (A) any
such Subordinated Indebtedness or Guarantor Subordinated Indebtedness is
subordinated to the Loans or Subsidiary Guarantee, as the case may be, at least
to the same extent as such Indebtedness so purchased or redeemed and (B) such
purchase, defeasance or redemption shall be excluded in subsequent calculations
of the amount of Restricted Payments;

(iii) the repurchase, redemption or other acquisition or retirement for value of
Subordinated Indebtedness or Guarantor Subordinated Indebtedness pursuant to a
“change of control” or “asset sale” covenant set forth in the indenture or other
agreement pursuant to which the same is issued and such “change of control” and
“asset sale” covenants are substantially identical in all material respects to
the comparable provisions included herein; provided that such repurchase,
redemption or other acquisition or retirement for value shall only be permitted
if all of the terms and conditions in such provisions have been complied with
and such repurchases, redemptions or other acquisitions or retirements for value
are made in accordance with such indenture or other agreement pursuant to which
the same is issued and provided further that the Borrower has repaid the Loans
required to be repaid by the Borrower pursuant to the terms and conditions
described in Section 6.04 or 6.06, as the case may be, prior to the repurchase,
redemption or other acquisition or retirement for value of such Subordinated
Indebtedness or Guarantor Subordinated Indebtedness pursuant to the “change of
control” or “asset sale” covenant included in such indenture; provided that such
repurchase, redemption or other acquisition shall be excluded in subsequent
calculations of the amount of Restricted Payments;

(iv) dividends paid within 60 days after the date of declaration thereof if at
such date of declaration such dividend would have complied with the requirements
of Section 6.01(a); provided, however, that such dividend shall be included in
subsequent calculations of the amount of Restricted Payments;

(v) any repurchase of an Equity Interest deemed to occur upon exercise of stock
options if such Equity Interests represent a portion of the exercise price of
such options; provided however, that such repurchases shall be excluded in
subsequent calculations of the amount of Restricted Payments; or

(vi) the declaration and payment of dividends to holders of any class or series
of Disqualified Stock of the Borrower issued in accordance with the terms of
this Agreement to the extent such dividends are included in the definition of
“Consolidated Interest Expense”; or

(vii) Permitted Employee Payments; provided however, that the aggregate amount
of Restricted Payments made under this clause (vii) shall not exceed $10,000,000
in any Fiscal Year (with unused amounts in any Fiscal Year carried over to the
immediately succeeding Fiscal Year subject to a maximum of $20,000,000 in any
Fiscal Year).

Section 6.02 Limitation on Sale/Leaseback Transactions. The Borrower will not,
and will not permit any of its Restricted Subsidiaries to, enter into any
Sale/Leaseback Transaction unless: (a) the Borrower or such Restricted
Subsidiary, as the case may be, receives consideration at the time of such
Sale/Leaseback Transaction at least equal to the fair market value (as evidenced
by an Officers’ Certificate signed by members of Senior Management and delivered
to the Administrative Agent) of the property subject to such transaction;
(b) the Borrower or such Restricted Subsidiary could have Incurred Indebtedness
in an amount equal to the Attributable Debt in respect of such Sale/Leaseback
Transaction under Section 6.13; (c) the Borrower or such Restricted Subsidiary
would be permitted to create a Lien on the property subject to such
Sale/Leaseback Transaction without securing the Loans pursuant to Section 6.08;
and (d) the Sale/Leaseback Transaction is treated as an Asset Disposition and
all of the conditions described in Section 6.04 (including the provisions
concerning the application of Net Available Cash) are satisfied with respect to
such Sale/Leaseback Transaction, treating all of the consideration received in
such Sale/Leaseback Transaction as Net Available Cash for purposes of such
covenant.

 

Page 47



--------------------------------------------------------------------------------

Section 6.03 Limitation on Restrictions on Distributions from Restricted
Subsidiaries. The Borrower will not, and will not permit any Restricted
Subsidiary to, create or otherwise cause or permit to exist or become effective
any consensual encumbrance or restriction on the ability of any Restricted
Subsidiary to:

(a) pay dividends or make any other distributions on its Capital Stock or pay
any Indebtedness or other obligations owed to the Borrower or any other
Restricted Subsidiary (it being understood that the priority of Preferred Stock
in receiving dividends, or liquidating distributions prior to dividends or
liquidating distributions being paid on Common Stock shall not be deemed a
restriction on the ability to make distributions on Capital Stock),

(b) make any loans or advances to the Borrower or any other Restricted
Subsidiary (it being understood that the subordination of loans or advances made
to the Borrower or any Restricted Subsidiary to other Indebtedness Incurred by
the Borrower or any Restricted Subsidiary shall not be deemed a restriction on
the ability to make loans or advances) or

(c) transfer any of its property or assets to the Borrower or any other
Restricted Subsidiary (it being understood that such transfers shall not include
any type of transfer described in clause (a) or (b) above);

except:

(i) any encumbrance or restriction (A) pursuant to an agreement in effect at or
entered into on the Effective Date, including pursuant to this Agreement, the
Public Bond Documents, the Subsidiary Guarantees, the ABL Credit Facility or
(B) of the type imposed by the Prior European Facility;

(ii) any encumbrance or restriction with respect to a Restricted Subsidiary
pursuant to an agreement relating to any Capital Stock of or Indebtedness
Incurred by such Restricted Subsidiary prior to the date on which such
Restricted Subsidiary was acquired by the Borrower or a Restricted Subsidiary
(other than Capital Stock issued or Indebtedness Incurred as consideration in,
or to provide all or any portion of the funds or credit support utilized to
consummate, the transaction or series of related transactions pursuant to which
such Restricted Subsidiary became a Restricted Subsidiary or was acquired by the
Borrower) and outstanding on such date;

(iii) any encumbrance or restriction with respect to a Restricted Subsidiary
pursuant to an agreement effecting a refinancing, refunding or replacement of
Indebtedness Incurred pursuant to an agreement referred to in the preceding
clauses (i) or (ii) or this clause (iii) or contained in any amendment,
restatement, modification, renewal, supplement, rewriting, replacement or
refinancing of an agreement referred to in the preceding clauses (i) or (ii) or
this clause (iii); provided, however, that the encumbrances and restrictions
contained in any such agreement are no less favorable to the Lenders, taken as a
whole, than the original encumbrances and restrictions contained in such
agreements;

(iv) in the case of clause (c) of this Section 6.03, any encumbrance or
restriction (A) that restricts in a customary manner the subletting, assignment
or transfer of any property or asset that is subject to a lease, license or
similar contract, (B) by virtue of any transfer of, agreement to transfer,
option or right with respect to, any property or assets of the Borrower or any
Restricted Subsidiary not otherwise prohibited by this Agreement, (C) contained
in security agreements securing

 

Page 48



--------------------------------------------------------------------------------

Indebtedness of a Restricted Subsidiary to the extent such encumbrance or
restrictions restrict the transfer of the property subject to such security
agreements or the Equity Interests in the owner of such property or in any
Subsidiary of the Borrower that owns a direct or indirect Equity Interest in
such owner and (D) ordinary course provisions restricting the assignability of
contracts;

(v) any restriction with respect to a Restricted Subsidiary (or any of its
property or assets) imposed pursuant to an agreement entered into for the sale
or disposition of Capital Stock or assets of such Restricted Subsidiary (or the
property or assets that are subject to such restriction) pending the closing of
such sale or disposition;

(vi) restrictions created in connection with a Qualified Receivables Transaction
that, in the good faith determination of the Board of Directors, are necessary
to effect such Qualified Receivables Transaction; provided that such
restrictions apply only to such Receivables Entity;

(vii) any customary provisions in leases, subleases or licenses and other
agreements entered into by the Borrower or any Restricted Subsidiary in the
ordinary course of business;

(viii) any encumbrance or restriction pursuant to (x) other Indebtedness or
Preferred Stock of a Non-Guarantor Restricted Subsidiary; provided that such
encumbrances or restrictions will not materially affect the Borrower’s ability
to make anticipated principal and interest payments on the Loans (as determined
in good faith by the Board of Directors of the Borrower) or (y) other
Indebtedness or Preferred Stock of a Subsidiary Guarantor, in each case
permitted to be Incurred pursuant to the provisions Section 6.13; and

(ix) any restriction created by operation of applicable law.

Section 6.04 Limitation on Sales of Assets.

(a) Asset Dispositions. The Borrower will not, and will not permit any
Restricted Subsidiary to, make any Asset Disposition unless:

(i) the Borrower or such Restricted Subsidiary, as the case may be, receives
consideration (including by way of relief from, or by way of any other Person
assuming sole responsibility for, any liabilities, contingent or otherwise) at
least equal to the fair market value (such fair market value to be determined on
the date of contractually agreeing to such Asset Disposition) (as determined in
good faith by the Borrower’s management, or if such Asset Disposition involves
consideration in excess of $50,000,000, by a resolution of the Board of
Directors set forth in an Officers’ Certificate delivered to the Administrative
Agent) of the assets subject to such Asset Disposition;

(ii) at least 75% of the consideration from such Asset Disposition received by
the Borrower or such Restricted Subsidiary, as the case may be, is in the form
of cash or Cash Equivalents (except such requirement of cash or Cash Equivalents
shall not apply to any property, plant, equipment or other facility closed and
designated as unused, idle or obsolete by either Senior Management or by
resolution of the Board of Directors, and in either case set forth in an
Officers’ Certificate delivered to the Administrative Agent); and

(iii) an amount equal to 100% of the Net Available Cash from such Asset
Disposition is applied by the Borrower (or such Restricted Subsidiary, as the
case may be) as follows (it being understood that actions under clause (B) may
occur prior to actions under clause (A)):

(A) to the extent the Borrower or such Restricted Subsidiary elects (or is
required by the terms of any Indebtedness), to prepay, repay or purchase
Indebtedness (other than Disqualified Stock, Subordinated Indebtedness and
Guarantor Subordinated Indebtedness) (and to correspondingly reduce commitments
with respect thereto) within 365 days after the date of such Asset Disposition;

 

Page 49



--------------------------------------------------------------------------------

(B) to the extent the Borrower or such Restricted Subsidiary elects, to reinvest
in Additional Assets (including by means of an Investment in Additional Assets
by a Restricted Subsidiary with Net Available Cash received by the Borrower or
another Restricted Subsidiary) within 365 days from the date of such Asset
Disposition; provided, that, at the option of the Borrower, to the extent that
the Borrower or such Restricted Subsidiary has (x) at or before the consummation
of an acquisition of Additional Assets, announced its intention to make an Asset
Disposition in connection with such acquisition (an “Announced Asset
Disposition”) and (y) consummated such acquisition of Additional Assets during
the period six months prior to the consummation of the Announced Asset
Disposition, then the Borrower or such Restricted Subsidiary may deem the Net
Available Cash from such Announced Asset Disposition to be reinvested for
purposes of determining compliance with this clause (B) to the extent of the
investment in such Additional Assets;

(C) to the extent of the balance of such Net Available Cash after application in
accordance with clauses (A) and (B), to make an offer to purchase the Loans and
Pari Passu Indebtedness (including, without limitation, the Senior Notes due
2013, the Senior Notes due 2017 and the Senior Notes due 2022) with similar
asset sale provisions, pro rata at 100% of the tendered principal amount thereof
(or 100% of the accreted value of such other Pari Passu Indebtedness so
tendered, if such Pari Passu Indebtedness was offered at a discount) plus
accrued and unpaid interest, if any, thereon to the purchase date; and

(D) to the extent of the balance of such Net Available Cash after application in
accordance with clauses (A), (B) and (C) above, to fund (to the extent
consistent with any other applicable provision of this Agreement) any corporate
purpose; provided, however, that in connection with any prepayment, repayment or
purchase of Indebtedness pursuant to clause (A) or (C) above, the Borrower or
such Restricted Subsidiary will retire such Indebtedness and will cause the
related loan commitment (if any) to be permanently reduced in an amount equal to
the principal amount so prepaid, repaid or purchased.

Notwithstanding the foregoing provisions of this paragraph (c) of this Section,
the Borrower and its Restricted Subsidiaries shall not be required to apply any
Net Available Cash in accordance with paragraph (c) of this Section 6.04 except
to the extent that the aggregate Net Available Cash from all Asset Dispositions
that is not yet applied in accordance with this Section 6.04 exceeds
$25,000,000.

(b) Binding Commitment to Purchase. In the case of clause (a)(iii)(B) above, a
binding commitment shall be treated as a permitted application of the Net
Available Cash from the date of such commitment; provided that (A) such Net
Available Cash is applied to acquire Additional Assets within 540 days of the
Asset Disposition and (B) in the event such binding commitment is later canceled
or terminated for any reason before such Net Available Cash is so applied, the
Borrower or such Restricted Subsidiary may satisfy its obligations as to any Net
Available Cash by entering into another binding commitment within 90 days of
such cancellation or termination of the prior binding commitment and applying
the Net Available Cash within 180 days of such subsequent binding commitment;
provided further that the Borrower or such Restricted Subsidiary may only enter
into such a commitment under the foregoing provision one time with respect to
each Asset Disposition.

(c) Application to the Loan; Offer to Purchase. In the event of an Asset
Disposition that requires the repayment of Loans pursuant to clause (a)(iii)(C)
above, the Borrower will be required to apply such Excess Proceeds (as defined
below) to the repayment of the Loans and any other Pari Passu

 

Page 50



--------------------------------------------------------------------------------

Indebtedness (including, without limitation, the Senior Notes due 2013, the
Senior Notes due 2017 and the Senior Notes due 2022) outstanding with similar
provisions requiring the Borrower to make an offer to purchase such Indebtedness
with the proceeds from any Asset Disposition as follows: (A) the Borrower will
make an offer to repay the Loans (an “Offer”) within ten days of such time to
all Lenders in accordance with the procedures set forth in this Agreement in the
maximum principal amount (expressed as a multiple of $1,000) of Loans that may
be repaid out of an amount (the “Loan Amount”) equal to the product of such
Excess Proceeds multiplied by a fraction, the numerator of which is the
outstanding principal amount of the Loans and the denominator of which is the
sum of the outstanding principal amount of the Loans and such Pari Passu
Indebtedness and (B) to the extent required by such Pari Passu Indebtedness to
permanently reduce the principal amount of such Pari Passu Indebtedness, the
Borrower will make an offer to purchase or otherwise repurchase or redeem such
Pari Passu Indebtedness (a “Pari Passu Offer”) in an amount equal to the excess
of the Excess Proceeds over the Loan Amount at a purchase price of 100% of their
principal amount plus accrued and unpaid interest (or 100% of the accreted value
of such Pari Passu Indebtedness, if such Pari Passu Indebtedness was offered at
a discount) to the purchase date in accordance with the procedures (including
prorating in the event of oversubscription) set forth herein with respect to the
Offer and in the documentation governing such Pari Passu Indebtedness with
respect to the Pari Passu Offer. If the aggregate purchase price of the Loans
and Pari Passu Indebtedness tendered pursuant to the Offer and Pari Passu Offer
is less than the Excess Proceeds, the remaining Excess Proceeds will be
available to the Borrower for use in accordance with clause (a)(iii)(D) above.
The Borrower shall not be required to make an Offer for Loans pursuant to this
Section 6.04(c) if the Net Available Cash available therefor (after application
of the proceeds as provided in clauses (a)(iii)(A) and (a)(iii)(B) above)
(“Excess Proceeds”) is less than $25,000,000 (which lesser amounts shall be
carried forward for purposes of determining whether an Offer is required with
respect to the Net Available Cash from any subsequent Asset Disposition).

(d) Items Deemed Cash. For the purposes of this Section, the following are
deemed to be cash: (x) the assumption of Indebtedness of the Borrower (other
than Disqualified Stock or Subordinated Indebtedness) or Indebtedness of any
Restricted Subsidiary (other than Guarantor Subordinated Indebtedness or
Disqualified Stock of any Subsidiary Guarantor) and the release of the Borrower
or such Restricted Subsidiary from all liability on such Indebtedness in
connection with such Asset Disposition, (y) securities received by the Borrower
or any Restricted Subsidiary from the transferee that are converted within 30
days by the Borrower or such Restricted Subsidiary into cash and (z) any
Designated Non-cash Consideration received by the Borrower or any of the
Restricted Subsidiaries in such Asset Disposition having an aggregate fair
market value (as determined in good faith by management of the Borrower, or if
such Asset Disposition involves consideration in excess of $50,000,000, by a
resolution of the Board of Directors), taken together with all other Designated
Non-cash Consideration pursuant to this clause (z) that is at that time
outstanding, not to exceed 2.5% of Total Assets at the time of the receipt of
such Designated Non-cash Consideration (with the fair market value of each item
of Designated Non-cash Consideration being measured at the time received and
without giving effect to subsequent changes in value). Upon the completion of
the application of the Net Available Cash from any Asset Disposition pursuant to
paragraph (a) above, the amount of Net Available Cash attributable to such Asset
Disposition shall be deemed to be zero.

(e) Securities Law Compliance. The Borrower will comply, to the extent
applicable, with the requirements of Section 14(e) of the Exchange Act and any
other securities laws or regulations in connection with the repayment of Loans
pursuant to this Section. To the extent that the provisions of any securities
laws or regulations conflict with provisions of this Section, the Borrower will
comply with the applicable securities laws and regulations and will not be
deemed to have breached obligations of the Borrower described under this
Section 6.04 by virtue of such conflict.

 

Page 51



--------------------------------------------------------------------------------

Section 6.05 Limitation on Transactions with Affiliates.

(a) Limitation. The Borrower shall not, and shall not permit any Restricted
Subsidiary to, directly or indirectly, enter into or conduct any transaction or
series of transactions (including the purchase, sale, lease or exchange of any
property or assets or the rendering of any service or the making of any
Investment) with any Affiliate of the Borrower (an “Affiliate Transaction”) on
terms: (i) that are less favorable to the Borrower or such Restricted
Subsidiary, as the case may be, than those that could be obtained at the time of
such transaction in arm’s–length dealings with a Person who is not an Affiliate
and (ii) that, in the event such Affiliate Transaction involves an aggregate
amount in excess of $25,000,000.00, are not in writing and have not been
approved or negotiated and entered into on behalf of the Borrower or such
Restricted Subsidiary by Senior Management acting pursuant to authorizing
resolutions adopted by a majority of the members of the Board of Directors or by
a majority of the members of the Board of Directors having no personal stake in
such Affiliate Transaction (and such majority or majorities, as the case may be,
determines that such Affiliate Transaction satisfies the criteria in clause (i)
above). In addition, any Affiliate Transaction involving aggregate payments or
other transfers by the Borrower and its Restricted Subsidiaries in excess of
$100,000,000.00 will also require an opinion from an independent investment
banking firm or appraiser, as appropriate, of national prominence, to the effect
that the terms of such transaction are either (i) no less favorable to the
Borrower or such Restricted Subsidiary, as the case may be, than those that
could be obtained at the time of such transaction in arm’s–length dealings with
a Person who is not an Affiliate or (ii) fair to the Borrower or such Restricted
Subsidiary, as the case may be, from a financial point of view.

(b) Additional Permissions. The provisions of Section 6.05(a) shall not
prohibit: (i) any Restricted Payment or Permitted Investment permitted to be
paid pursuant to Section 6.01, (ii) the performance of the Borrower’s or its
Restricted Subsidiary’s obligations under any collective bargaining agreement,
employee benefit plan, related trust agreement or any other similar arrangement
heretofore or hereafter entered into in the ordinary course of business,
(iii) payment of reasonable fees and compensation to employees, officers or
directors as determined in good faith by the Board of Directors or Senior
Management (including indemnification to the fullest extent permitted by
applicable law, directors’ and officers’ insurance and similar arrangements,
employment contracts, non-competition and confidentiality agreements and similar
instruments or payments) and entered into in the ordinary course of business,
(iv) maintenance in the ordinary course of business of reasonable benefit
programs or arrangements for employees, officers or directors, including
vacation plans, health and life insurance plans, SERPs, split–dollar life
insurance plans, deferred compensation plans, and retirement or savings plans
and similar plans as determined in good faith by the Board of Directors or
Senior Management, (v) any transaction between the Borrower and a Wholly–Owned
Subsidiary or between Wholly–Owned Subsidiaries, (vi) transactions effected as
part of a Qualified Receivables Transaction, (vii) any issuance by the Borrower
of Capital Stock (other than Disqualified Stock) or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment arrangements, stock options and stock ownership plans to the extent
reasonable, as determined in good faith by the Board of Directors in the
ordinary course of business, and loans or advances to employees in the ordinary
course of business of the Borrower or its Restricted Subsidiaries consistent
with past practices, (viii) transactions with customers, clients, suppliers, or
purchasers or sellers of goods or services, in each case, in the ordinary course
of business and otherwise in compliance with the terms of this Agreement which
are fair to the Borrower or the Restricted Subsidiaries or are on terms at least
as favorable as those that would have been obtained at such time from an
unaffiliated third party, in the reasonable determination of the Board of
Directors or the Senior Management thereof, and (ix) any agreement as in effect
on the Effective Date or any amendment thereto (so long as any such amendment is
not disadvantageous to the Lenders in any material respect).

 

Page 52



--------------------------------------------------------------------------------

Section 6.06 Change of Control.

(a) Require Repayment. Upon the occurrence of a Change of Control, each Lender
shall have the right to require the Borrower to repay all or any part of such
Lender’s Loans in cash, plus accrued and unpaid interest on the amount repaid,
to the date of repayment, any Prepayment Fee then due and any amount due under
Section 2.10, if any; provided, however, that the Borrower shall not be
obligated to repay the Loans pursuant to this Section 6.06 to the extent that
the Borrower has exercised its right to repay the Loans pursuant to the terms of
Section 2.05(a).

(b) Repayment of Other Indebtedness. In the event that at the time of such
Change of Control the terms of any Indebtedness restrict or prohibit the
repayment of the Loans, then prior to the mailing of the notice to Lenders
provided for in Section 6.06(c) but in any event within 30 days following any
Change of Control, the Borrower shall either (i) repay in full all such
Indebtedness or offer to repay in full all such Indebtedness and repay the
Indebtedness of each lender who has accepted such offer or (ii) obtain the
requisite consent under the agreements governing such Indebtedness to permit the
repayment of the Loans as provided for in Section 6.06(c). The Borrower will
first comply with the preceding sentence of this Section 6.06(b) before the
Borrower will be required to make the Change of Control Offer or to repay the
Loans pursuant to this Section 6.06; provided, that compliance with this
clause (b) will not extend the time periods set forth in Section 6.06(c) for the
Borrower to make an offer to repay the Loans in connection with a Change of
Control.

(c) Change of Control Offer. Subject to the provisions of Section 6.06(b),
within 30 days following any Change of Control, the Borrower shall mail a notice
(the “Change of Control Offer”) to each Lender with a copy to the Administrative
Agent stating:

(i) that a Change of Control has occurred and that such Lender has the right to
require the Borrower to repay such Lender’s Loans in cash with accrued and
unpaid interest, if any, to the date of repayment on the principal amount
repaid, together with any Prepayment Fee due with respect thereto and other
amounts due under Section 2.10;

(ii) the circumstances and relevant facts and financial information regarding
such Change of Control; and

(iii) the repayment date (which shall be no earlier than 30 days nor later than
60 days from the date such notice is mailed) (the “Change of Control Payment
Date”).

(d) Withdrawal of Acceptance. Each Lender will be entitled to withdraw its
election if the Borrower receives, not later than one Business Day prior to the
repayment date, a telegram, telex, facsimile transmission or letter from such
Lender setting forth the name of such Lender and a statement that such Lender is
withdrawing his election to have its Loans repaid. The Borrower will advise the
Administrative Agent of the results of the Change of Control Offer on or as soon
as practicable after the Change of Control Payment Date.

(e) Payment. On or before the Change of Control Payment Date, the Borrower
shall: (i) accept for repayment the Loans or portions thereof offered pursuant
to the Change of Control Offer, and (ii) deposit with the Administrative Agent
money sufficient to pay the amount of the Loans to be repaid together with the
accrued and unpaid interest, if any, to the date of repayment on the principal
amount repaid, any Prepayment Fee due with respect thereto and other amounts due
under Section 2.10.

(f) Securities Law Compliance. The Borrower will comply, to the extent
applicable, with the requirements of Section 14(e) of the Exchange Act and any
other securities laws or regulations in

 

Page 53



--------------------------------------------------------------------------------

connection with the repayment of Loans pursuant to this Section 6.06. To the
extent that the provisions of any securities laws or regulations conflict with
provisions of this Section 6.06, the Borrower will comply with the applicable
securities laws and regulations and will not be deemed to have breached
obligations of the Borrower described under this Agreement by virtue thereof.

Section 6.07 Limitation on the Sale or Issuance of Capital Stock of Restricted
Subsidiaries. The Borrower (i) will not, and will not permit any Restricted
Subsidiary to, transfer, convey, lease, sell or otherwise dispose of any shares
of Capital Stock of a Restricted Subsidiary to any Person (other than to the
Borrower or a Wholly–Owned Subsidiary) and (ii) will not permit any Restricted
Subsidiary, directly or indirectly, to issue or sell any shares of its Capital
Stock (other than directors’ qualifying shares) to any Person (other than to the
Borrower or a Wholly–Owned Subsidiary); provided, however, that (x) the Borrower
is permitted to sell all the Capital Stock of a Restricted Subsidiary as long as
the Borrower is in compliance with the terms of Section 6.04 and (y) the
Borrower is permitted to sell less than all of the Capital Stock of a Restricted
Subsidiary if (A) immediately after giving effect to such sale such Restricted
Subsidiary either continues to be a Restricted Subsidiary or if such Restricted
Subsidiary would no longer constitute a Restricted Subsidiary then the
Investment in such Person remaining after giving effect to such sale would have
been permitted to be made under Section 6.01 if made on the date of such
issuance or sale and (B) the Borrower is in compliance with the terms of
Section 6.04. In the case of clause (x), such Restricted Subsidiary, if a
Subsidiary Guarantor, will be automatically released from all its obligations
under this Agreement and its Subsidiary Guarantee, if all the obligations of
such Subsidiary Guarantor under its Guarantee under all other Debt Facilities
and related documentation and any other agreements relating to any other
Indebtedness of the Borrower or its Restricted Subsidiaries terminate upon
consummation of such sale.

Section 6.08 Limitation on Liens and Guarantees.

(a) Limitation of Liens. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, directly or indirectly create, incur, assume or
suffer to exist any Lien (other than Permitted Liens) that secures obligations
under any Indebtedness on any asset or property of the Borrower or such
Restricted Subsidiary, including any Guarantee of such Restricted Subsidiary, or
any income or profits therefrom, or assign or convey any right to receive income
therefrom, unless the Obligations are equally and ratably secured with the
obligations so secured (or senior to, in the event the Lien relates to
Subordinated Indebtedness) or until such time as such obligations are no longer
secured by a Lien. Notwithstanding the foregoing, Liens on assets transferred to
a Receivables Entity or on assets of a Receivables Entity incurred in connection
with a Qualified Receivables Transaction will not require such equal and ratable
security.

(b) Limitation on Issuances of Guarantees of Indebtedness by Restricted
Subsidiaries. The Borrower will not permit any Restricted Subsidiary to
Guarantee the payment of any Indebtedness of the Borrower or any Indebtedness of
any other Restricted Subsidiary unless:

(i) such Restricted Subsidiary simultaneously executes and delivers a Joinder
Agreement providing for a Subsidiary Guarantee by such Restricted Subsidiary
except that with respect to a guarantee of Indebtedness of the Borrower if such
Indebtedness is by its express terms subordinated in right of payment to the
Obligations, any such Guarantee of such Restricted Subsidiary with respect to
such Indebtedness shall be subordinated in right of payment to such Restricted
Subsidiary’s Subsidiary Guarantee with respect to the Obligations substantially
to the same extent as such Indebtedness is subordinated to the Obligations;

(ii) such Restricted Subsidiary waives and will not in any manner whatsoever
claim or take the benefit or advantage of, any rights of reimbursement,
indemnity or subrogation or any other rights against the Borrower or any other
Restricted Subsidiary as a result of any payment by such Restricted Subsidiary
under its Subsidiary Guarantee; and

 

Page 54



--------------------------------------------------------------------------------

(iii) such Restricted Subsidiary shall, upon the request of the Administrative
Agent, deliver to the Administrative Agent an Opinion of Counsel to the effect
that (A) such Joinder Agreement has been duly executed and authorized and
(B) this Agreement, as modified by such Joinder Agreement, constitutes a valid,
binding and enforceable obligation of such Restricted Subsidiary, except insofar
as enforcement thereof may be limited by bankruptcy, insolvency or similar laws
(including, without limitation, all laws relating to fraudulent transfers) and
except insofar as enforcement thereof is subject to general principles of
equity;

provided that this clause (b) shall not become applicable to any Guarantee of
any Restricted Subsidiary:

(A) that existed at the time such Person became a Restricted Subsidiary of the
Borrower and was not Incurred in connection with, or in contemplation of, such
Person becoming a Restricted Subsidiary of the Borrower or

(B) that Guarantees the payment of obligations of the Borrower or any Restricted
Subsidiary for Indebtedness having a maturity of less than 365 days or
Indebtedness Incurred under clause (b)(i) or (b)(ix) of Section 6.13 or
Indebtedness that is secured by a Lien Incurred exclusively under clause
(xvii) of the definition of “Permitted Liens”; provided that such Indebtedness
incurred under this clause (B): (1) does not constitute Subordinated
Indebtedness or (2) is not incurred pursuant to a registered offering of
securities under the Securities Act or a private placement of securities
(including under Rule 144A) pursuant to an exemption from the registration
requirements of the Securities Act, which private placement provides for
registration rights under the Securities Act.

Section 6.09 Limitation on Lines of Business. The Borrower will not, and will
not permit any Restricted Subsidiary to, engage in any business other than a
Related Business.

Section 6.10 Effectiveness of Covenants. The covenants described in
Sections 6.01, 6.03, 6.04, 6.05, 6.07, 6.09 and 6.13 will no longer be in effect
upon the Borrower reaching Investment Grade Status.

Section 6.11 Merger and Consolidation.

(a) Borrower Merger and Consolidation. The Borrower will not, in a single
transaction or series of related transactions, consolidate with or merge with or
into, or convey, transfer, lease or otherwise dispose of all or substantially
all its assets to, any Person nor permit any Person to merge with or into the
Borrower, unless:

(i) the resulting, surviving or transferee Person (the “Successor Borrower”)
will be a Person organized and existing under the laws of the United States of
America, any State thereof or the District of Columbia and the Successor
Borrower (if not the Borrower) will expressly assume, by a written instrument,
executed and delivered to the Administrative Agent, in form satisfactory to the
Administrative Agent, all the obligations of the Borrower under the Loans
Documents;

(ii) immediately before and after giving effect to such transaction (and
treating any Indebtedness which becomes an obligation of the Successor Borrower
or any Restricted Subsidiary as a result of such transaction as having been
Incurred by the Successor Borrower or such Restricted Subsidiary at the time of
such transaction), no Default or Event of Default will have occurred and be
continuing;

 

Page 55



--------------------------------------------------------------------------------

(iii) immediately after giving effect to such transaction, either (x) the
Successor Borrower would be able to Incur an additional $1.00 of Indebtedness
under paragraph (a) of Section 6.13 or (y) the Consolidated Coverage Ratio for
the Successor Borrower and its Restricted Subsidiaries would be equal to or
greater than immediately prior to such transaction;

(iv) each Subsidiary Guarantor (unless it is the other party to the transactions
above, in which case clause (i) shall apply) shall have confirmed in writing
that its Subsidiary Guarantee shall apply to the Successor Borrower’s
obligations in respect of the Loan Documents; and

(v) the Borrower will have delivered to the Administrative Agent an Officers’
Certificate and, upon request of the Administrative Agent, an Opinion of
Counsel, each stating that such consolidation, merger or transfer complies with
this Agreement and the other Loan Documents (as applicable).

For purposes of the foregoing, the transfer (by lease, assignment, sale or
otherwise, in a single transaction or series of transactions) of all or
substantially all of the properties and assets of one or more Subsidiaries of
the Borrower, which properties and assets, if held by the Borrower instead of
such Subsidiaries, would constitute all or substantially all of the properties
and assets of the Borrower on a consolidated basis, shall be deemed to be the
transfer of all or substantially all of the properties and assets of the
Borrower. The Successor Borrower will succeed to, and be substituted for, and
may exercise every right and power of, the Borrower under the Loan Documents,
but the predecessor Borrower in the case of a conveyance, transfer or lease of
all or substantially all of its assets will not be released from the obligation
to pay the principal of and interest on the Loans or any of the other
Obligations. Solely for the purpose of computing amounts described in
Section 6.01(a)(iv)(C)(II), (III) and (V), the Successor Borrower shall only be
deemed to have succeeded and be substituted for the Borrower with respect to
periods subsequent to the effective time of such merger, consolidation,
combination or transfer of assets. Notwithstanding Section 6.11(a) (ii) and
(iii) and Section 6.11(b), the Borrower may merge with an Affiliate incorporated
exclusively for the purpose of reincorporating the Borrower in another
jurisdiction to realize tax or other benefits.

(b) Subsidiary Guarantors. Each Subsidiary Guarantor will not, in a single
transaction or series of related transactions, consolidate with or merge with or
into, or convey, transfer, lease or otherwise dispose of all or substantially
all its assets to, any Person nor permit any Person to merge with or into such
Subsidiary Guarantor, unless the transaction is made in compliance with
Sections 6.04 and 6.07, or

(i) the resulting, surviving or transferee Person (the “Successor Guarantor”)
will be a Person organized and existing under the laws of the United States of
America, any State thereof or the District of Columbia and the Successor
Guarantor (if not the Subsidiary Guarantor) will expressly assume in writing all
the obligations of such Subsidiary Guarantor under the Loan Documents;

(ii) immediately before and after giving effect to such transaction (and
treating any Indebtedness which becomes an obligation of the Successor Guarantor
or any Restricted Subsidiary as a result of such transaction as having been
Incurred by the Successor Guarantor or such Restricted Subsidiary at the time of
such transaction), no Default or Event of Default will have occurred and be
continuing;

(iii) immediately after giving effect to such transaction, either (x) the
Borrower would be able to Incur an additional $1.00 of Indebtedness under
paragraph (a) of Section 6.13 or (y) the Consolidated Coverage Ratio for the
Borrower and its Restricted Subsidiaries would be equal to or greater than
immediately prior to such transaction;

 

Page 56



--------------------------------------------------------------------------------

(iv) each other Subsidiary Guarantor shall have delivered a written instrument
in form and substance satisfactory to the Administrative Agent confirming its
Subsidiary Guarantee and that its obligations under the Loan Documents shall
continue to be in effect; and

(v) the Borrower will have delivered to the Administrative Agent an Officers’
Certificate and, upon request of the Administrative Agent, an Opinion of
Counsel, each stating that such consolidation, merger or transfer and such
assumption of the Subsidiary Guarantee, if applicable, comply with this
Agreement.

For purposes of the foregoing, the transfer (by lease, assignment, sale or
otherwise, in a single transaction or series of transactions) of all or
substantially all of the properties and assets of one or more Subsidiaries of
such Subsidiary Guarantor, which properties and assets if held by such
Subsidiary Guarantor instead of its Subsidiaries, would constitute all or
substantially all of the properties and assets of such Subsidiary Guarantor on a
consolidated basis, shall be deemed to be the transfer of all or substantially
all of the properties and assets of such Subsidiary Guarantor. Notwithstanding
Section 6.11(a)(ii) and (iii) and Section 6.11(b)(ii), any Restricted Subsidiary
may consolidate with, merge into or transfer all or part of its properties and
assets to the Borrower.

Section 6.12 Fiscal Periods. If the Borrower changes the manner of determining
the last day of its Fiscal Year or the last days of the first three fiscal
quarters in each of its Fiscal Years, the parties hereto shall negotiate in good
faith to agree to modify any financial calculations and determinations hereunder
to reflect their original intent in light of such changes, and if they fail so
to agree all such financial calculations determinations hereunder shall continue
to be made as if such change had not occurred.

Section 6.13 Limitation on Indebtedness.

(a) Incurrence Test. The Borrower will not, and will not permit any Restricted
Subsidiary to, Incur any Indebtedness (including Acquired Indebtedness);
provided, however, that the Borrower and its Restricted Subsidiaries may Incur
Indebtedness if on the date of the Incurrence of such Indebtedness the
Consolidated Coverage Ratio for the Borrower and its Restricted Subsidiaries
would be equal to or greater than 2.00:1.00.

(b) Additional Permitted Indebtedness. Notwithstanding the foregoing paragraph
(a), the Borrower and the Restricted Subsidiaries, as set forth below, may Incur
the following Indebtedness:

(i) (A) Indebtedness Incurred pursuant to the Debt Facilities and (B) the
Incurrence by a Receivables Entity of Indebtedness in a Qualified Receivables
Transaction that is nonrecourse to the Borrower or any of its Subsidiaries
(except for Standard Securitization Undertakings) in an aggregate principal
amount for Indebtedness Incurred under clauses (A) and (B) not to exceed the
greater of (x) $2,250,000,000, less the aggregate amount of all repayments of
principal actually made under the ABL Credit Facility since the Effective Date
of the Existing Term Loan Agreement with Net Available Cash from Asset
Dispositions pursuant to clause (a)(iii)(A) of Section 6.04 and (y) the
Borrowing Base;

(ii) Indebtedness of the Borrower owing to and held by any Wholly-Owned
Subsidiary or Indebtedness of a Restricted Subsidiary owing to and held by the
Borrower or any Wholly-Owned Subsidiary; provided, however,

 

Page 57



--------------------------------------------------------------------------------

(A) if the Borrower is the obligor of such Indebtedness and a Subsidiary
Guarantor is not the obligee, such Indebtedness is expressly subordinated to the
prior payment in full in cash of all Obligations;

(B) if a Subsidiary Guarantor is the obligor on such Indebtedness and the
Borrower or a Subsidiary Guarantor is not the obligee, such Indebtedness is
subordinated in right of payment to the Subsidiary Guarantees of such Subsidiary
Guarantor; and

(C) (x) any subsequent issuance or transfer of Capital Stock or any other event
which results in any such Indebtedness ceasing to be held by the Borrower or a
Wholly-Owned Subsidiary of the Borrower and (y) any sale or other transfer of
any such Indebtedness to a Person other than the Borrower or a Wholly-Owned
Subsidiary of the Borrower,

shall be deemed, in each case, to constitute an Incurrence of such Indebtedness
by the Borrower or such Subsidiary, as the case may be that was not permitted by
this clause (ii).

(iii) any Indebtedness (other than the Indebtedness described in clauses (i),
(ii), (iv), (v), (vi) or (viii) of this clause (b)) outstanding (A) on the
Effective Date, including the Convertible Notes, the Senior Notes due 2013, the
Senior Notes due 2017 and the Senior Notes due 2022 then in existence or (B) in
the case of the Prior European Facility, on the Effective Date of the Existing
Term Loan Agreement, and any Guarantees related thereto, and any Refinancing
Indebtedness Incurred in respect of any Indebtedness described in this clause
(iii) or paragraph (a) of this Section 6.13;

(iv) (A) Indebtedness represented by the Subsidiary Guarantees, (B) Guarantees
by the Borrower of Indebtedness of Restricted Subsidiaries Incurred in
accordance with the provisions of the Agreement; provided that in the event such
Indebtedness that is being Guaranteed is Subordinated Indebtedness, then the
related Guarantee shall be subordinated in right of payment to the Obligations,
(C) Guarantees by Subsidiary Guarantors of Indebtedness of the Borrower or any
other Subsidiary Guarantor Incurred in accordance with the provisions of this
Agreement; provided that in the event such Indebtedness that is being Guaranteed
is Subordinated Indebtedness or Guarantor Subordinated Indebtedness, then the
related Guarantee shall be subordinated in right of payment to the Obligations
or the Subsidiary Guarantee, as the case may be, and (D) Guarantees of
Indebtedness Incurred pursuant to clause (i) above;

(v) Indebtedness in respect of performance, surety or appeal bonds provided in
the ordinary course of business;

(vi) Indebtedness under Hedging Obligations; provided, however, that such
Hedging Obligations are entered into for bona fide hedging purposes of the
Borrower or any Restricted Subsidiary in the ordinary course of business;

(vii) Indebtedness (in addition to Indebtedness described in clauses (i) and
(iii)) of the Borrower or any Restricted Subsidiary attributable to Capitalized
Lease Obligations, or Incurred to finance the acquisition, construction or
improvement of fixed or capital assets, or constituting Attributable Debt in
respect of Sale/Leaseback Transactions, in an aggregate principal amount at any
time outstanding, since the Effective Date of the Existing Term Loan Agreement,
together with any Refinancing Indebtedness with respect to any such Indebtedness
Incurred under this clause (vii), not to exceed the greater of (x) $100,000,000
and (y) 1.5% of Total Assets;

(viii) Indebtedness of a Restricted Subsidiary issued and outstanding on or
prior to the date on which such Restricted Subsidiary was acquired by the
Borrower or any Restricted Subsidiary (other than Indebtedness Incurred (A) as
consideration in, or to provide all or any portion of

 

Page 58



--------------------------------------------------------------------------------

the funds or credit support utilized to consummate, the transaction or series of
related transactions pursuant to which such Restricted Subsidiary became a
Restricted Subsidiary or was acquired by the Borrower or a Restricted Subsidiary
or (B) otherwise in connection with, or in contemplation of, such acquisition)
and any Refinancing Indebtedness with respect thereto; provided, however, that
on the date of any such acquisition of a Restricted Subsidiary and after giving
effect to such acquisition and the Incurrence of such Indebtedness pursuant to
this clause (viii), either (A) the Borrower shall have been able to Incur at
least an additional $1.00 of Indebtedness under paragraph (a) above, or (B) the
Consolidated Coverage Ratio for the Borrower and its Restricted Subsidiaries
shall be equal to or greater than immediately prior to such acquisition;

(ix) Indebtedness of Foreign Subsidiaries in an aggregate principal amount
which, when taken together with the principal amount of all other Indebtedness
Incurred pursuant to this clause (ix) since the Effective Date of the Existing
Term Loan Agreement and then outstanding, together with any Refinancing
Indebtedness with respect to any such Indebtedness Incurred under this clause
(ix), will not in the aggregate exceed the greater of (x) $400,000,000 and
(y) the Foreign Borrowing Base; and

(x) Indebtedness (in addition to Indebtedness described in clauses (i)-(ix)) in
an aggregate principal amount which, when taken together with the principal
amount of all other Indebtedness Incurred pursuant to this clause (x) since the
Effective Date of the Existing Term Loan Agreement and then outstanding,
together with any Refinancing Indebtedness with respect to any such Indebtedness
Incurred under this clause (x), shall not exceed the greater of (A) $150,000,000
or (B) 2.0% of Total Assets.

(c) Limitation of Refinancing by Borrower of Subordinated Indebtedness.
Notwithstanding the foregoing, the Borrower will not Incur any Indebtedness
pursuant to the foregoing paragraph (b) if the proceeds thereof are used,
directly or indirectly, to refinance any Subordinated Indebtedness unless such
Indebtedness (i) will be subordinated to the Obligations to at least the same
extent as such Subordinated Indebtedness and (ii) will not mature prior to the
Stated Maturity of the Indebtedness to be refinanced or refunded, and the
Average Life of such new Indebtedness is at least equal to the remaining Average
Life of the Indebtedness to be refinanced or refunded.

(d) Limitation of Refinancing by a Subsidiary Guarantor of Subordinated
Indebtedness and Indebtedness of Non-Guarantor Restricted Subsidiaries. No
Subsidiary Guarantor will Incur any Indebtedness if the proceeds thereof are
used, directly or indirectly, to refinance any Guarantor Subordinated
Indebtedness of such Subsidiary Guarantor unless such Indebtedness will be
subordinated to the obligations of such Subsidiary Guarantor under its
Subsidiary Guarantee to at least the same extent as such Guarantor Subordinated
Indebtedness. No Restricted Subsidiary (other than a Subsidiary Guarantor) may
Incur any Indebtedness if the proceeds are used to refinance Indebtedness of the
Borrower or a Subsidiary Guarantor, except to the extent that the Indebtedness
of the Borrower so refinanced consists of the Guarantee of Indebtedness of a
Non-Guarantor Restricted Subsidiary.

(e) Limitation on Unrestricted Subsidiaries. The Borrower will not permit any
Unrestricted Subsidiary to Incur any Indebtedness other than Non-Recourse
Indebtedness; provided, however, if any such Indebtedness ceases to be
Non-Recourse Indebtedness, such event shall be deemed to constitute an
Incurrence of Indebtedness by the Borrower or a Restricted Subsidiary.

(f) Determining Compliance with this Section 6.13. For purposes of determining
compliance with this Section, in the event that an item of Indebtedness meets
the criteria of more than one of the types of Indebtedness described in this
Section, the Borrower, in its sole discretion, shall classify such item of
Indebtedness on the Effective Date or on the date of Incurrence and may later
reclassify such

 

Page 59



--------------------------------------------------------------------------------

item of Indebtedness in any manner that complies with this covenant and only be
required to include the amount and type of such Indebtedness under one of such
clauses. The incurrence of Indebtedness represented by the Loans and all
Indebtedness outstanding on the Effective Date of the Existing Term Loan
Agreement under the ABL Credit Facility shall be deemed initially Incurred on
the Effective Date of the Existing Term Loan Agreement under clause (i) of the
paragraph (b) of this Section 6.13.

(g) Dollar Equivalents. For purposes of determining compliance with any U.S.
dollar-denominated restriction on the Incurrence of Indebtedness, the U.S.
dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was Incurred, in the case of term
Indebtedness, or first committed, in the case of revolving credit Indebtedness;
provided that if such Indebtedness is Incurred to refinance other Indebtedness
denominated in a foreign currency, and such refinancing would cause the
applicable U.S. dollar-denominated restriction to be exceeded if calculated at
the relevant currency exchange rate in effect on the date of such refinancing,
such U.S. dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being refinanced.
Notwithstanding any other provision of this covenant, the maximum amount of
Indebtedness that the Borrower may Incur pursuant to this covenant shall not be
deemed to be exceeded solely as a result of fluctuations in the exchange rate of
currencies. The principal amount of any Indebtedness Incurred to refinance other
Indebtedness, if Incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such Refinancing Indebtedness is denominated that is
in effect on the date of such refinancing.

Section 6.14 Minimum Interest Coverage Ratio. Commencing with the fiscal quarter
ending on or about January 27, 2013, and as of each fiscal quarter thereafter,
the Consolidated Coverage Ratio shall not be less than 1.75 to 1.00.

ARTICLE VII

SUBSIDIARY GUARANTEE

Section 7.01 Guaranty. Each Subsidiary Guarantor (other than those that have
delivered a separate Subsidiary Guarantee) hereby agrees that it is jointly and
severally liable for, and, as primary obligor and not merely as surety,
absolutely and unconditionally guarantees to the Lenders the prompt payment when
due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of the Obligations and all costs and expenses including all
court costs and attorneys’ and paralegals’ fees (including allocated costs of
in-house counsel and paralegals) (which obligation in respect of counsel shall
be limited to one counsel for the Administrative Agent and one counsel for the
Lenders, unless there is an actual or perceived conflict of interest, in which
case each Lender shall be entitled to its own counsel, as well as, in each case,
other special and local counsel) and expenses paid or incurred by the
Administrative Agent and the Lenders in endeavoring to collect all or any part
of the Obligations from, or in prosecuting any action against, the Borrower, any
Subsidiary Guarantor or any other guarantor of all or any part of the
Obligations (such costs and expenses, together with the Obligations,
collectively the “Guaranteed Obligations”). Each Subsidiary Guarantor further
agrees that the Guaranteed Obligations may be extended or renewed in whole or in
part without notice to or further assent from it, and that it remains bound upon
its guarantee notwithstanding any such extension or renewal. All terms of this
Subsidiary Guarantee apply to and may be enforced by or on behalf of any
domestic or foreign branch or Affiliate of any Lender that extended any portion
of the Guaranteed Obligations.

Section 7.02 Guaranty of Payment. This Subsidiary Guarantee is a guaranty of
payment and not of collection. Each Subsidiary Guarantor waives any right to
require the Administrative Agent or any Lender to sue the Borrower, any
Subsidiary Guarantor, or any other Obligor, or otherwise to enforce its payment
against any collateral securing all or any part of the Guaranteed Obligations.

 

Page 60



--------------------------------------------------------------------------------

Section 7.03 No Discharge or Diminishment of Subsidiary Guarantee. Except as
otherwise provided for herein, the obligations of each Subsidiary Guarantor
hereunder are unconditional and absolute and not subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including:
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of the Borrower or any other guarantor of or other person liable for
any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligor, or their
assets or any resulting release or discharge of any obligation of any Obligor;
or (iv) the existence of any claim, setoff or other rights which any Subsidiary
Guarantor may have at any time against any Obligor, the Administrative Agent,
any Lender, or any other Person, whether in connection herewith or in any
unrelated transactions.

Section 7.04 No Setoff or Counterclaim. The obligations of each Subsidiary
Guarantor hereunder are not subject to any defense or setoff, counterclaim,
recoupment, or termination whatsoever by reason of the invalidity, illegality,
or unenforceability of any of the Guaranteed Obligations or otherwise, or any
provision of applicable law or regulation purporting to prohibit payment by any
Obligor, of the Guaranteed Obligations or any part thereof.

Section 7.05 No Impairment. Further, the obligations of any Subsidiary Guarantor
hereunder are not discharged or impaired or otherwise affected by: (i) the
failure of the Administrative Agent or any Lender to assert any claim or demand
or to enforce any remedy with respect to all or any part of the Guaranteed
Obligations; (ii) any waiver or modification of or supplement to any provision
of any agreement relating to the Guaranteed Obligations; (iii) any release,
non-perfection, or invalidity of any indirect or direct security for the
obligations of the Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other guarantor of or other person liable for any of the
Guaranteed Obligations; (iv) any action or failure to act by the Administrative
Agent or any Lender with respect to any collateral securing any part of the
Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Subsidiary Guarantor or that would otherwise
operate as a discharge of any Subsidiary Guarantor as a matter of law or equity
(other than the indefeasible payment in full in cash of the Guaranteed
Obligations).

Section 7.06 Defenses Waived. To the fullest extent permitted by applicable law,
each Subsidiary Guarantor hereby waives any defense based on or arising out of
any defense of the Borrower or any Subsidiary Guarantor or the unenforceability
of all or any part of the Guaranteed Obligations from any cause, or the
cessation from any cause of the liability of the Borrower or any Subsidiary
Guarantor, other than the indefeasible payment in full in cash of the Guaranteed
Obligations. Without limiting the generality of the foregoing, each Subsidiary
Guarantor irrevocably waives acceptance hereof, presentment, demand, protest
and, to the fullest extent permitted by law, any notice not provided for herein,
as well as any requirement that at any time any action be taken by any person
against any Obligor, or any other person. The Administrative Agent may, at its
election, compromise or adjust any part of the Guaranteed Obligations, make any
other accommodation with any Obligor or exercise any other right or remedy
available to it against any Obligor, without affecting or impairing in any way
the liability of such Subsidiary Guarantor under this Subsidiary Guarantee
except to the extent the Guaranteed Obligations have been fully and indefeasibly
paid in cash. To the fullest extent permitted by applicable law, each Subsidiary
Guarantor waives any defense arising out of any such election even though that
election may operate, pursuant to applicable law, to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of any Subsidiary
Guarantor against any Obligor or any security.

 

Page 61



--------------------------------------------------------------------------------

Section 7.07 Rights of Subrogation. No Subsidiary Guarantor will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification that it has against any Obligor,
until the Obligors and the Subsidiary Guarantors have fully performed all their
obligations to the Administrative Agent and the Lenders.

Section 7.08 Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Borrower or otherwise, each Subsidiary Guarantor’s obligations under this
Subsidiary Guarantee with respect to that payment shall be reinstated at such
time as though the payment had not been made and whether or not the
Administrative Agent and the Lenders are in possession of this Subsidiary
Guarantee. If acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower, all such amounts otherwise subject to acceleration under the terms of
any agreement relating to the Guaranteed Obligations shall nonetheless be
payable by the Subsidiary Guarantors forthwith on demand by the Lender.

Section 7.09 Information. Each Subsidiary Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Subsidiary Guarantor assumes and incurs under this Subsidiary Guarantee,
and agrees that neither the Administrative Agent nor any Lender shall have any
duty to advise any Subsidiary Guarantor of information known to it regarding
those circumstances or risks.

Section 7.10 Taxes. All payments of the Guaranteed Obligations will be made by
each Subsidiary Guarantor free and clear of and without deduction or withholding
for any Indemnified Taxes or Other Taxes; provided that if any Subsidiary
Guarantor shall be required to deduct or withhold any Indemnified Taxes or Other
Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent or Lender (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Subsidiary
Guarantor shall make such deductions and (iii) such Subsidiary Guarantor shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

Section 7.11 Maximum Liability. The provisions of this Subsidiary Guarantee are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any
Subsidiary Guarantor under this Subsidiary Guarantee would otherwise be held or
determined to be avoidable, invalid or unenforceable on account of the amount of
such Subsidiary Guarantor’s liability under this Subsidiary Guarantee, then,
notwithstanding any other provision of this Subsidiary Guarantee to the
contrary, the amount of such liability shall, without any further action by the
Subsidiary Guarantors or the Lenders, be automatically limited and reduced to
the highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant
Subsidiary Guarantor’s “Maximum Liability”). This Section with respect to the
Maximum Liability of each Subsidiary Guarantor is intended solely to preserve
the rights of the Lenders to the maximum extent not subject to avoidance under
applicable law, and no Subsidiary Guarantor nor any other Person shall have any
right or claim under this Section with respect to such Maximum Liability, except
to the extent necessary so that the obligations of any Subsidiary Guarantor
hereunder shall not be rendered voidable under applicable law. Each Subsidiary
Guarantor agrees that the

 

Page 62



--------------------------------------------------------------------------------

Guaranteed Obligations may at any time and from time to time exceed the Maximum
Liability of each Subsidiary Guarantor without impairing this Subsidiary
Guarantee or affecting the rights and remedies of the Lenders hereunder;
provided that, nothing in this sentence shall be construed to increase any
Subsidiary Guarantor’s obligations hereunder beyond its Maximum Liability.

Section 7.12 Contribution. In the event any Subsidiary Guarantor (a “Paying
Subsidiary Guarantor”) shall make any payment or payments under this Subsidiary
Guarantee, each other Subsidiary Guarantor (each a “Non-Paying Subsidiary
Guarantor”) shall contribute to such Paying Subsidiary Guarantor an amount equal
to such Non-Paying Subsidiary Guarantor’s “Applicable Percentage” of such
payment or payments made by such Paying Subsidiary Guarantor. For purposes of
this Article VII, each Non-Paying Subsidiary Guarantor’s “Applicable Percentage”
with respect to any such payment by a Paying Subsidiary Guarantor shall be
determined as of the date on which such payment was made by reference to the
ratio of (i) such Non-Paying Subsidiary Guarantor’s Maximum Liability as of such
date (without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Subsidiary Guarantor’s Maximum
Liability has not been determined, the aggregate amount of all monies received
by such Non-Paying Subsidiary Guarantor from the Borrower after the date hereof
(whether by loan, capital infusion or by other means) to (ii) the aggregate
Maximum Liability of all Subsidiary Guarantors hereunder (including such Paying
Subsidiary Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Subsidiary Guarantor,
the aggregate amount of all monies received by such Subsidiary Guarantors from
the Borrower after the date hereof (whether by loan, capital infusion or by
other means). Nothing in this provision shall affect any Subsidiary Guarantor’s
several liability for the entire amount of the Guaranteed Obligations (up to
such Subsidiary Guarantor’s Maximum Liability). Each of the Subsidiary
Guarantors covenant and agree that its right to receive any contribution under
this Subsidiary Guarantee from a Non-Paying Subsidiary Guarantor shall be
subordinate and junior in right of payment to the payment in full in cash of the
Guaranteed Obligations. This provision is for the benefit of both the
Administrative Agent, the Lenders and the Subsidiary Guarantors and may be
enforced by any one, or more, or all of them in accordance with the terms
hereof.

Section 7.13 Liability Cumulative. The liability of each Obligor as a Subsidiary
Guarantor under this Article VII is in addition to and shall be cumulative with
all liabilities of each Obligor to the Administrative Agent and the Lenders
under this Agreement and the other Loan Documents to which such Obligor is a
party or in respect of any obligations or liabilities of the other Obligors,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.

Section 7.14 Release. A Subsidiary Guarantor will be released from its
obligations under its Subsidiary Guarantee and the other Loan Documents to which
it is a party if all the Obligations are indefeasibly paid in full. Upon the
sale or disposition of a Subsidiary Guarantor (by merger, consolidation, the
sale of its Capital Stock or the sale of all or substantially all of its assets
(other than by lease)) and whether or not the Subsidiary Guarantor is the
surviving corporation in such transaction, to a Person which is not the Borrower
or a Restricted Subsidiary, such Subsidiary Guarantor will be automatically and
unconditionally released from all its obligations under this Agreement and its
Subsidiary Guarantee, such Subsidiary Guarantee will terminate if (x) the sale
or other disposition is in compliance with this Agreement, including
Section 6.04 (it being understood that only such portion of the Net Available
Cash as is required to be applied on or before the date of such release in
accordance with the terms of this Agreement needs to be applied in accordance
therewith at such time), Section 6.07 and Section 6.11 and (y) all the
obligations of such Subsidiary Guarantor under all Debt Facilities and related
documentation and any other agreements relating to any other Indebtedness of the
Borrower or its Restricted Subsidiaries terminate upon consummation of such
transaction. Each Subsidiary Guarantor

 

Page 63



--------------------------------------------------------------------------------

will be released from its obligations under this Agreement and its Subsidiary
Guarantee to which it is a party if the Borrower designated such Subsidiary
Guarantor as an Unrestricted Subsidiary and such designation complies with the
other applicable provisions of this Agreement. Without the consent or other
agreement of any Lender, the Administrative Agent is authorized to release a
Subsidiary Guarantor, and shall release such Subsidiary Guarantor, upon the
delivery of an Officers’ Certificate certifying in writing to the Administrative
Agent that the conditions for such release described in Section 6.07 or this
Section 7.14 have been satisfied. To the extent the Administrative Agent is
required to execute any release documents in accordance with the immediately
preceding sentence, the Administrative Agent shall do so promptly upon requests
of the Borrower without the consent or further agreement of any Lender.

ARTICLE VIII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower defaults in any payment of interest on any Loan when the same
becomes due and payable, and such default continues for a period of 30 days;

(b) the Borrower defaults in the payment of the principal of any Loan when the
same becomes due and payable at its Stated Maturity, upon required repurchase,
upon declaration or otherwise;

(c) any representation, warranty or certification made or deemed made by or on
behalf of any Obligor in or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof or waiver hereunder
or thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect when made or deemed made;

(d) the Borrower or any Subsidiary Guarantor fails to comply with Section 6.11
or Section 6.14;

(e) the Borrower or any Restricted Subsidiary fails to comply with Sections
5.01, 6.01, 6.02, 6.03, 6.04, 6.05, 6.06, 6.07, 6.08, 6.09 or 6.13 (in each case
other than a failure to repay the Loans when required pursuant to Section 6.04
or 6.06, which failure shall constitute an Event of Default under clause (b))
and such failure continues for 30 days after the Borrower receives written
notice thereof from the Administrative Agent (which notice will be given at the
request of any Lender);

(f) the Borrower or any Subsidiary Guarantor defaults in the performance of or a
breach by the Borrower of any other covenant or agreement in this Agreement or
any other Loan Document (other than those referred to in clauses (a), (b), (c),
(d) or (e) above), and such default continues for a period of 60 days after the
Borrower receives written notice thereof from the Administrative Agent (which
notice will be given at the request of any Lender);

(g) the failure by any Subsidiary Guarantor that is a Significant Subsidiary (if
any) to comply with its obligations under its Subsidiary Guarantee, after any
applicable grace period;

(h) Indebtedness of the Borrower or any Significant Subsidiary is not paid
within any applicable grace period after final maturity or is accelerated by the
holders thereof if the total amount of such unpaid or accelerated Indebtedness
exceeds $25,000,000 or its foreign currency equivalent at the time;

 

Page 64



--------------------------------------------------------------------------------

(i) the Borrower or a Significant Subsidiary pursuant to or within the meaning
of any Bankruptcy Law:

(i) commences a voluntary case;

(ii) consents to the entry of an order for relief against it in an involuntary
case;

(iii) consents to the appointment of a Custodian of it or for any substantial
part of its property; or

(iv) makes a general assignment for the benefit of its creditors; or

(v) takes any comparable action under any foreign laws relating to insolvency;

(j) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(i) is for relief against the Borrower or any Significant Subsidiary in an
involuntary case;

(ii) appoints a Custodian of the Borrower or any Significant Subsidiary or for
any substantial part of its property; or

(iii) orders the winding up or liquidation of the Borrower or any Significant
Subsidiary; or

(iv) any similar relief is granted under any foreign laws and the order, decree
or relief remains unstayed and in effect for 60 days;

(k) any judgment or decree for the payment of money in excess of $25,000,000 or
its foreign currency equivalent at the time in the aggregate for all such final
judgments or orders against the Borrower or a Significant Subsidiary if (i) an
enforcement proceeding thereon is commenced and not discharged within ten days
or (ii) such judgment or decree remains outstanding for a period of 60 days
following such judgment or decree and is not discharged, waived, stayed or
bonded; and

(l) the failure of any Subsidiary Guarantee entered into by Subsidiary Guarantor
(if any) that is a Significant Subsidiary to be in full force and effect (except
as contemplated by the terms thereof) or the denial or disaffirmation by any
such Subsidiary Guarantor of its obligations under any Subsidiary Guarantee if
such Default continues for 30 days;

then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all other fees
and other obligations of the Borrower accrued hereunder, shall become due and
payable immediately, without

 

Page 65



--------------------------------------------------------------------------------

presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (i) or (j) of this Article, the principal of the
Loans then outstanding, together with accrued interest thereon and all other
fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower. Upon
such a declaration, such principal and interest will be due and payable
immediately. In the event of a declaration of acceleration because an Event of
Default set forth in clause (h) above has occurred and is continuing, such
declaration of acceleration shall be automatically rescinded and annulled if the
event triggering such Event of Default pursuant to clause (h) shall be remedied
or cured by the Borrower and/or the relevant Significant Subsidiaries or waived
by the holders of the relevant Indebtedness within 60 days after the declaration
of acceleration with respect thereto. In addition, if any Event of Default shall
exist, the Administrative Agent may exercise any and all rights and remedies
afforded by applicable law, by any of the Loan Documents, by equity, or
otherwise.

ARTICLE IX

THE ADMINISTRATIVE AGENT

Section 9.01 Appointment. Each of the Lenders hereby irrevocably appoints the
Administrative Agent as its agent (and hereby continues the agency created under
the Existing Term Loan Agreement) and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

Section 9.02 Rights as a Lender. The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent hereunder.

Section 9.03 Limitation of Duties and Immunities. The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein.
Without limiting the generality of the foregoing (a) the Administrative Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Administrative Agent is required to
exercise in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 10.02), and (c) except as expressly set forth herein, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein, (iv) the validity, enforceability,
effectiveness or

 

Page 66



--------------------------------------------------------------------------------

genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

Section 9.04 Event of Default; Direction of the Required Lenders. The
Administrative Agent shall take such action (subject to Section 10.02(b) hereof
and subject to the right of the Administrative Agent to receive further
assurances to its satisfaction from the Lenders of their indemnification
obligations under Section 10.03(c) hereof against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take
such action) with respect to the notice of a Default or Event of Default
referred to in the preceding section as shall be directed by the Required
Lenders; provided, that, unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such notice of Default or Event of Default as it shall deem advisable in the
best interest of the Lenders except to the extent that this Agreement expressly
requires that such action be taken, or not be taken, only with the consent or
upon the authorization of the Required Lenders or all of the Lenders.

Section 9.05 Reliance on Third Parties. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Section 9.06 Sub-Agents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

Section 9.07 Successor Agent. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders and the Borrower. Upon any
such resignation, the Required Lenders shall have the right, in consultation
with the Borrower, to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 10.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

Page 67



--------------------------------------------------------------------------------

Section 9.08 Independent Credit Decisions. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.

ARTICLE X

MISCELLANEOUS

Section 10.01 Notices.

(a) Notice Address. Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:

(i) if to any Obligor, to it at Smithfield Foods, Inc. at 200 Commerce Street,
Smithfield, VA 23430, Attention: Carey J. Dubois (Telecopy No. 757-365-3025) and
Carey Dubois (Telecopy No. 757-365-3073);

(ii) if to the Administrative Agent or Rabobank individually, to it at Rabobank
Nederland, 13355 Noel Road, Suite 1000, Dallas, TX 75240-6645, United States of
America, Attention James V. Kenwood; Telecopy (972) 419-6315; Telephone:
(972) 419-5282; and

(iii) if to any other Lender (other than Rabobank) to it at its address (or
telecopy number) set forth in its Administrative Questionnaire.

(b) Electronic Notification. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided, that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, that approval of such procedures may be
limited to particular notices or communications;

(c) Change of Notice Address. Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

(d) Electronic Transmission System. The Obligors and the Lenders agree that the
Administrative Agent may make the Communications available to the Lenders and
the Obligors by posting the Communications on Intralinks or a substantially
similar electronic transmission system (the “Platform”). THE PLATFORM IS
PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT RELATED PARTIES DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, ANY WARRANTY OF

 

Page 68



--------------------------------------------------------------------------------

MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES HAVE ANY
LIABILITY TO THE BORROWER, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES
OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF THE BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF THE ADMINISTRATIVE
AGENT OR ANY OF ITS RELATED PARTIES IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT
BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH
PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(e) Communications Through the Platform. Each Lender agrees that notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes hereof. Each Lender agrees (i) to provide to the
Administrative Agent in writing (including by electronic communication),
promptly after the date of this Agreement, an e-mail address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address.

Section 10.02 Waivers; Amendments.

(a) Waivers. No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Obligor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 10.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.

(b) Amendment to Loan Documents. Neither any Loan Document nor any provision
thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Obligors and the Required Lenders (and
if applicable, the other parties thereto); provided, that no such agreement
shall:

(i) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby,

(ii) postpone the scheduled date of payment of the principal amount of any Loan
or any interest thereon, or any fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, without the written consent of each Lender
affected thereby,

(iii) change Section 2.12 in a manner that would alter the pro rata treatment of
Lenders required thereby, without the written consent of each Lender,

(iv) change any of the provisions of this Section 10.02 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender, or

 

Page 69



--------------------------------------------------------------------------------

(v) release any Subsidiary Guarantor from any Subsidiary Guarantee without the
written consent of each Lender except as specifically permitted hereby;

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent.

Section 10.03 Expenses; Indemnity: Damage Waiver.

(a) Expenses. The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the administration of this Agreement and the other
Loan Documents or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated) and (ii) all out-of-pocket expenses incurred by
the Administrative Agent or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents, including its rights under this
Section 10.03, or in connection with the Loans made, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

(b) Indemnification by Borrower. The Borrower shall indemnify the Administrative
Agent and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement or the other Loan Documents or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or the
use of the proceeds therefrom, (iii) any actual or alleged presence or release
of Hazardous Materials on or from any property owned or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided, that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses resulted from the gross negligence or willful
misconduct of such Indemnitee.

(c) Indemnification by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent under paragraph (a)
or (b) of this Section 10.03, each Lender severally agrees to pay to the
Administrative Agent such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided, that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such.

(d) No Consequential Damages, etc. To the extent permitted by applicable law, no
Obligor shall assert, and hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan or the use of the proceeds
thereof.

 

Page 70



--------------------------------------------------------------------------------

(e) Payment Due Dates. All amounts due under this Section 10.03 shall be payable
promptly after written demand therefor.

Section 10.04 Successors and Assigns.

(a) Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) no Obligor may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by an Obligor without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 10.04. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignment by Lenders.

(i) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more assignees (each, an “Assignee”) all or a portion of
its rights and obligations under this Agreement and the Loans at the time owing
to it) with the prior written consent of:

(A) the Borrower (such consent not to be unreasonably withheld); provided, that
no consent of the Borrower shall be required for an assignment to a Lender, an
affiliate of a Lender, an Approved Fund (as defined below) or, if an Event of
Default under clause (a), (b), (h) or (i) of Article VIII has occurred and is
continuing, any other Person; and

(B) the Administrative Agent (such consent not to be unreasonably withheld).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Loans, the amount of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000, unless each of the Borrower and the
Administrative Agent otherwise consent; provided, that no such consent of the
Borrower shall be required if an Event of Default under clause (a), (b), (h) or
(i) of Article VIII has occurred and is continuing, if any;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

Page 71



--------------------------------------------------------------------------------

(D) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

For the purposes of this Section 10.04, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 2.09,
Section 2.10, Section 2.11, and Section 10.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 10.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section 10.04.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and principal amount of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed Administrative
Questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this
Section 10.04 and any written consent to such assignment required by
paragraph (b) of this Section 10.04, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(c) Participations. (i) Any Lender may, without the consent of the Borrower or
the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of the Loans owing
to it); provided, that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Obligors, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided, that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any

 

Page 72



--------------------------------------------------------------------------------

amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to the first proviso to Section 10.02(b) and
(2) directly affects such Participant. Subject to paragraph (c)(ii) of this
Section 10.04, the Borrower agrees that each Participant shall be entitled to
the benefits of Section 2.09, Section 2.10 and Section 2.11 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section 10.04. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender; provided, such Participant shall be subject to Section 2.12(e) as
though it were a Lender. Notwithstanding anything in this paragraph to the
contrary, any bank or other lending institution that is a member of the Farm
Credit System that (A) has purchased a participation or sub-participation in the
minimum amount of $10,000,000 on or after the Effective Date, (B) is, by written
notice to the Borrower and the Administrative Agent (“Voting Participant
Notification”), designated by the selling Lender as being entitled to be
accorded the rights of a Voting Participant hereunder (any bank or other lending
institution that is a member of the Farm Credit System so designated being
called a “Voting Participant”) and (C) receives the prior written consent of the
Borrower and the Administrative Agent to become a Voting Participant, shall be
entitled to vote (and the voting rights of the selling Lender shall be
correspondingly reduced), on a dollar for dollar basis, as if such participant
or sub-participant were a Lender, on any matter requiring or allowing a Lender
to provide or withhold its consent, or to otherwise vote on any proposed action.
To be effective, each Voting Participant Notification shall, with respect to any
Voting Participant, (1) state the full name, as well as all contact information
required of an Assignee in any Administrative Questionnaire and (2) state the
dollar amount of the participation or sub-participation purchased. The Borrower
and the Administrative Agent shall be entitled to conclusively rely on
information contained in notices delivered pursuant to this paragraph.

(d) A Participant shall not be entitled to receive any greater payment under
Section 2.09 or Section 2.11 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. Any Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of Section 2.11 unless such
Participant complies with Section 2.11(e) as though it were a Lender.

(e) Pledges by Lenders. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or the Farm Credit Funding Corp. or to any
other entity organized under the Farm Credit Act, as amended, and this
Section 10.04 shall not apply to any such pledge or assignment of a security
interest; provided, that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or Assignee for such Lender as a party hereto.

(f) No Assignments to Borrower and Affiliates. Anything in this Section 10.04 to
the contrary notwithstanding, no Lender may assign or participate any interest
in any Loan held by it hereunder to the Borrower or any Affiliates or
Subsidiaries of the Borrower without the prior consent of each Lender.

Section 10.05 Survival. All covenants, agreements, representations and
warranties made by any Obligor herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement and the
other Loan Documents shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the making of any Loans, regardless of any investigation made by any such
other party or on its behalf and notwithstanding that the Administrative Agent
or any Lender may have had notice or knowledge of any Default or Event of
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee

 

Page 73



--------------------------------------------------------------------------------

or any other amount payable under this Agreement is outstanding and unpaid. The
provisions of Section 2.09, Section 2.10, Section 2.11 and Section 10.03 and
Article IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the Loans
or the termination of this Agreement or any provision hereof.

Section 10.06 Counterparts; Integration; Effectiveness; Amendment and
Restatement. This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Subject to Section 4.01, this Agreement shall become effective when it
shall have been executed by the Administrative Agent and when the Administrative
Agent shall have received counterparts hereof which, when taken together, bear
the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement. This Agreement amends and restates in
its entirety the Existing Term Loan Agreement. The execution of this Agreement
and the other Loan Documents executed in connection herewith does not extinguish
the Obligations outstanding in connection with the Existing Term Loan Agreement
nor does it constitute a novation with respect to such Obligations. For all
matters arising prior to the Effective Date (including, the accrual and payment
of interest and fees, and matters relating to indemnification and compliance
with financial covenants), the terms of the Existing Term Loan Agreement (as
unmodified by this Agreement) shall control and are hereby ratified and
confirmed. Borrower represents and warrants that as of the Effective Date there
are no claims or offsets against or rights of recoupment with respect to or
defenses or counterclaims to its obligations under the Existing Term Loan
Agreement. Without limiting the generality of the foregoing, Borrower, the
Administrative Agent and the Lenders agree that the term “Credit Agreement” as
used in each Loan Document means the Existing Term Loan Agreement as amended and
restated in its entirety by this Agreement.

Section 10.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Obligor against
any of and all the obligations of the applicable Obligor now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this
Section 10.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

Section 10.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) Governing Law. This Agreement and the other Loan Documents shall be
construed in accordance with, and this Agreement, the other Loan Documents and
all matters arising out of or relating in any way whatsoever to the Loan
Documents (whether in contract, tort or otherwise) shall

 

Page 74



--------------------------------------------------------------------------------

be governed by, the law of the State of New York, other than those conflict of
law provisions that would defer to the substantive laws of another jurisdiction.
This governing law election has been made by the parties in reliance (at least
in part) on Section 5–1401 of the General Obligations Law of the State of New
York, as amended (as and to the extent applicable), and other applicable law.

(b) Submission to Jurisdiction. EACH OBLIGOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Obligor the or its properties in the courts of any jurisdiction.

(c) Waiver of Forum Matters. Each Obligor hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section 10.09.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 10.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

Section 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.10.

Section 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 10.12 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be

 

Page 75



--------------------------------------------------------------------------------

disclosed (a) to its and its Affiliates’ directors, officers, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement
or the other Loan Documents, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
other Loan Documents or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 10.12, (i) to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or the other Loan Documents or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Obligor, (g) with the consent of the Borrower or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section 10.12 or (ii) becomes available to the Administrative
Agent or any Lender on a nonconfidential basis from a source other than an
Obligor. For the purposes of this Section 10.12, “Information” means all
information received from any Obligor relating to any Obligor’s business, other
than any such information that is available to the Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by the Borrower; provided,
that, in the case of information received from an Obligor after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section 10.12 shall be considered to have complied with its obligation
to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Section 10.13 Acknowledgments. Each Obligor acknowledges that:

(a) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or fiduciary duty to any Obligor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Administrative Agent and the Lenders on the one hand,
and each Obligor, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

(b) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among any
party or parties hereto.

Section 10.14 Construction. The Obligors, the Administrative Agent and each
Lender acknowledges that each of them has had the benefit of legal counsel of
its own choice and has been afforded an opportunity to review the Loan Documents
with its legal counsel and that the Loan Documents shall be construed as if
jointly drafted by the parties thereto.

Section 10.15 Independence of Covenants. All covenants under the Loan Documents
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or be otherwise within the limitations of, another covenant
shall not avoid the occurrence of a Default or Event of Default if such action
is taken or such condition exists.

Section 10.16 USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Obligors that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each Obligor, which information
includes the name and address of each Obligor and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify each
Obligor in accordance with the Act. The Borrower

 

Page 76



--------------------------------------------------------------------------------

shall, and shall cause each of its Subsidiaries to, provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by each Lender and the Administrative Agent to maintain
compliance with the Act.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER: SMITHFIELD FOODS, INC. By:  

/s/ Timothy Dykstra

  Timothy Dykstra, Vice President and Corporate Treasurer ADMINISTRATIVE AGENT
AND LENDERS: COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”,

NEW YORK BRANCH, as Administrative Agent and sole Lender

By:  

/s/ James V. Kenwood

  James V. Kenwood, Managing Director By:  

/s/ Jeff Geisbauer

Name:   Jeff Geisbauer Title:   Executive Director

 

Page 77



--------------------------------------------------------------------------------

INDEX TO EXHIBITS

 

Exhibit

       

Description of Exhibit

     A    –    Form of Assignment and Assumption    B    –    Form of Compliance
Certificate    C    –    Form of Interest Election Request    D       Form of
Joinder Agreement   

INDEX TO SCHEDULES

Schedule

      

Description of Schedule

     Schedule 3.06    –   Disclosed Matters    Schedule 3.13    –   Material
Agreements and Liens    Schedule 3.14    –   Subsidiaries and Investments   



--------------------------------------------------------------------------------

SCHEDULE 3.06

TO

SMITHFIELD FOODS, INC.

TERM LOAN AGREEMENT

DISCLOSED MATTERS

Part A

Litigation Disclosures

Missouri Nuisance Litigation

Premium Standard Farms, Inc. (PSF), the Company and certain of the Borrower’s
other subsidiaries are parties to litigation in Missouri involving a number of
claims alleging that hog farms owned or under contract with the defendants
interfered with the plaintiffs’ use and enjoyment of their properties. This item
was previously disclosed in Note 16 of the Company’s Consolidated Financial
Statements in the Borrower’s Annual Report on Form 10-K for the fiscal year
ended, April 29, 2012.

During fiscal 2012 and continuing in fiscal 2013, the Borrower engaged in global
settlement negotiations with counsel representing nearly all of the plaintiffs
in the nuisance litigation and numerous carriers of commercial general liability
and pollution liability policies. The parties to the litigation have reached an
agreement and consummated a global settlement that resolves the vast majority of
the nuisance litigation. Pursuant to the agreement, all pending cases previously
disclosed, with the exception of the case entitled Garold McDaniel, et al. v.
PSF, et al., in the Circuit Court of Daviess County, Missouri, will be dismissed
with prejudice. In addition, the Borrower has agreements with the insurance
carriers under which it receives payments that it contributes to pay a portion
of the settlement, most of which were contingent on the consummation of the
global settlement.

Although the Borrower recognizes the uncertainties of litigation, based on the
Borrower’s historical experience and the Borrower’s understanding of the facts
and circumstances underlying the McDaniel case, it believes that the McDaniel
case will not have a material adverse effect on the Borrower’s results of
operations or financial condition.

Part B

Environmental Disclosures

Like other participants in the industry, the Borrower is subject to various laws
and regulations administered by federal, state and other government entities,
including the United States Environmental Protection Agency (EPA) and
corresponding state agencies, as well as similar agencies in foreign
countries. The Borrower believes that it currently is in compliance with these
laws and regulations in all material respects and that continued compliance with
these laws and regulations will not have a material adverse effect on the
Borrower’s financial position or results of operations.

Water

In March 2011, the U.S. Court of Appeals for the Fifth Circuit overturned EPA’s
November 2008 rule requiring that confined animal feeding
operations (CAFOs) that “discharge or propose to discharge” apply for permit
coverage under the Clean Water Act’s National Pollutant Discharge Elimination
System

 

Page 1



--------------------------------------------------------------------------------

(NPDES). The Fifth Circuit’s decision (which held that only discharging CAFOs
have a duty to apply for NPDES permit coverage) has clarified the extent of the
Borrower’s obligations under the NPDES permit program. EPA has not yet proposed
or finalized a rule in response to the Fifth Circuit’s decision, and it is not
clear whether any such action may attempt to impose additional obligations on
the Borrower’s hog production operations.

In a related matter, in October 2011, EPA proposed a rule pursuant to the Clean
Water Act and a settlement agreement with certain activist groups that would
require CAFOs to provide data on their operations to the agency.

Air

During calendar year 2002, the National Academy of Sciences (the Academy)
undertook a study at EPA’s request to assist EPA in considering possible future
regulation of air emissions from animal feeding operations. The Academy’s study
identified a need for more research and better information, but also recommended
implementing without delay technically and economically feasible management
practices to decrease emissions. Further, the Borrower’s hog production
subsidiaries have accepted EPA’s offer to enter into an administrative consent
agreement and order with owners and operators of hog farms and other animal
production operations. Under the terms of the consent agreement and order,
participating owners and operators agreed to pay a penalty, contribute towards
the cost of an air emissions monitoring study and make their farms available for
monitoring. In return, participating farms have been given immunity from federal
civil enforcement actions alleging violations of air emissions requirements
under certain federal statutes, including the Clean Air Act. Pursuant to the
Borrower’s consent agreement and order, the Borrower paid a $100,000 penalty to
EPA. Premium Standard Farm, Inc.’s (PSF) Texas farms and company-owned farms in
North Carolina also agreed to participate in this program. The National Pork
Board, of which the Borrower is a member and financial contributor, paid the
costs of the air emissions monitoring study on behalf of all hog producers,
including us, out of funds collected from its members in previous years. The
cost of the study for all hog producers was approximately $6.0 million.
Monitoring under the study began in the spring 2007 and ended in the winter
2010. EPA made the data available to the public in January 2011 and also issued
a Call for Information seeking additional emissions data to ensure it considers
the broadest range of available scientific data as it develops improved
methodologies for estimating emissions. EPA will review the data to develop
emissions estimating methodologies where site-specific information is
unavailable. Although EPA announced in 2010 that it anticipated making the draft
emission estimation methodologies available for public comment by animal type,
beginning with the methodology for broilers in early 2011, to date it has not
done so. The agency anticipates finalizing the methodologies in June 2012
(fiscal 2013). New regulations governing air emissions from animal agriculture
operations are likely to emerge from the monitoring program undertaken pursuant
to the consent agreement and order. There can be no assurance that any new
regulations that may be proposed to address air emissions from animal feeding
operations will not have a material adverse effect on the Borrower’s financial
position or results of operations.

Greenhouse Gases (GHGs) and Climate Change

In calendar year 2009, EPA finalized its Mandatory Reporting of Greenhouse Gases
(GHGs) rule, which requires owners or operators of certain facilities (including
facilities that contain a manure management system) that emit at least 25,000
metric tons or more of GHGs per year to report their emissions. Although EPA has
not been implementing the rule as it applies to manure management systems due to
a congressional restriction prohibiting the expenditure of funds for this
purpose, there is no assurance that this prohibition will not be lifted in the
future. Should that occur, the rule would impose additional costs on the
Borrower’s hog production operations; however, it is not expected that such
costs would have a material adverse effect on the Borrower’s hog production
operations.

 

Page 2



--------------------------------------------------------------------------------

The EPA finalized regulations in calendar year 2010 under the Clean Air Act,
which may trigger new source review and permitting requirements for certain
sources of GHG emissions. These rulemakings are all subject to judicial appeals.
There may also be changes in applicable state law pertaining to the regulation
of GHGs. Several states have taken steps to require the reduction of GHGs by
certain companies and public utilities, primarily through the planned
development of GHG inventories and/or regional GHG cap and trade programs and
targeted enforcement.

As in virtually every industry, GHG emissions occur at several points across the
Borrower’s operations, including production, transportation and processing.
Compliance with future legislation, if any, and compliance with currently
evolving regulation of GHGs by EPA and the states may result in increased
compliance costs, capital expenditures, and operating costs. In the event that
any future compliance requirements at any of the Borrower’s facilities require
more than the sustainability measures that the Borrower is currently undertaking
to monitor emissions and improve the Borrower’s energy efficiency, the Borrower
may experience significant increases in the Borrower’s costs of operation. Such
costs may include the cost to purchase offsets or allowances and costs to reduce
GHG emissions if such reductions are required. These regulatory changes may also
lead to higher cost of goods and services which may be passed on to the Borrower
by suppliers.

As an agriculture-based company, changes to the climate and weather patterns
could also affect key inputs to the Borrower’s business as the result of shifts
in temperatures, water availability, precipitation, and other factors. Both the
cost and availability of corn and other feed crops, for example, could be
affected. The regulation or taxation of carbon emissions could also affect the
prices of commodities, energy, and other inputs to the Borrower’s business. The
Borrower believes there could also be opportunities for it as a result of
heightened interest in alternative energy sources, including those derived from
manure, and participation in carbon markets. However, it is not possible at this
time to predict the complete structure or outcome of any future legislative
efforts to address GHG emissions and climate change, whether EPA’s regulatory
efforts will survive court challenge, or the eventual cost to the Borrower of
compliance. There can be no assurance that GHG regulation will not have a
material adverse effect on the Borrower’s financial position or results of
operations.

Regulatory and Other Proceedings

From time to time the Borrower receives notices from regulatory authorities and
others asserting that it is not in compliance with certain environmental laws
and regulations. In some instances, litigation ensues.

In March 2006 (fiscal 2006), the Borrower entered into a consent decree that
settled two citizen lawsuits alleging among other things violations of certain
environmental laws. The consent decree provides, among other things, that the
Borrower’s subsidiary, Murphy-Brown LLC, will undertake a series of measures
designed to enhance the performance of the swine waste management systems on
approximately 244 company-owned farms in North Carolina and thereby reduce the
potential for surface water or ground water contamination from these farms.
Murphy-Brown has successfully completed a number of the measures called for in
the consent decree and expects to fulfill its remaining consent decree
obligations over the next year, at which time it will move for termination of
the decree.

Prior to the Borrower’s acquisition of PSF, it had entered into a consent
judgment with the State of Missouri and a consent decree with the federal
government and a citizens group. The judgment and decree generally required that
PSF pay penalties to settle past alleged regulatory violations, utilize new
technologies to reduce nitrogen in the material that it applies to farm fields
and research, and develop and implement “Next Generation Technology” for
environmental controls at certain of its Missouri farm operations. PSF has
successfully completed measures called for in the state judgment, in part, by

 

Page 3



--------------------------------------------------------------------------------

installing “Next Generation Technology” and expects to move for termination of
the judgment within calendar year 2012. PSF has also completed a number of the
measures called for in the federal consent decree and expects to fulfill its
remaining consent decree obligations over the next year, at which time it will
move for termination of the decree.

Environmental Stewardship

In July 2000, in furtherance of the Borrower’s continued commitment to
responsible environmental stewardship, the Borrower and its North Carolina-based
hog production subsidiaries voluntarily entered into an agreement with the
Attorney General of North Carolina (the Agreement) designed to enhance water
quality in the State of North Carolina through a series of initiatives to be
undertaken by the Borrower and its subsidiaries while protecting access to swine
operations in North Carolina. One of the features of the Agreement reflects the
Borrower’s commitment to preserving and enhancing the environment of eastern
North Carolina by providing a total of $50.0 million to assist in the
preservation of wetlands and other natural areas in eastern North Carolina and
to promote similar environmental enhancement activities. To fulfill the
Borrower’s commitment, the Borrower made annual contributions of $2.0 million
beginning in fiscal 2001 through fiscal 2010. Due to the losses the Borrower was
experiencing in its Hog Production segment in fiscal 2010, the Borrower entered
into an agreement with the Attorney General of North Carolina to defer the
Borrower’s annual payments in fiscal 2011 and fiscal 2012. This agreement does
not reduce the Borrower’s $50.0 million commitment, and the Borrower expects to
re-start its annual $2.0 million payment in fiscal 2013.

 

Page 4



--------------------------------------------------------------------------------

SCHEDULE 3.13

TO

SMITHFIELD FOODS, INC.

TERM LOAN AGREEMENT

MATERIAL AGREEMENTS AND LIENS

Part A:

Set forth in this Part A is a complete and correct list, as of July 29, 2012, of
each credit agreement, loan agreement, indenture, note purchase agreement,
guarantee, letter of credit or other arrangement providing for or otherwise
relating to any Indebtedness or any extension of credit (or commitment for any
extension of credit) to, or guarantee by, the Borrower or any of its
Subsidiaries (including the Senior Secured Note Documents) the aggregate
principal or face amount of which equals or exceeds (or may equal or exceeds)
$20,000,000, together with a description of the aggregate principal or face
amount outstanding or that may become outstanding under each such arrangement.

SMITHFIELD FOODS, INC.

1. $350,000,000 of 7.75% Senior Notes Due 2013. The Borrower has issued notes
under an indenture dated as of May 21, 2003, between the Borrower and SunTrust,
pursuant to which the Borrower issued debt in the aggregate principal amount of
$350,000,000 evidenced by Senior Notes, bearing an interest rate at 7.75%.
Interest on the Senior Notes is payable in semi-annual installments through
May 15, 2013. The Senior Notes are unsecured and are not guaranteed by any
Subsidiaries of the Borrower. The aggregate principal amount outstanding under
the Senior Notes as of July 29, 2012 was $159,997,000.

2. $625,000,000 of 10% Senior Secured Notes Due 2014. The Borrower has issued
notes under an indenture dated as of July 2, 2009, between the Borrower and US
Bank National Association (“US Bank”), pursuant to which the Borrower issued
debt in the aggregate principal amount of $625,000,000 evidenced by Senior
Notes, bearing an interest rate at 10%. In August 2009, the Borrower issued an
additional $225 million aggregate principal amount of 2014 Senior Secured Notes
at a price equal to 104% of their face value, plus accrued interest from July 2,
2009 to August 14, 2009. The Senior Notes are secured and are guaranteed by
Subsidiaries of the Borrower. The aggregate principal amount outstanding under
the Senior Notes as of July 29, 2012 was $589,352,000.

3. $500,000,000 of 7.75% Senior Notes Due 2017. The Borrower has issued notes
under an indenture dated as of June 1, 2007, between the Borrower and US Bank
National Association (“US Bank”), pursuant to which the Borrower issued debt in
the aggregate principal amount of $500,000,000 evidenced by Senior Notes,
bearing an interest rate at 7.75%. Interest on the Senior Notes is payable in
semi-annual installments through July 1, 2017. The Senior Notes are unsecured
and are not guaranteed by any Subsidiaries of the Borrower. The aggregate
principal amount outstanding under the Senior Notes as of July 29, 2012 was
$500,000,000.

4. $400,000,000 of 4.0% Convertible Notes Due 2013. The Borrower has issued
convertible notes under a Second Supplemental Indenture dated as of July 8,
2008, between the Borrower and US Bank National Association (“US Bank”),
pursuant to which the Borrower issued debt in the aggregate principal amount of
$400,000,000 evidenced by Convertible Senior Notes, bearing an interest

 

Page 1



--------------------------------------------------------------------------------

rate at 4.0%. Interest on the Convertible Senior Notes is payable in semi-annual
installments through June 1, 2013. The Convertible Senior Notes are unsecured
and are not guaranteed by any Subsidiaries of the Borrower. The aggregate
principal amount outstanding under the Convertible Senior Notes as of July 29,
2012 was $400,000,000.

5. $1,000,000,000 of 6.625% Senior Notes Due 2022. The Borrower has issued notes
under an indenture dated as of August 1, 2012, between the Borrower and US Bank
National Association (“US Bank”), pursuant to which the Borrower issued debt in
the aggregate principal amount of $1,000,000,000 evidenced by Senior Notes,
bearing an interest rate at 6.625%. Interest on the Senior Notes is payable in
semi-annual installments through August 15, 2022. The Senior Notes are unsecured
and are not guaranteed by any Subsidiaries of the Borrower.

6. $925,000,000 Credit Agreement Due 2016. The Borrower has entered into a
Second Amended and Restated Credit Agreement dated June 9, 2011 as amended,
between the Borrower, Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
“Rabobank Nederland”, New York Branch, as administrative agent, and the other
lenders party thereto for $925,000,000.

7. $200,000,000 Credit Agreement Due 2018. The Borrower has entered into an
Amended and Restated Term Loan Agreement dated on or about August 31, 2012 as
amended, between the Borrower, Coöperatieve Centrale Raiffeisen-Boerenleenbank
B.A., “Rabobank Nederland”, New York Branch, as administrative agent, and the
other lenders party thereto for $200,000,000.

8. Guarantee of Indebtedness of Agroindustrial del Noroeste, S. de R.L. de C.V.
The Borrower has guaranteed Indebtedness of its Mexican joint venture,
Agroindustrial del Noroesete, S. de R.L. de C.V., pursuant to a Guaranty dated
February 16, 2011, as amended, in the original principal amount of $87,000,000.

9. $90,707,275 Intercompany Notes in favor of Smithfield Insurance Co., Ltd. The
Borrower has indebtedness in the amount of $90,707,275, evidenced by (i) that
certain Amended and Restated Demand Note, dated as of January 30, 2004, in the
original principal amount of $20,000,000, as amended by Amendment No. 1 dated
January 30, 2007 increasing the note to $50,000,000, as further amended by
Amendment No. 2 dated February 15, 2007 increasing the note to $80,000,000, and
(ii) that certain Note, dated as of January 30, 2004, in the original principal
amount of $12,000,000, each by Smithfield Foods, Inc. in favor of Smithfield
Insurance Co., Ltd.

The amounts outstanding on any of the individual unlisted loans of Smithfield
Foods, Inc. do not exceed $20,000,000 and the total amount outstanding as of
July 29, 2012 was $24,111,852.

DOMESTIC SUBSIDIARIES

10. $275,000,000 Credit and Security Agreement Due 2014. The Borrower’s
subsidiary Smithfield Receivables Funding LLC has entered into a Credit and
Security Agreement dated June 9, 2011 with Smithfield Foods, Inc., as servicer,
each of the lenders and co-agents from time to time party thereto and
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch, as administrative agent and as letter of credit issuer, for
$275,000,000.

11. The Borrower’s domestic subsidiaries have entered into multiple other loan
agreements at various interest rates and maturities. The amounts outstanding on
any of the individual unlisted loans of the Borrower’s domestic Subsidiaries do
not exceed $20,000,000.

 

Page 2



--------------------------------------------------------------------------------

INTERNATIONAL SUBSIDIARIES

Prima Sp. Z o.o. (Poland):

12. Prima Sp. Z o. o. (“Prima”) has entered into that certain Credit Agreement,
dated as of May 12, 2005 with ING Lease (Polska) Sp. Z o.o. for a 100,000,000
zloty credit facility, maturing May 12, 2015. Prima also entered into an
amendment with ING Lease on January 26, 2006 which increased the borrowings
under the loan agreement by 50,000,000 zloty, for a total of 150,000,000 zloty.
As of July 29, 2012, the aggregate outstanding principal was 76,850,000 zloty.

Animex and its Subsidiaries (Poland):

13. General. The Borrower’s Subsidiary, Animex Sp. z o.o. and its subsidiaries
Grupa Animex S.A., Animex Grupa Drobiarska S.A., Animex – Krakowskie Zaklady
Pierzarskie Sp. z o.o., Animex-Poludnie Sp. z o.o z siedziba w Debicy, Suwalki
Zaklady Drobiarskie Sp. z o.o, Zaklady Miesne “Agryf” Sp. z o.o, Constar and
Zaklady Miesne “Mazury” w Elku S.A. have entered into various agreements with
local Polish lending institutions to provide financing at various interest
rates. Of these Polish loans, the following are in excess of $20,000,000:

a. Animex Sp. Z o.o. and certain of its Subsidiaries have entered into the
Framework Agreement dated as of September 30, 2005 with ING Bank Slaski S.A.
Under the original conditions of the agreement, Animex was granted a term loan
of PLN 135,000,000 and an overdraft facility of PLN 65,000,000 through maturity
on October 1, 2010. Under the most recent amendment on April 12, 2012, the term
loan has been terminated and the overdraft facility is PLN 75,500,000 maturing
April 30, 2013. As of July 29, 2012, there was PLN 54,944,571 outstanding under
the overdraft facility.

b. Animex Sp. Z o.o. and certain of its Subsidiaries have entered into a Loan
Agreement with Bank Przemyslowo-Handlowy PBK SA on May 23, 2003. This loan
agreement has been amended several times, most recently on April 24, 2012. In
accordance with the last amendment, the aggregate amount of the loans borrowed
by Animex and its Subsidiaries is PLN 119,000,000 with a maturity date of
January 31, 2013. As of July 29, 2012, PLN 59,000,948 was outstanding under the
loan agreement.

c. Animex Sp. Z o.o. and certain of its Subsidiaries have entered into an
Overdraft Agreement dated as of September 30, 2005 with BRE Bank S.A. This loan
agreement has been amended several times, most recently on April 13, 2012. As of
July 29, 2012, the capacity of the overdraft facility was PLN 83,500,000 with
outstanding borrowings of PLN 64,072,893.

d. Animex Sp. Z o.o. and certain of its Subsidiaries have entered into a Line of
Credit dated April 9, 2010 with Rabobank Polska S.A. The agreement provides for
a line of credit of PLN 54,000,000 of which PLN 51,087,890 was outstanding as of
July 29, 2012.

The amounts outstanding on any of the individual unlisted loans of Animex and
its subsidiaries do not exceed $20,000,000 and the total amount outstanding as
of July 29, 2012 was PLN 54,000,000.

Romanian Subsidiaries:

14. General. The Borrower’s subsidiaries, Agroalim Distribution S.R.L. and
Agroalim Logistic S.A., have entered into several loan agreements at various
interest rates and maturities. The amounts outstanding on any of the individual
unlisted loans does not exceed $20,000,000 and the total amount outstanding as
of July 29, 2012 on all of the unlisted loans of Agroalim Distribution S.R.L and
Agroalim Logistic S.A. was equivalent to $4,601,754.

 

Page 3



--------------------------------------------------------------------------------

Part B:

Set forth in this Part B is a complete and correct list, as of July 29, 2012,
unless otherwise indicated below, of each Lien securing Indebtedness of any
Person covering any property of the Borrower or any of its Subsidiaries,
together with a description of the aggregate Indebtedness secured (or that may
be secured) by each such Lien and the property covered by each such Lien.

SMITHFIELD FOODS, INC.:

1. $925,000,000 Credit Agreement Due 2016. The credit agreement described in
Paragraph 6 of Part A is secured by the inventory of the Borrower and the
Subsidiaries are guarantors thereunder as provided therein.

2. $200,000,000 Credit Agreement Due 2014. The credit agreement described in
Paragraph 7 of Part A is secured by the accounts receivable of the Borrower and
the Subsidiaries are guarantors thereunder as provided therein.

3. $275,000,000 Credit and Security Agreement Due 2014. The credit agreement
described in Paragraph 10 of Part A is secured by the accounts receivable and
related security of certain of the Borrower’s Subsidiaries as provided therein.

4. $90,707,275 Intercompany Notes in favor of Smithfield Insurance Co., Ltd. The
notes described in Paragraph 9 of Part A are secured by that certain Credit Line
of Trust, Assignment of Rents and Leases, Security Agreement and Financing
Statement, dated as of January 30, 2004, by Smithfield Foods, Inc. in favor of
Smithfield Insurance Co., Ltd.

INTERNATIONAL SUBSIDIARIES:

Prima Sp. Zo.o. (Poland):

5. The loan described in Paragraph 12 of Part A is secured by mortgages on real
property located in Poland and pledges of farming equipment.

Animex and its Subsidiaries (Poland):

6. General. Liens may exist on assets of Animex and its Subsidiaries securing
the indebtedness described in Paragraph 13 of Part A. No specific information is
available.

Liens Securing Indebtedness Less Than $20,000,000:

7. Liens on assets of International Subsidiaries exist on the date hereof (and
are deemed included on this schedule although not listed and specifically
described) securing Indebtedness that is excluded from Part A of this Schedule
3.13 because the individual principal amount thereof is less than $20,000,000.

 

Page 4



--------------------------------------------------------------------------------

SCHEDULE 3.14

TO

SMITHFIELD FOODS, INC.

TERM LOAN AGREEMENT

SUBSIDIARIES AND INVESTMENTS

Part A :

Set forth in this Part A is a complete and correct list, as of July 29, 2012, of
all of the Subsidiaries of the Borrower, unless otherwise indicated as an
Investment, together with, for each Subsidiary, (i) the type of entity and
jurisdiction of organization of such Subsidiary, (ii) each Person holding
ownership interest in such Subsidiary, (iii) the nature of the ownership
interest held by each such Person and the percentage ownership interests and
(iv) whether such Subsidiary is a Material Subsidiary. Material Subsidiaries are
denoted by an “M” after their name.

DOMESTIC SUBSIDIARIES

 

Name of Subsidiary

   Percent
Owned     State of
Incorporation

Beef Liquidation Corp.

     100 %    Delaware

Cattle Inventory, LLC

     100 %    Delaware

MF Energy, LLC

     100 %    Delaware

Texas County Land, LLC

     100 %    Delaware

Best Solutions LLC

     57.14 %    Delaware

Farmland Foods, Inc. M

     100 %    Delaware

North Side Investments, Inc.

     100 %    Delaware

John Morrell & Co. (Curly’s Foods: fictitious name in Iowa) M

     100 %    Delaware

Armour-Eckrich Meats LLCM

     100 %    Delaware

Distribution Development, L.L.C. (Investment)

     50 %    South Dakota

Iowa Quality Meats, Ltd.

     100 %    Iowa

Jonmor Investments, Inc.

     100 %    Delaware

Murphy-Brown LLCM

     100 %    Delaware

AgProtein, Inc. (Investment)

     75 %    North Carolina

AgProvision, LLC (Investment)

     42.85 %    North Carolina

Brown’s Realty Partnership

     99 %    North Carolina

Carroll’s Realty Partnership

     99 %    North Carolina

Duplin Marketing Company, LLC

     100 %    North Carolina

Exeter Life Sciences, Inc.

     9 %    Arizona

NPD Investments, Inc.

     100 %    Delaware

Smithfield-Carroll’s Farms (General Partnership)

     99 %    Virginia

Chief Milling Partners, Inc.

     100 %    North Carolina

L&H Farms LLC (Investment)

     50 %    Delaware

Pork Plus, LLC

     100 %    North Carolina

Premium Standard Farms, LLC (f/k/a Premium Standard Farms, Inc.)

     100 %    Delaware

 

Page 1



--------------------------------------------------------------------------------

Name of Subsidiary

   Percent
Owned     State of
Incorporation

Crystal Peak Environmental LLC

     80 %    Delaware

KC2 Real Estate LLC

     100 %    Delaware

Tar Heel Turkey Hatchery, Inc.

     100 %    North Carolina

Wilmington Bulk, LLC

     60 %    North Carolina

Titan Global LLC (Investment)

     60 %    North Carolina

Premium Pet Health, LLC

     100 %    Delaware

Rocky Mountain Lamb LLC

     50 %    Colorado

Patrick Cudahy, LLC

     100 %    Delaware

Patcud Investments, Inc.

     100 %    Delaware

SFRMH Liquidation, Inc. (f/k/a RMH Foods, Inc.)

     100 %    Delaware

Bubba Foods, LLC (Investment)

     20 %    Delaware

RMHF Liquidation, LLC(f/k/a RMH Foods, LLC)

     100 %    Delaware

Smithfield-Kinston LLC

     100 %    Delaware

QTF Liquidation Corp.

     100 %    Delaware

SF Marketing Sub, Inc.

     100 %    Delaware

SFFC, Inc.

     100 %    Delaware

Smithfield Receivables Funding, LLC

     100 %    Delaware

Smithfield Bioenergy LLC (f/k/a Best Biofuels, LLC)

     100 %    Delaware

Smithfield Capital Trust I

     100 %    Delaware

Smithfield Culinary Foods Group, LLC

     100 %    Delaware

Smithfield Innovations Group, LLC

     75 %    Delaware

Smithfield Deli Group, Inc.

     100 %    Delaware

Smithfield Global Products, Inc. (f/k/a Krakus Foods International, Inc.)

     100 %    Delaware

Smithfield International Investments, Inc.

     100 %    Delaware

Cold Field Investments, LLC

     100 %    Delaware

Smithfield Purchase Corporation

     100 %    North Carolina

Brown’s Realty Partnership

     1 %    North Carolina

Carroll’s Realty Partnership

     1 %    North Carolina

Smithfield-Carroll’s Farms (General Partnership)

     1 %    Virginia

Smithfield Strategic Sourcing & Service Co., Inc.

     100 %    Delaware

Smithfield Trading Company, Inc.

     100 %    Delaware

Stefano Foods, Inc.

     100 %    North Carolina

 

Page 2



--------------------------------------------------------------------------------

Name of Subsidiary

   Percent
Owned     State of
Incorporation

The Smithfield Inn Corporation

     100 %    Virginia

The Smithfield Packing Company, IncorporatedM

     100 %    Delaware

Carolina Cold Storage Limited Partnership (Investment)

     50 %    Virginia

SF Investments, Inc.

     100 %    Delaware

Murphy Farms of Texhoma, Inc.

     100 %    Oklahoma

Smithfield Transportation Co., Inc.

     100 %    Delaware

Smithfield Specialty Foods Group, LLC

     100 %    Delaware

ViaGen, Inc. (Investment)

     4 %    Arizona

 

Page 3



--------------------------------------------------------------------------------

INTERNATIONAL SUBSIDIARIES

 

Name of Subsidiary

   Percent State of
Owned     Incorporation

Animex Sp. z o.o.1

     66.749 %    Poland

ANIMEX Holding Sp. z o.o. (f/k/a Morliny S.A.)

     100 %    Poland

Animex SF, Sp. z.o.o.

     100 %    Poland

Animex SF Sp. z.o.o Euro Comfort Ltd. S.K.A.

     0.00003 %    Poland

Animex SF Sp. z.o.o GP S.K.A.

     0.60 %    Poland

Animex SF Sp. z.o.o Agro S.K.A.

     0.08 %    Poland

Animex SF Sp. z.o.o Pasze S.K.A.(f/k/a Contipasz S.A.)

     0.04 %    Poland

Animex Netherlands BV

     100 %    Netherlands

CC32 Fundusz Inwestycyjnny Zamknietcy

     100 %    Poland

Animex SF Sp. z.o.o Euro Comfort Ltd. S.K.A.

     99.9997 %    Poland

Animex Foods Sp. z.o.o. S.K.A.(f/k/a Groupa Animex)

     84.0161 %    Poland

Animex SF Sp. z.o.o GP S.K.A.

     99.40 %    Poland

Animex Foods Sp. z.o.o. S.K.A. (f/k/a Groupa Animex)

     0.2299 %    Poland

Animex SF Sp. z.o.o Agro S.K.A.

     99.92 %    Poland

Animex Foods Sp. z.o.o. S.K.A.(f/k/a Groupa Animex)

     3.6203 %    Poland

Animex SF Sp. z.o.o Pasze S.K.A (f/k/a Contipasz S.A.)

     99.96 %    Poland

Animex Foods Sp. z.o.o. S.K.A (f/k/a Groupa Animex)

     8.1585 %    Poland

Animex Foods Sp. z.o.o. S.K.A.(f/k/a Groupa Animex)

     3.9749 %    Poland

Animex Foods, Sp. z.o.o.

     100 %    Poland

Animex Foods Sp. z.o.o. S.K.A. (f/k/a Groupa Animex)

     0.0003 %    Poland

Animpol S.A.

     2.04 %    Poland

Animpol S.A.

     97.96 %    Poland

Animex Sp. z o.o.

     7.785 %    Poland

Animpol S.A.

     2.04 %    Poland

John Morrell & Co.

     100 %    Delaware

Murphy-Brown LLC

     100 %    Delaware

Granjas Carroll de México, S. de R.L. de C.V. (Investment)

     50 %    Mexico

Prima Farms Sp. z o.o.

     100 %    Poland

AGRI PLUS WIELKOPOLSKA S.A. (f/k/a Animex Wielkopolska S.A.)

     100 %    Poland

Agri Vet Sp. z o.o.

     100 %    Poland

AGRI PLUS Sp. z o.o. (f/k/a Prima Sp. z o.o.)

     100 %    Poland

Ferma Kraplewice Sp. z o.o.

     100 %    Poland

Agri AI Sp. z o.o.

     100 %    Poland

SF Holding Sp. z o.o.

     100 %    Poland

Animex Sp. z o.o.

     25.448 %    Poland

Animex SF, Sp. z.o.o.

     100 %    Poland

Animex SF Sp. z.o.o Euro Comfort Ltd. S.K.A.

     0.00003 %    Poland

Animex SF Sp. z.o.o GP S.K.A.

     0.60 %    Poland

Animex SF Sp. z.o.o Agro S.K.A.

     0.08 %    Poland

Animex SF Sp. z.o.o Pasze S.K.A. (f/k/a Contipasz S.A.)

     0.04 %    Poland

 

1 

.02% of the shares of Animex Sp. z.o.o. are owned by the public.

 

Page 4



--------------------------------------------------------------------------------

Name of Subsidiary

   Percent
Owned     State of
Incorporation

ANIMEX Holding Sp. z o.o. (f/k/a Morliny S.A.)

     100 %    Poland

Animex Netherlands BV

     100 %    Netherlands

CC32 Fundusz Inwestycyjnny Zamknietcy

     100 %    Poland

Animex SF Sp. z.o.o Euro Comfort Ltd. S.K.A.

     99.9997 %    Poland

Animex Foods Sp. z.o.o. S.K.A

     84.0161 %    Poland

.(f/k/a Groupa Animex)

    

Animex SF Sp. z.o.o GP S.K.A.

     99.40 %    Poland

Animex Foods Sp. z.o.o. S.K.A.

     0.2299 %    Poland

(f/k/a Groupa Animex)

    

Animex SF Sp. z.o.o Agro S.K.A.

     99.92 %    Poland

Animex Foods Sp. z.o.o. S.K.A.

     3.6203 %    Poland

(f/k/a Groupa Animex)

    

Animex SF Sp. z.o.o Pasze S.K.A.(f/k/a Contipasz S.A.)

     99.96 %    Poland

Animex Foods Sp. z.o.o. S.K.A.

     8.1585 %    Poland

(f/k/a Groupa Animex)

    

Animex Foods Sp. z.o.o. S.K.A.

     3.9749 %    Poland

(f/k/a Groupa Animex)

    

Smithfield Foods de Mexico, S. de R.L. de C.V.

     39.496 %    Mexico

Smithfield International Group de Mexico, S. de R.L. de C.V.

     99.999 %    Mexico

Smithfield International Investments, Inc.

     100 %    Delaware

Agroalim Distribution S.R.L.

     0.1575 %    Romania

Cold Field Investments, LLC

     100 %    Delaware

Campofrío Food Group, S.A. (Investment)

     11.371 %    Spain

Smithfield Romania S.R.L. (f/k/a Shannon Expert S.R.L.)

     0.000001 %    Romania

Patelina SL

     100 %    Spain

Hofstede Beheer BV

     100 %    Netherlands

Teclinal SL

     100 %    Spain

SFDS Global Holdings B.V. (Investment)

     100 %    Netherlands

Campofrío Food Group, S.A. (Investment)

     24.25 %    Spain

Smithfield Foods Group Ltd.

     100 %    UK

Smithfield Foods Ltd.

     100 %    UK

PEK (London) Ltd.

     100 %    UK

Smithfield Asia Holdings, Limited

     100 %    British Virgin Islands

Smithfield Canada Ltd.

     100 %    Canada

Smithfield Capital Europe, B.V.

     100 %    Netherlands

Smithfield Foods de Mexico, S. de R.L. de C.V.

     60.504 %    Mexico

Norson Holding, S. de R.L. de C.V. (Investment)

     50 %    Mexico

Agrofarms S. de R.L. de C.V.

     99.93 %    Mexico

Agroindustrial Servicios en Administración S. de R.L. de C.V.

     99.93 %    Mexico

Agroindustrial Servicios Gerenciales S. de R.L. de C.V.

     99.93 %    Mexico

FASSA S. de R.L. de C.V.

     99.93 %    Mexico

Frigorifico Agropecuaria Sonorense S. de R.L. de C.V.

     99.83 %    Mexico

Industrias Agrofarms S. de R.L. de C.V. (Investment)

     99.93 %    Mexico

Promotora Comercial Alpro S. de R.L. de C.V. (Investment)

     99.99 %    Mexico

Smithfield Insurance Co. Ltd.

     100 %    Bermuda

Campofrío Food Group, S.A. (Investment)

     1.369 %    Spain

Smithfield International Group de Mexico, S. de R.L. de C.V.

     0.001 %    Mexico

 

Page 5



--------------------------------------------------------------------------------

Name of Subsidiary

   Percent
Owned     State of
Incorp.

Smithfield Processare S. R. L. (f/k/a Agrovartvis S.R.L.)

     99.9903 %    Romania

Morena Expert S.R.L.

     99.99 %    Romania

Smithfield Prod S.R.L. (f/k/a Onega Expert)

     58.73 %    Romania

Pirin Agri S.R.L. (Investment)

     100 %    Romania

Smithfield Prod S.R.L. (f/k/a Onega Expert)

     9.53 %    Romania

Smithfield Romania S.R.L. (f/k/a Shannon Expert S.R.L.)

     99.999999 %    Romania

Agroalim Distribution S.R.L.

     98.8425 %    Romania

Agroalim Logistic S.A.

     99.727 %    Romania

Smithfield Ferme S.R.L. (f/k/a Comtim)

     100 %    Romania

Semilem S.R.L.

     99.9988 %    Romania

Frigorifer SA (Investment)

     49.87 %    Romania

Semilem S.R.L.

     0.0012 %    Romania

Smithfield Processare S. R. L. (f/k/a Agrotorvis S.R.L.) (Investment)

     0.0097 %    Romania

Smithfield Prod S.R.L. (f/k/a Onega Expert)

     31.74 %    Romania

Morena Expert S.R.L.

     0.01 %    Romania

 

Page 6



--------------------------------------------------------------------------------

Part B:

Set forth in this Part B is a complete and correct list, as of April 29, 2012 or
July 29,2012, as applicable, of all Investments (other than Investments
disclosed in Part A of this Schedule 3.14) held by the Borrower or any of its
Subsidiaries in any Person and, for each such Investment, (x) the identity of
the Person or Persons holding such Investment and (y) the nature of such
Investment.

1. Carolina Cold Storage Limited Partnership. The Borrower has agreements,
expiring in fiscal 2022, to use two cold storage warehouses owned by Carolina
Cold Storage Limited Partnership (“CCS”), a limited partnership 50% of which is
owned by the Borrower. The Borrower has agreed to pay prevailing competitive
rates for use of the facilities, subject to aggregate guaranteed minimum annual
fees of $3,600,000. As of April 29, 2012, the Borrower’s net investment in CCS
was $2,169,443.

2. AgProvision. The Borrower’s Subsidiary Murphy-Brown LLC has invested
$1,123,845 as of April 29, 2012, in a cooperative buying group for hog producers
in the State of North Carolina commonly referred to as AgProvision.
Murphy-Brown’s investment represents a 42.85% ownership interest in AgProvision.

3. Norson Holding, S. de R. L. de C. V. (f/k/a Agroindustriale del Noroeste, S.
de R. L. de C. V.) Norson Holding, S. de R. L. de C. V. (“Norson”) is a joint
venture formed on July 1, 1999 between Smithfield Foods de Mexico S. de R. L. de
C.V. (“Mexican Eagle”), a Subsidiary of Borrower owned through several
wholly-owned Subsidiaries and Agroindustriale del Noroeste Voting Trust (“Voting
Trust”). Norson was formed to undertake pig raising and slaughtering operations,
manufacturing and marketing of pork products in Mexico. Mexican Eagle agreed to
contribute $21,299,802.21 upon the purchase of its 50% interest of Norson. As of
April 29, 2012, the Borrower’s net investment in Norson was $41,256,142.

4. Granjas Carroll de México, S. de R.L. de C.V. As of April 29, 2012, Murphy
Brown LLC’s investment in Granjas Carroll de México, S. de R.L. de C.V. was
$69,926,129.

5. Campofrio Food Group, S.A. On December 2008, the Borrower contributed its
assets of Groupe Smithfield S.L. to Campofrio Alimentacion, S.A. in exchange for
shares of Campofrio common stock. The new company is known as Campofrio Food
Group, S.A. As of April 29, 2012, the Borrower’s investment in the shares of
common stock of Campofrio Food Group, S.A. was $385,203,492.

6. Smithfield Romania S.R.L. As of April 29, 2012, Smithfield Romania’s
investment in Frigorifer S.R.L. was $4,788,894.

7. Bubba’s Foods, LLC. As of April 29, 2012 the Borrower’s Subsidiary John
Morrell & Co. has a net investment of $15,987,207 in Bubba’s Foods, LLC.

8. Rocky Mountain Lamb LLC. As of April 29, 2012 the Borrower’s Subsidiary
Premium Pet Health, LLC has a net investment of $445,273 in Rocky Mountain Lamb
LLC.

9. L&H Farms. The Borrower, through its Subsidiary Murphy-Brown, LLC, has
invested $1,216,360 in L&H Farms as of April 29, 2012, in which it has a 50%
interest.

Investments in the form of Guaranties of Loans to Non-Subsidiaries:

1. Norson Holding, S. de R. L. de C. V. (f/k/a Agroindustriale del Noroeste, S.
de R. L. de C. V.) The Borrower has guaranteed an $87.0 million loan between its
non-consolidated Mexican joint venture, Norson Holding, S. de R.L. de C.V. and
Rabobank.

 

Page 7



--------------------------------------------------------------------------------

2. Granjas Carroll’s de Mexico. The Borrower has guaranteed up to $3.5 million
of liabilities with respect to currency swaps executed between Granjas Carroll’s
de Mexico and Standard Charter Bank.

Investment in the form of Loans to Non-Subsidiaries:

1. JBS, Inc. In October 2008, the Borrower sold its beef processing and cattle
feeding operations to JBS, Inc. (“JBS”). Under the provisions of the sale, the
Borrower continues to guaranty certain financial obligations and have certain
financial exposures to JBS as follows:

 

  a. The Borrower guarantees $16.9 million of leases that were transferred to
JBS. The outstanding obligation on July 29, 2012 was $11.1 million. The
guarantees of these leases will expire when the leases expire.

 

  b. The Borrower has $420,000 of cash collateral outstanding related to workers
compensation liabilities of the beef operations that were sold to JBS.

2. Polish Contract Growers. The Borrower through its subsidiary, Prima Farms Sp.
Zoo., has extended loans to various contract hog growers in Poland. The loans
and interest obligations at April 29, 2012 were 108.7 million zloty ($34.6
million). These loans mature at various dates through February 2026 and carry
interest rates up to 9.62%.

3. Romanian Contract Growers. The Borrower through its subsidiary, Smithfield
Ferme, has extended loans to various contract hog growers in Romania. The loan
and interest obligation at April 29, 2012 was 19.5 million lei ($5.7
million). These loans mature at various dates through February 2020 and,
generally, carry interest rates of 6%.

 

Page 8



--------------------------------------------------------------------------------

EXHIBIT A

TO

SMITHFIELD FOODS, INC.

AMENDED AND RESTATED

TERM LOAN AGREEMENT

FORM OF ASSIGNMENT AND ASSUMPTION

 

Page 1



--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Amended and Restated Term Loan Agreement
identified below (as amended, the “Term Loan Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Term Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Term Loan Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Term Loan Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.    Assignor:                                                                 
2.    Assignee:                                                                 
      [and is an Affiliate/Approved Fund of [identify Lender]2] 3.   
Borrower(s):    SMITHFIELD FOODS, INC. 4.    Administrative Agent:   
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK NEDERLAND”, NEW
YORK BRANCH, as the administrative agent under the Term Loan Agreement 5.   
Term Loan Agreement:    The $200,000,000 Amended and Restated Term Loan
Agreement dated as of August 31, 2012 among Smithfield Foods, Inc., the Lenders
parties thereto, any subsidiary guarantor that becomes a party thereto and
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A. “Rabobank Nederland”, New
York Branch, as Administrative Agent.

 

 

2 

Select as applicable.

 

Page 1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Aggregate Amount of

Commitment/Loans for

all Lenders

     Amount of
Commitment/Loans
Assigned    Percentage Assigned of
Commitment/Loans3   $  200,000,000       $           % 

Effective Date:              , 20    [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:  

 

ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

 

 

3 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Page 2



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

COÖPERATIEVE CENTRALE

RAIFFEISEN-BOERENLEENBANK B.A.

“RABOBANK NEDERLAND”,

NEW YORK BRANCH, as Administrative Agent

 

By:  

 

Title:  

 

[Consented to:]5 SMITHFIELD FOODS, INC. By:  

 

Title:  

 

 

 

4

To be added only if the consent of the Administrative Agent is required by the
terms of the Term Loan Agreement.

5

To be added only if the consent of the Borrower and/or other parties is required
by the terms of the Term Loan Agreement.

 

Page 3



--------------------------------------------------------------------------------

ANNEX 1

SMITHFIELD FOODS, INC.

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Term
Loan Agreement or any other Loan Document6, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of the Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of the Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Term Loan Agreement, (ii) it satisfies
the requirements, if any, specified in the Term Loan Agreement that are required
to be satisfied by it in order to acquire the Assigned Interest and become a
Lender, (iii) from and after the Effective Date, it shall be bound by the
provisions of the Term Loan Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Term Loan Agreement, together with copies of
the most recent financial statements delivered pursuant to Sections 3.04 or 5.01
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) if it is a
Foreign Lender7, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Term Loan Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic communications shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by and construed in accordance with the
applicable law pertaining in the State of New York, other than those conflict of
law provisions that would defer to the substantive laws of another jurisdiction.
This governing law election has been made by the parties in reliance (at least
in part) on Section 5–1401 of the General Obligations Law of the State of New
York, as amended (as and to the extent applicable), and other applicable law.

 

 

7 

The concept of “Foreign Lender” should be conformed to the section in the Term
Loan Agreement governing withholding taxes and gross-up.

 

Page 4



--------------------------------------------------------------------------------

EXHIBIT B

TO

SMITHFIELD FOODS, INC.

AMENDED AND RESTATED

TERM LOAN AGREEMENT

COMPLIANCE CERTIFICATE

 

Page 1



--------------------------------------------------------------------------------

COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered pursuant to Section 5.01(c) of the
Amended and Restated Term Loan Agreement, dated as of August 31, 2012 (as
amended, supplemented or otherwise modified from time to time (the “Term Loan
Agreement”), among Smithfield Foods, Inc. (the “Borrower”), certain subsidiary
guarantors that may be added as a party thereto, the Lenders party thereto and
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A. “Rabobank Nederland”, New
York Branch, as administrative agent (in such capacity, the “Administrative
Agent”). Unless otherwise defined herein, terms defined in the Term Loan
Agreement and used herein shall have the meanings given to them in the Term Loan
Agreement.

1. I am the duly elected, qualified and acting Chief Financial Officer of the
Borrower.

2. I have reviewed and am familiar with the contents of this Certificate.

3. I have reviewed the terms of the Term Loan Agreement and the Loan Documents
and have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Borrower during the accounting
period covered by the financial statements attached hereto as Attachment I (the
“Financial Statements”). Such review did not disclose the existence during or at
the end of the accounting period covered by the Financial Statements, and I have
no knowledge of the existence, as of the date of this Certificate, of any
condition or event which constitutes a Default or Event of Default, except as
set forth below.

4. The financial statements attached hereto were prepared in accordance with
GAAP and fairly present in all material respects (subject to yearend audit
adjustments and absence of footnotes) the financial conditions and the results
of the operations of the Persons reflected thereon, at the date and for the
periods indicated therein.

5. Attached hereto as Attachment II are the reasonably detailed calculations
demonstrating compliance (to the extent required) with the covenants set forth
in Section 6.14 of the Term Loan Agreement.

IN WITNESS WHEREOF, I have executed this Certificate this day of             ,
201  .

 

 

Name:  

 

Title:  

 

 

Page 1



--------------------------------------------------------------------------------

Attachment I

to Compliance Certificate

[Attach Financial Statements]



--------------------------------------------------------------------------------

Attachment II

to Compliance Certificate

The information described herein is as of                     ,
                     and pertains to the period from             ,             
to             ,         

SECTION 6.14 – Minimum Consolidated Coverage Ratio

 

(a)

   Net income for the period    $                  

(b)

   Income tax expense    $                  

(c)

   Consolidated Interest Expense    $                  

(d)

   Depreciation    $                  

(e)

   Amortization of intangibles and impairment charges recorded in connection
with the application of Financial Accounting Standard No. 142 “Goodwill and
Other Intangibles”    $                  

(f)

   Other non-cash charges or non-cash losses (other than non-cash charges to the
extent they represent an accrual of or reserve for cash charges in any future
period or amortization of a prepaid expense that was paid in a prior period)   
($              )   

(g)

   Total net income (line 2 (a) plus lines 2(b), 2(c), 2(d) 2(e) and 2(f))    $
                 

(h)

   Minus without duplication and to the extent included in net income, non-cash
items increasing Consolidated Net Income of such Person for such period
(excluding any items which represent the reversal of any accrual of, or cash
reserve for, anticipated cash charges recorded in any prior period)    ($
             )   

(i)

   Less if any Restricted Subsidiary is not directly or indirectly owned 100% by
the Borrower, EBITDA shall be reduced (to the extent not otherwise reduced in
accordance with GAAP) by an amount equal to (A) the amount of the EBITDA
attributable to such Restricted Subsidiary multiplied by (B) the quotient of
(1) the number of shares of outstanding common Equity Interests of such
Restricted Subsidiary not owned directly or indirectly by the Borrower on the
last day of such period by the Borrower divided by (2) the total number of
shares of outstanding common Equity Interests of such Restricted Subsidiary on
the last day of such period    ($              )   

(j)

   EBITDA (line 2 (g) minus lines 2(h) minus line 2(i))    $                  

(k)

   Pro forma adjustments of Investments, acquisitions and Asset Dispositions   
$                  

(l)

   Adjusted EBITDA (line 2(j) plus or minus (as applicable) line 2(k))    $
                 

 

Page 1



--------------------------------------------------------------------------------

(m)    Total consolidated cash and non-cash interest expense (excluding (w)
amortization of deferred financing fees and debt issuance costs, (x) debt
discount (other than discounts that accrete by the terms of such instrument),
(y) capitalized interest and (z) any non-cash interest expense attributable to
the amortization of the discount attributable to the equity component of
convertible debt securities)    $                    (n)    Interest expense
attributable to Capitalized Lease Obligations and imputed interest with respect
to Attributable Debt    $                    (o)    Interest actually paid by
the Borrower or any Restricted Subsidiary under any Guarantee of Indebtedness or
other obligation of any other Person    $                    (p)    Net gains
associated with Hedging Obligations (or minus net losses associated with Hedging
Obligations)    $                    (q)    The cash contributions to any
employee stock ownership plan or similar trust to the extent such contributions
are used by such plan or trust to pay interest or fees to any Person (other than
the Borrower) in connection with Indebtedness Incurred by such plan or trust   
$                    (r)    Receivables Fees    $                    (s)   
Consolidated Interest Expense (sum of line 2 (m) through (r))    $             
      (t)    Pro forma adjustments of Investments, acquisitions and Asset
Dispositions    $                    (u)    Adjusted Consolidated Interest
Expense (line 2(s) plus or minus (as applicable) line (t))    $                
  

EBITDA to Consolidated Interest Expense ratio (line 2 (l) divided by line 2 (u))

              to 1.00      

Required Ratio for the four quarters than ended not more than

     1.75 to 1.00       Yes     No    

 

Page 2



--------------------------------------------------------------------------------

EXHIBIT C

TO

SMITHFIELD FOODS, INC.

AMENDED AND RESTATED

TERM LOAN AGREEMENT

INTEREST ELECTION REQUEST



--------------------------------------------------------------------------------

INTEREST ELECTION REQUEST

 

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A. “Rabobank Nederland”, New
York Branch, as agent 13355 Noel Road, Suite 1000 Dallas, TX 75240-6645 United
States of America Phone No.    (972) 419-5282 Fax No.    (972) 419-6315
Attention:    James V. Kenwood

And each Lender

Ladies and Gentlemen:

This Interest Election Request (the “Request”) is being delivered pursuant to
that certain Amended and Restated Term Loan Agreement (as amended, the
“Agreement”) dated as of August 31, 2012 among Smithfield Foods, Inc. (the
“Borrower”), certain subsidiaries guarantors that may be added as party thereto,
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A. “Rabobank Nederland”, New
York Branch, as Administrative Agent and the lenders named therein. All
capitalized terms, unless otherwise defined herein, shall have the same meanings
as in the Agreement.

The Borrower hereby gives the Administrative Agent and the Lenders notice
pursuant to Section 2.05 of the Agreement that the Borrower requests a
conversion or continuation (a “Change”) of the Borrowing or Borrowings specified
on Schedule 1.

By its execution below, the Borrower represents and warrants to the
Administrative Agent and the Lenders:

(i) At the time of and immediately after giving effect to the Requested
Borrowing, no Default nor any Event of Default exists; and

(ii) The representations and warranties of the Borrower set forth in the Loan
Documents are true and correct on and as of the date of the Requested Borrowing
with the same force and effect as if such representations and warranties had
been made on and as of such date except to the extent that such representations
and warranties relate specifically to another date.

The instructions set forth herein are irrevocable. A telecopy of these
instructions shall be deemed valid and may be accepted and relied upon by the
Administrative Agent and the Lenders as an original.

 

SMITHFIELD FOODS, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 1

TO

INTEREST ELECTION REQUEST

 

Current Type

(ABR or Eurodollar)

 

Current

Principal Amount

 

Current Interest

Period Expiration Date

 

Continue as (Type)

 

Convert to (Type)

 

New Interest

Period Length

                             



--------------------------------------------------------------------------------

EXHIBIT D

TO

SMITHFIELD FOODS, INC.

AMENDED AND RESTATED

TERM LOAN AGREEMENT

Joinder Agreement



--------------------------------------------------------------------------------

JOINDER AGREEMENT

This JOINDER AGREEMENT (the “Agreement”) dated as of             ,          is
executed by the undersigned (the “Guarantor”) for the benefit of COÖPERATIEVE
CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK NEDERLAND”, NEW YORK BRANCH
(in its capacity as administrative agent for the lenders party to the hereafter
identified Term Loan Agreement (in such capacity herein, the “Agent”) and for
the benefit of such lenders in connection with that certain Amended and Restated
Term Loan Agreement dated as of August 31, 2012 among the Agent, Smithfield
Foods, Inc. (the “Borrower), certain subsidiary guarantors that may become party
thereto and the lenders party thereto (as modified, the “Term Loan Agreement”,
and capitalized terms not otherwise defined herein being used herein as defined
in the Term Loan Agreement).

The Guarantor is required to execute this Agreement pursuant to the Term Loan
Agreement.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby agrees as follows:

1. The Guarantor hereby assumes all the obligations of a “Guarantor” under the
Subsidiary Guarantee and agrees that it is a “Guarantor” and bound as a
“Guarantor” under the terms of the Subsidiary Guarantee as if it had been an
original signatory thereto. In accordance with the forgoing and for valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
Guarantor irrevocably and unconditionally guarantees to the Agent and the
Lenders the full and prompt payment and performance of the Guaranteed
Obligations upon the terms and conditions set forth in the Subsidiary Guarantee.
The Guarantor confirms that the representations and warranties set forth in
Article III of the Term Loan Agreement applicable to it on and as of the date
hereof, as if made on and as of such date.

2. This Agreement shall be deemed to be part of, and a modification to, the Term
Loan Agreement and shall be governed by all the terms and provisions of the Term
Loan Agreement, which terms are incorporated herein by reference, are ratified
and confirmed and shall continue in full force and effect as valid and binding
agreements of Guarantor enforceable against Guarantor. The Guarantor hereby
waives notice of Agent’s or any Lender’s acceptance of this Agreement.

3. Guarantor represents and warrants to the Agent and the Lender that on and as
of the date hereof, immediately prior to and after consummation of the
transactions contemplated hereby and after giving effect to all obligations and
liabilities being incurred on such date in connection herewith and after giving
effect to application of the proceeds of the Loans in accordance with the terms
of the Loan Documents, the Borrower and its Subsidiaries, taken as a whole, are,
and each Obligor, individually, is, and will be, Solvent.

IN WITNESS WHEREOF, the Guarantor has executed this Agreement as of the day and
year first written above.

 

Guarantor:

 

By:  

 

Name:  

 

Title:  

 

 

Page 1